 MIDDLETOWN HOSPITAL ASSN.541Middletown Hospital AssociationandOhio NursesAssociation.Cases 9-CA-14866, 9-CA-15195,and 9-RC-1318629 December 1986DECISION AND ORDERBy CHAIRMAN DOTsoNAND MEMBERSJOHANSEN AND BABSONOn 8 January 1982 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent, Middletown Hospital Association (theHospital), filed exceptions and a supporting brief,and the General Counsel and the Charging Party,Ohio Nurses Association (ONA or the Union),filed briefs in support of the judge's decision. On14 July 1982 theBoard issuedan Order remandingthe case to the judge for the purpose of receivingadditional evidence and reconsidering the issue ofthe appropriate bargaining unit in light of theBoard's decision inNewton- Wellesley Hospital,250NLRB 409 (1980).1On 25 July 1983 the judge issued the attachedsupplementaldecision.The Hospital filed excep-tions and a supporting brief, and the General Coun-sel and ONA filed answering briefs. On 27 Septem-ber 1984 the Board issued an Order remanding thecase to the judge for further consideration in lightof the Board's intervening decision in StFrancisHospital, 271NLRB 948 (1984).On 24 May 1985 the judge issued the attachedsecond supplemental decision.2 The ONA filed ex-ceptions and a supportingmemorandum, the Hospi-talfiled a brief in support of the judge's secondsupplementaldecision, and the General Counselfiled a statement of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decisions and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, andconclusions asmodified by this Decision andOrder.This case arises from an election campaign thatresulted in the Hospital's registered nurses votingagainst representation by the ONA by a tally of 65for the Union and 121 against, with 7 challengedballots. In his initial decision, the judge found thepetitioned-forunitof all registerednurses em-ployed by the Hospital to be an appropriate unitIOn 12 October 1982 the Hospital filed a motion to clarify or expandthe order reopening the record.On 29 October 1982 the Board issued anorder granting the Hospital'smotion in part and denying it in part.for collective bargaining.He alsofound that theHospital had committednumerousviolationsofSection 8(a)(1) of the National Labor Relations Actand hadengaged inobjectionable conduct that af-fected the election, and he concluded that a bar-gainingorder was necessary to remedy the Hospi-tal's unlawful conduct. He also found that the Hos-pital had notengagedin certain other alleged in-stances of unfair labor practices and objectionableconduct.In his supplemental decision, the judge appliedthe standard set forth inNewton- Wellesley Hospitaland adhered to his initial fording that the peti-tioned-for registerednurseunit was appropriate. Inhis second supplemental decision, the judge appliedthe standard set forth inSt.FrancisHospitalandfound the petitioned-for unit of registered nurses tobe inappropriate for collective bargaining. Thejudge declared the election to be a nullity, as it wasconducted in an inappropriate unit, and he dis-missed the ONA's objections to the election anddeclined toissuea bargaining order. The judge re-iterated the unfair labor practice findings set forthin his initial decision and ordered the Hospital toremedy the violations that he found it had commit-ted.The Hospital excepts to all the violations foundin the judge's decision. (These violations were reit-erated in the judge's second supplemental decision.)The ONA excepts to the judge's conclusion thatthe petitioned-for unit was inappropriate and hisfailure tosustainthe ONA's election objections andto issue a bargaining order. The General Counselfiled no exceptions but urges the Board to issue abargaining order if the Board finds a bargainingunit to be appropriate in which the ONA has a suf-ficient interest.We agree with the judge's unit determination,and we adopt the judge's decision as modified byhis second supplemental decision, 3 except as setforth below.1. In adopting the judge'sunitdetermination, werely an our decisions inNorth Arundel HospitalAssn.,279 NLRB 311 (1986), andKeokuk Area Hos-pital,278NLRB 242 (1986), finding units com-posed of all professional employees to be appropri-ate, rather than units composed only of registerednurses.In his supplemental decision, the judgemade a finding that there was "no significant func-tional integration between the registered nurses andother professionals" employed by the Hospital.(Infra at 577.) His second supplemental decision in-cludes a statement that "[e]ach professional em-2On 31 May 1985 the judgeissued an erratumcorrecting a typo-8The judge's secondsupplementaldecision implicitly adopts the dis-graphical error in his second supplemental decision.cussion of the unfair labor practices contained in his decision282 NLRB No. 79 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee of this employer,possessesspecial knowl-edgeand skills thatare essentialto the performanceof duties functionallyintegratedinto the Hospital'spatient caresystem." (Infra at 582.) The ONA con-tends that the formerstatementcontradicts thelatter one and tends to undermine the judge's unitdetermination.We disagree.The latter statementmerely mentions that the professionals'dutieswerefunctionally integrated into the patient care system,while the former statement declares that the em-ployees themselves were not significantly function-ally integrated.Additionally,the judge's supple-mental decision acknowledges that there is somefunctional integration between the registered nursesand the other employees.Moreover,the judge wasconducting a different inquiry in his second supple-mental decision from that in his supplemental deci-sion.In the supplemental decision,the judge was de-termining whether the Hospital's registered nursesshared a community of interest sufficient to findthattheycomposed a unit appropriate for collec-tive bargaining.In his second supplemental deci-sion, the judge was determining whether there wassuch a disparity of interests between the Hospital'sregistered nurses and its other professional employ-ees to warrant a finding that the Hospital's regis-tered nurses and other professional employees to-gether could not compose a unit appropriate forcollective'bargaining.Thus,itwas logical for thejudge in his supplemental decision to focus on howfar from complete was the functional integration ofthe registered nurses and the other professionals,and in his second supplemental decision to focus,instead,on whether there was present at least somefunctional integration between these groups.Finally, the judge's conclusion in his second sup-plemental decision-that there was 'not a disparityof interests between the Hospital's registered nursesand its other professional employees sufficient towarrant fording a unit composed solely of regis-tered nurses appropriate for collective bargaining-was premised largely on factors other than thedegree of functional integration between the twogroups, such as similarity of pay and benefits andcentralized labor relations and personnel policies.Thus, 'even if the judge had been somewhat off themark in his assessment of this factor,itwould notbe enough to warrant a reversal of his ultimateconclusion.The ONA alsoexcepts to the judge's finding, inhis second supplemental decision,that the frequen-cy ofcontact between the Hospital's registerednurses and other professionals was as great as thatbetween maintenance and service employees inSt.FrancisHospital,supra.The ONA notesthat thejudge's supplemental decision characterized theregistered nurses' contact with other professionalsasbeing "routine and intermittent,"while theamount of contact between service andmainte-nanceworkers was characterized as being "signifi-cant and frequent" by the Board inSt.Francis.Weare not persuaded, however, that the differencesbetween these characterizations is enough to war-rant reversal of the judge's conclusion that "thelevelof contact between registered nurses andother professional employees of Respondent is notso, negligible that a separate unit of registerednurses is—thereby justified." (Infra at 581.) It is clearfrom the record that there is a meaningful degreeof contact between the Hospital's registered nursesand other professionals, such as physical therapists,speech therapists, occupational therapists, socialworkers, and medical technologists.2.The judge concluded4 that during question-and-answersessionsfollowing speeches to severalgroups of nurses Kay Anderson, the Hospital's di-rector ofnursing,made unlawful promises of bene-fits by stating that she was not Nadine On (an un-popular former director of nursing whom Ander-sonhad recently replaced), shewouldmakechanges if given a chance, and she needed time tomake these changes. For the followingreasons, wedo not agree that these statements violated Section8(a)(1) of the Act.InNationalMicronetics,277 NLRB 933 (1985),during an election campaign, a supervisor told anemployee that the employerwas a smallcompany,itwas still growing, and there was a lot to lookforward to., The supervisor additionally stated thathe was aware that the employer had neglected tokeep up with other companies in the past, and heasked the employee to give the employer a secondchance to see if they could make things better. In asimilarvein, in that case the employer's vice presi-dent, at a meeting with employees, told them thathe was new in his position, he was really a decentindividual, and they should give him some time.The Board concluded that these statements weretoo vague to rise to the level of unlawful promisesof benefits.We find that Anderson's statements are similar tothosemade inNationalMicronetics.Moreover, itdoes not appear that Anderson's statements thatshe was not Nadine On and would make changesif given a chance were made in response to ques-tionsraisingemployee complaints about specificworking conditions. Finally, we note that Ander-son's speeches that preceded the question-and-answer sessions were free of unlawful comments,4 See text accompanyingfn. 34 ofthe judge's decision. MIDDLETOWN HOSPITAL ASSN.and nothing else she said during `the question-and-answersessionswas alleged to have violated theAct, Accordingly, we reverse the judge's conclu-sion that Anderson'sstatementviolated Section8(axl) of the Act.53.The judge concluded6 that Nurse ManagerMary Aim Meredith unlawfully threatened employ-ees at a meeting by stating that "when you sitdownat a bargainingtable, bothsides sitdown at azero point; the hospital doesn't expect work, [em-ployees] don't expectwages,benefits, etc." Takenliterally, this statement appears to say that whenbargainingstarts theemployees would cease work-ing and the Hospital would cease paying employ-ees or providing benefits to them. This is such anonsensical statement that we do not believe thatemployees reasonably could have taken it literally.]Furthermore,whatever its intendedmeaning mayhave been, we conclude that the statement is toounclear to support the judge's fording that thestatementconstituted an unlawful threat of loss ofwork and benefits if the employees selected theONA to represent them. We therefore dismiss theallegation that this statement violated Section8(axl) of the Act.4.The judge concluded": that Clinical Coordina-torWilma Popplewell engaged in unlawful solicita-tion of grievances when, after asking nurse Debo-rah ` Gentry if money was one of the problems,Popplewell stated to -Gentry that if employeesWould talk their problems over with, their supervi-sors most of them could be settled within the unit.Although we agree with the judge that Popplew-ell's question about money constituted an unlawful,interrogation, , we ford it was improper for, thejudge to conclude that Popplewell's statementabout employees talking over problems with super-visorswas an unlawful solicitation of grievances.The General Counsel never alleged that Popple-well had engaged in solicitation of grievances, andevidence concerning Popplewell's statement aboutemployees' talking over problems with their super-visors came out incidently during Gentry's testimo-6 The casescited bythe judge in finding Anderson's statements unlaw-ful are inapposite.In SE Industriee,252 NLRB 1058,1076(1980), astatementby theemployer's president asking employees to "give me theyear to prove myself to you" was made in a letter in which the employ-er's president also told employees that "you will always do better withme without a union."The letter also was found to contain a threat ofplant closure.As noted above,Anderson's other remarks made at thetime of the alleged unlawful promises of benefits were free of proscribedstatements.Reliance Electric Co.,191 NLRB 44 (1971), is also distinguish-'able.There the employer called meetings at which it solicited employeegrievances and promised to "adjust"or "look into"at least some of them.Although, as discussed in sec. 8 below, solicitation of grievances played alarge role in the Hospital's campaign against the ONA, Anderson's state-ments,at issue here were not made at meetings in which grievances weresolicited.Seesec.WA, 15 of the judges decision.See text accompanying fn. 56 of the judge's decision.543fi j' about Popplewell's interrogation of her. TheHospital lacked notice that any statement byPopplewell constituted an alleged solicitation ofgrievances, and, therefore, thisissuewas not litigat-ed.Moreover, the solicitation of grievances wasnot so closely related to the interrogation that itdid not need to be separately alleged in order toprovide notice to the Hospital thatitwas in issue.Accordingly,we reverse the judge's conclusionthat Popplewell's statement about employees talk-ing over problems with supervisors violated Sec-tion 8(a)(1) of the Act.Similarly, we do not agree that the judge proper-ly concluded that Personnel Manager Don Barkerviolated Section 8(a)(1) by telling employees at ameeting, that the granting of benefits to part-timeemployees had been delayed because of the elec-tion.8There was no allegation that Barker or anyrepresentative of the Hospital had made such astatement, and while evidence about Barker's state-ment came out incidently in the testimony of nurseRhonda Cottingim, the Hospital lacked notice ofany contention that Barker's statement constitutedan alleged violation. Consequently, thisissuewasnot litigated.Moreover, the General Counsel's alle-gation that the Hospital illegally granted benefits topart-time employees after the election was notclosely related to the issue of Barker's statementthat this issue need not have been separately al-leged.Accordingly, we reverse the judge's conclu-sion that Barker's statement violated Section8(a)(I)of the Act.5.We agree with the conclusion, in section III ofthe judge's decision, that Drs. Henry Floyd, Gil-bertGordon, and Anthony Kokenakis were notgeneralagents of the Hospital, as they had privi-leges to practice at the Hospital but were not em-ployed by it and did not serve as officers or direc-tors of the Hospital.We, however, do not adoptthe judge's further conclusion that the Hospitalcondoned, adopted, and ratified the antiunion con-duct of , these physicians. The judge assumes toomuch in concluding, in support of this finding, thatthe purpose of three labor relations consultants re-tained by the Hospital in addressing a regular meet-ing of the physicians' surgical section was to enlistthe physicians' in the Hospital's campaignagainstthe ONA. The judge's conclusion in this regard isspeculative and goes beyond the' evidence that wasadduced as to what was said at this meeting orwhat the consultants' purpose was in attending.Additionally, contrary to the judge, we do notconclude that the statements to a nurse by WandaBlade, a first-level supervisor, urging the nurse toa See text accompanying fn. 71 of the judge's decision. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDread an antiunion letter written by a physician (Dr.William Langworthy, chief of the medical staff)whose conduct is not in issue show that the Hospi-tal adopted and ratified the conduct of physiciansotherthan Dr. Langworthy. Likewise, contrary tothe judge, we do not find that adoption and ratifi-cation of the actions of Drs. Floyd, Gordon, andKokenakis was shown by the fact that prior to theelection Dr. Langworthy asked Director of Nurs-ing Kay Anderson and Director of Nursing Spe-cialtiesKaren Mehl to ascertain whether the nurseswould 'be interested in the formation of a doctor-nurse committee and that they apparently did askthe nurses about this subject and responded to Dr.Langworthy. We also find equally unpersuasive theadditional facts relied on by the judge to supporthis conclusion that the Hospital condoned, adopt-ed,and ratified the conduct of Drs. Floyd,Gordon, and Kokenakis. Accordingly, we reversethe violations of Section 8(a)(1) found in sectionsIV,A,1, 2, and 3 of the judge's decision, as they arepremised on the conduct of these physicians.6.We do not adopt the conclusion, in sectionIV,A,15 of the judge's decision, that Nurse Manag-erMaryAnn Meredith unlawfully interrogatednurseMary Hackney Simmons.AfterSimmonsread a Board decision concerning statements byemployers and some newspaper articles on nurses'strikes thatMeredith had given her, Meredithasked Simmons if she had any questions and saidshe would not ask Simmons' opinion but it wouldbe fine if Simmons wanted to share her opinion. Itwas clear from Meredith's statements that Simmonswas under no compulsion to express her views andthatno inference that Simmons supported theONA would be drawn if Simmons declined toshare her opinion. Accordingly, we reverse thejudge's holding that Meredith's comments to Sim-mons constituted unlawful interrogation.7.We find it unnecessary to pass on the conclu-sion in section IV,A,13(c) of the judge's decisionthat a letter from the Hospital to its nurses consti-tuted an unlawful threat of job loss, as this allega-tion is cumulative with the judge's finding, whichthe Board adopts, of an unlawful threat of job lossin sectionIV,A, 17(a) of the judge's decision.98.We agree with the judge that the Hospital en-gaged in unlawful solicitation of employee griev-ances through the Hospital's "One-in-Five" and"Speak-Out" programs.' ° In so doing, we note that9Contraryto his colleagues,Member Johansen, for the reasons statedby the judge, finds that the Respondent violated sec. 8(a)(1) of the Actby condoning, adopting, and ratifyingthe antiunionconduct of Drs.Floyd, Gordon,and Kokenakis;by interrogating nurse Mary HackneySimmons;and bythreatening its nurses,in a letteraddressedto them,with job lossbecauseof their union activities.10 See text accompanying fn. 68of the judge'sdecision.even if we accepted the Hospital's contention thatfor about 12 years before the Hospital began the"One-in-Five" and "Speak-Out" programs the Hos-pital had held annual spring employee meetings atwhich improvements in employee benefits were an-nounced and employee complaints were solicited,we would still reach the ' same result as did thejudge. Contrary to the Hospital's contention thatthe "One-in-Five" and "Speak-Out" programs weremerely a continuation of the Hospital's prior ef-forts, through annual employeemeetingsand othermeans, to solicit and remedy employee complaints,even Hospital Executive Vice PresidentWalterMischleyin hisletter to employees announcing the"One-in-Five" and "Speak-Out" programs charac-terized the programs as new. That assessment wasclearly accurate, as the programs were substantiallydifferent from prior hospital practices.Unlike the purported annual employeemeetings,the "One-in-Five"meetingswere held monthly, andwere for the stated purpose of allowing groups ofemployees to discuss ideas with, and ask questionsof,members of top hospitalmanagement.Differentemployeeschosenatrandom attended eachmonth'smeetings,and their names were posted atleast 10 days in advance so that, coworkers could"passalong" questions to the chosen employees toask at themeetings.Thus, these meetings also dif-fered from preexisting monthly departmental meet-ingsbecause the "One-in-Five" meetings did notinclude only employees from the same departmentand because, unlike the departmental meetings, theprimary purpose of the "One-in-Five" meetingswas to give employees an opportunity to ask ques-tions of top hospital management.The "Speak-Out" program differed from the sug-gestion boxes previously used by the Hospital inthat, under the "Speak-Out" program, "idea boxes"were placed abundantly throughout the Hospitaland employees systematically received written ororal responses to the suggestions they placed in theboxes. As detailed in the judge's decision, the Hos-pital specifically attributed certain employee bene-fits it introduced during the election campaign asresulting from employee input solicited through the"One-in-Five" and "Speak-Out" programs.Accordingly, we agree with the judge's conclu-sion that the Hospital engaged in the unlawful so-licitation of grievances through these programs. Cf.Stride Rite Corp.,228 NLRB 224 (1977) (employ-er's program of soliciting grievances instituted afterfilingof representation petition found not to bemere continuation of prior practice).9.The judge's decision erroneously states in sec-tion IV,A,5 that the Hospital's establishment of theProfessional Relations Conference Group was not MIDDLETOWN HOSPITAL ASSN.alleged in the complaint.We note, however, thatthe establishment of this group was alleged in para-graph 15(d) of the consolidated complaint. Accord-ingly,we reject the Hospital's argument that, asthe establishment of the Professional RelationsConference Group was not alleged, it was improp-er for the judge to conclude that the Hospital's es-tablishment of this group violated Section8(a)(1).Further,we adopt the judge's rationale that thisgroup was established as the fulfillment of an un-lawful promise of benefits and is unlawful on thatbasis, regardless of whether the group addressedmatters that were terms and conditions of employ-ment.SeeTiptonElectricCo.,242NLRB 202(1979), enfd. 621 F.2d 890 (8th Cir. 1980);Smith-town Nursing Home,228 NLRB 23, 30 (1977). Ac-cordingly, our Order departs from that recom-mended by the judge in that it makes no referenceto the group being a forum for resolving employeecomplaints and grievances with respect to wages,hours, and working conditions.10.We adopt the judge's conclusion, in sectionIV,A,6 of his decision, that the Hospital's solicita-tion rule in effect from February 1979 to March1981was unlawful.We further agree with thejudge's fording of no violation with respect to theno-solicitation rule promulgated by the Respondentafter the commencement of the hearing because theRespondent was not put on notice that the lawful-ness of that rule would be a subject of litigation.We also note, however, that in discussing the newrule the judge citedT.R. W., Inc.,257 NLRB 442(1981),which subsequently was overruled inOurWay, Inc.,268 NLRB 394 (1983).11. In adopting the judge's conclusion in sectionIV,A,17(a) of his decision that Nurse Manager AdaNewby's question to nurses Larry Turner andAnitaWaddles about why they wanted a unionconstituted unlawful interrogation, we do not relyonPPG Industries,251 NLRB 1146 (1980), cited bythe judge. The Board's subsequent decision inRoss-moreHouse,269NLRB 1176 (1984), overruledPPGto the extent thatPPGheld unlawful an em-ployer's questioning of open and active union sup-porters about their union sentiments.AlthoughTurner was an open union supporter, Waddles wasnot.Accordingly,Newby's question directed toboth of them violated Section 8(a)(1).12.The Hospital repeatedly asserts that a 13March 1980 letter written by Dr. William Lang-worthy was not received into evidence. On thisbasis the Hospital urges reversal of the judge's con-clusion in section IV,A,9(a) of his decision thatClinical Coordinator Wanda Blade made an unlaw-ful promise of benefits to nurse Mae Fox. The Hos-pital'sassertion is incorrect.Although the letter545was rejected by the judge when first proffered, itlaterwas received into evidence. Accordingly, wefind without merit the Hospital's argument that thejudge's conclusion should be reversed on theground that the judge improperly relied on a docu-ment not in evidence.13.The Hospital urges reversal of the judge'sconclusion in section IV,A,9(c) of his decision thatBladeillegally threatened employees by tellingthem that the ONA always strikes hospitals. TheHospital contends that it was prevented fromshowing that Blade's statement that the ONAalways strikes hospitals was a true statement be-cause the ONA failed to comply with the Hospi-tal's subpoena for a list of ONA strikes since 1974,which the judge ordered the ONA to produce. Al-though the record shows that the ONA failed toproduce collective-bargaining agreementssubpoe-naed by the Hospital, it is silent about whether theONA produced the subpoenaed list of strikers. Ac-cordingly, the Hospital's argument lacks a basis inthe record.14. 'With the exceptions of the matters notedabove, we agree with the second supplemental de-cision of the judge.We, therefore, will issue theOrder set forth below that reflects our findings andotherminor modifications of the judge's recom-mended Order."ORDERThe National Labor Relations Board orders thatthe Respondent, Middletown Hospital Association,Middletown, Ohio, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) ] nterrogating employees with respect to theirunion sympathies or activities or those of other em-ployees.(b) Telling employees that strikes are inevitable.(c)Threatening to refuse to bargain with theUnion if the employees select it as their bargainingrepresentative.(d)Warning employees they could be hurt bytestifyingin a Boardproceeding.(e)Soliciting employees to abandon the Unionand pursue their concerns through a doctor-nursecommittee." In its memorandum in supportof itsexceptions to the judge'ssecond supplemental decision, the ONAstates that if the Board finds thepetitioned-for registered nurse unit to be inappropriate,theONA nolonger wishes to proceed to an election in a different unit, and the Boardshoulddismiss the petition.Accordingly, we donot adopt the judge'srecommendation that Case9-RC-13186 besevered fromthe unfair laborpractice cases and remanded to theRegional DirectorRather, our Orderdismisses the petition in Case 9-RC-13186.We have modifiedpar 1(f) of thejudge's recommended Order to morecloselyreflect the violation found 546DECISIONSOF NATIONAL "LABOR RELATIONS BOARD(1)Threatening employees with loss of employ-ment,changes in working conditions,lossofpresent and future benefits, and other unspecifiedretaliation because they support the Union.(g) Telling employees the Union is to blame foradverse future changes in working conditions.(h) Promising and granting benefits or solicitingthe presentation of grievances and adjusting suchgrievances to discourage its employees'designationof a collective-bargaining representative.(i)Announcing and implementing adjustments inthe cost-of-living wage base for the purpose of im-peding or interfering with employees'union organi-zational activities; provided, however, that nothingherein, shall be construed to require the Respondentto revoke any suchadjustmentsheretoforegranted.(j)Maintaining the "One-in-Five" and "Speak-Out" programs for the purpose of soliciting, prom-isingto remedy, and remedying employee com-plaints and grievances.(k) Supporting, participating in, or maintainingthe Professional Relations Conference Group.(1)Maintainingor enforcing rules 1 and 4 of the"Solicitation" rule appearing in its employee hand-book during the period 7 August 1979 through 30March 1981.(m) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Discontinue the "One-in-Five" and "Speak-Out" programs, and notify its employees of theirdiscontinuance in writing.(b)Discontinue the Professional Relations Con-ference Group, and notify its employees of its dis-continuance in writing.(c) Post at its Middletown, Ohio facility copiesof the attached notice marked "Appendix." 12Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed, bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensurethat the notices are not altered, defaced, orcovered by any other material.12 IfthisOrderis enforced by a judgmentof a United States court ofappeals, thewordsin the notice reading "Postedby Order of theNation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of the NationalLabor Relations Board."(d)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondenthas takento comply.IT IS FURTHER ORDERED that the petition in Case9-RC-13186is dismissed.IT IS FURTHER ORDEREDthatthose portions ofthe complaint found to be without meritare dis-missed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate employees with re-spect to their union sympathies or activities orthose of other employees.WE WILL NOT tell employees that strikes are in-evitable.WE WILL NOT threaten to refuse to ' bargain withOhio Nurses Association if our employees select itas their bargaining representative.WE WILL NOT warn employees of possible ad-verse consequences for testifying at a hearing con-ducted by the National Labor Relations Board.WE WILL NOT solicit employees to abandon theOhio Nurses Association and pursue their concernsthrough a doctor-nurse committee.WE WILL NOT threaten employees with loss ofemployment, changes in working conditions, lossof present and future benefits, or other unspecifiedretaliation because they support the Union.WE WILL NOT tell our employees that OhioNurses Association is to blame for adverse futurechanges in working conditions.WE WILL NOT promise or grant benefits or solic-it or adjust employee grievances for the purpose ofdiscouraging our employees' designation of a col-lective-bargaining representative.WE WILL NOT announce and implement adjust-ments in the cost-of-living wage base for the pur-pose of impeding or interfering with employees'union organizational activities; provided, however,that nothing herein shall be construed to require usto revoke any such adjustments heretofore granted.WE WILL NOT maintain our "One-in-Five" and"Speak-Out" programs for the purpose of solicit-ing, promising to remedy, and remedying employeecomplaints and grievances.WE WILL NOT support, participate in, or main-tain the Professional Relations Conference Group. MIDDLETOWN HOSPITAL ASSN.WE WILLNOT maintain or enforce rules 1 and 4of the "Solicitation"rule appearing in our employ-ee handbook during the period of 7 August 1979through 30 March 1981.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL discontinue the "One-in-Five" and"Speak-Out" programs.WE WILL discontinue the Professional RelationsConference Group.MIDDLETOWN HOSPITAL ASSOCIATIONAndrew L. LangandJeffreyM. Raider, Esgs.,for theGeneral Counsel.Thomas A. SwopeandJames J. Grogan, Esqs.,for the Re-spondent.Joan L. Kalhorn, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisconsolidated proceeding was tried before me at middle-town, Ohio, on 16 days between January 26 and May 13,1981. As amended,the consolidated complaint alleges ex-tensive violations of Section 8(a)(1) of the Act, and re-quests a bargaining order as part of the remedy.In addi-tion to these alleged unfair labor practices, objections toconduct affecting the results of the election in Case 9-RC-13186 were filed by the Charging Party, OhioNurses Association (ONA or the Union), and were con-solidated for hearing before me with the complaint. Inmost cases the objections are based on conduct also al-leged as unfair labor practices.On the entire record' and my careful observations ofthe witnesses' demeanor as they testified before me, andafter conideration of the posttrial briefs by the parties, Imake the followingII.LABOR ORGANIZATION547Respondent's answer to the consolidated complaintdenied that the Charging Party, Ohio Nurses Associa-tion,isa labor organization within the meaning of theAct.Thereafterthe parties stipulatedthat the ONAexists inwhole or in part to represent employees for thepurposes of negotiating concerning their wages and otherterms and conditions of employment, and that ONAmembers participate in the operation of the ONA. In re-sponse to my direct question, the Respondent agreed thatitwas not contending that ONA does not act as a labororganization, but was contending that it should not becertified as the representative of Respondent's employeesfor policyreasons.The Regional Director for Region 9,in his Decision and Direction of Election of February 21,1980, in Case 9-RC-13186 rejected similar contentions,and foundONA tobe a labor organization within themeaning of Section 2(5) of the Act, which may properlyreceive Board certification if selected by a majority ofthe employees in the collective-bargaining unit involved.Respondent filed a request for review of that Decisionand Direction of Election and the Board denied it. Noth-ing argued or presented before me requires a differentconclusion. Accordingly, I fmd the ONA is a labor orga-nization within the meaning of Section 2(5) of the Act.III. SUPERVISORSAND AGENTSThe complaint alleges and Respondent admits that theindividuals named below held the positions set forth aftertheir names at all times material and have been and arestatutory supervisors and agents of Respondent:Walter A. MischleyT. L. WileyDon BarkerKay AndersonJudy KunzeAda NewbyBetty PhillipsJanet FordJennifer MooreWilma PopplewellFINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent is a health care institution maintaining fa-cilities inMiddletown, Ohio, where it is engaged in thebusinessof providing hospital care services. In thecourse and conduct of its business operations, Respond-ent annually purchases and receives goods and materialsvalued in excess of $5000 directly from points outside theState of Ohio. It is admitted, and I fmd, that the Re-spondent is an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act, anda health care institution within the meaning of Section2(14) of the Act.1The recordcontains many errors in transcription,but none of themare sufficiently seriousto effectevidentiary weightExecutive VicePresidentVice President,Personneland AncillaryServicesManager of PersonnelDirector of NursingNurseManagerNurseManagerNurse ManagerClinical CoordinatorClinical CoordinatorClinical CoordinatorThe parties stipulated that all of Respondent's clinicalcoordinatorswere supervisors within the meaning ofSection 2(11) of the Act and agents of Respondentduring the times covered by the complaint. I thereforefmd the following named clinical coordinators were stat-utory supervisors and agents during the times of theirconduct alleged in the complaint:Wanda Blade, AmyLinden, Helen Converse, and Judy Gardinelli.On the evidence before me I also find Darlene Deck,nurse manager;Mary Ann Meredith,manager of the op-erating room and recovery rooms; and Mary Ortman, di-rector of education and training,are statutory supervi-sors and agents of Respondent. Moreover, Deck andMeredith are nurse managers, and nurse managers werefound by the Regional Director to be supervisors, as wasthe director of training and education, Mary Ortman'sposition. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDDr. James Stewart is admitted by Respondent to be anagent of Respondent by virtue of his membership on theHospital's board of trustees.The agency status of Drs.Floyd,Gordon,2and Kokenakis is a matter of dispute.These three'doctors are independent medical practition-ers. It is clear that they are not on Respondent's payroll,were not on its board of trustees at the time of theevents alleged,and possess none of the supervisory au-thorities set forth in Section 2(11) of the Act. Their con-nection with the Hospital gives them the right to admitand treat patients at' Respondent's facility,for which theyare reimbursed by the patient.Their authority extends tothe direction of medical treatment pursuant to the exer-cise of,theirmedical judgment. The Board has recog-nized that this direction,which is usually carried out bynurses at Respondent's hospital,is incidental to patienttreatment and does not necessarily connote supervisoryauthority.The Trusteesof NobleHospital,218NLRB1441, 1442 (1975).The General Counsel argues that doctors (1) "areviewed as having a high degree of authority by thenurses";and (2) "can initiate incident reports which areused to monitor nurses and other employees under theconcept of risk management."If (1) refers to "a highdegree of authority"with respect to the care to be ac-corded their patients the General Counsel is probablyright, but if it refers to general authority in areas otherthan patient care there simply is no evidence to supportthe conclusion.Contention(2) is misleading.There is noshowing that incident reports were used to "monitor"anyone.As William Stief,Respondent's administrativeassistant,credibly testified, an incident report is "an in-ternal report which is reportedby anybody3 toidentifyany event which is not a normal,day-to-day event asso-ciated with the activities of the hospital."The report isutilized as a tool of risk management and is designed toalert the hospital and its insurance carrier to any possibil-ity ofliability.There is no substantial evidence that doc-tors are inclined to, or have threatened to, use such re-ports as a disciplinary or harassing device.That theymight be so used,insofar asthey can beused to reportnurses'conduct, is pure speculation and certainly notenough to show supervisory authority.Drs. Floyd,Gordon, and Kokenakis are not generalagents of Respondent,but this does mean they may nothave been acting in concert with or as special agents ofRespondent,or that Respondent may not have adoptedtheir conduct as its own in furtherance of its antiunioncampaign.The physicians at the hospital are to a large extentself-governing.They establish surgical sections amongthemselves and elect their own chief of staff.Insofar asthe record shows the hospital administration has nothingto do with these affairs.'At a regular meeting of the surgical section, composedwholly of staff physicians,in February 1980 a group ofthree individuals retainedby theRespondent as consult-ants in labor relations attended.This group spoke to thedoctors, advising them that there was dissension amongthe nurses and they were planning to organize or form aunion.,I conclude that inasmuch as this group was re-tained by the Hospital it was at the surgical section meet-ing as the Hospital's agent.After that meeting, Dr. William Langworthy,chief ofthe medical staff and a professional partner of Dr. Ke-fauver,'who was at the time on the Hospital's board oftrustees,and Dr.Henry Floyd,thoracic surgeon, agreedthat a union was not desirable in the Hospital.Dr. Floydconcedes that he discussed the union campaign with justabout every,nurse he came in contact with,and is notaware which are supervisors and which are not. I con-clude from these open conversations by Dr.Floyd withmembers of the nursing staff, of whom some were super-visors, thatRespondent early became aware of Dr.Floyd's conversations about the Union.Dr. Floyd's dis-cussion about the Union took place over a period ofabout 3 or 4 weeks. During the course of these conversa-tions with nurses,Drs. Floyd and Langworthy discussedthe possibility of forming a doctor-nurse committee. Dr.Langworthy then presented the matter to the surgicalstaff executive committee.Itwas then pursued at generalstaff meetings of the doctors. It does not appear that anyrepresentatives of management were at the meetings ofthe staff or its executive committee. Dr. Langworthy es-timates the staff executive presentation occurred inMarch or April. I conclude it was March in view of thetiming of other events relating to the doctor-nurse com-mittee.About a week before the March 20, 1980 election, Dr.Gordon talked to Judith Daniels with,respect to theUnion.The entire content of that talk is detailed else-where, but during the course of the conversation Dr.Gordon said that unions were not good,and that "they"feltnurses could handle their own problems and adoctor-nurse committeewould be formed to handlegrievances in the Hospital.Similarly,Dr. Floyd toldnurses Pfeiffer and Sizemore during the week before theelection that there was talk about forming a doctor-nursecommittee to solve;problems.This statement was madein the context of urging Pfeiffer to vote against theUnion.During the week or two prior to the election Dr.Langworthy asked Director of Nursing Kay Andersonand Director of Nursing Specialties Karen Mehl if such acommittee`could be formed.He also asked them to pollthe nurses,or at least get a nurses'consensus of opinion,whether they would like to form a group that wouldmeet and discuss mutual problems.The record does-notclearly spell out what the reaction of Anderson and'Mehl was to Dr. Langworthy's proposal, but Dr. Lang-worthy testified that the general consensus was that thenurses wanted the committee.I therefore conclude An-derson and Mehl cooperated with him in securing this in-formation.`On March 13 Dr.Langworthy wrote a letter that hesent to all nurses.The letter appears on his' personal let-terhead and reads as follows:2Dr, Gordon was deceased at the time of the hearing.aThe General Counsel's evidence supports a finding that indeed "any-body"employed or on the staff can make such reports.This letter is being written with a good deal ofreservation on my part, for fear that you will misin- MIDDLETOWN HOSPITAL ASSN.549terpretwhat I am going to say.However, for myown piece[sic] of mind it must be said and I thinkthe majority of the medical staff feel this way also.As professionals I can't help but feel we can deliverbetter medical care by not becoming adversaries.Please take a long hard look at what unionizationwill do to our hospital. We have now a very coop-erative, friendly almost family-likework relation-ship.Ideas concerning patient care are freely ex-changedfor the benefit of thepatient.The R.N.'sadvice and ideas are an integral part of our patientcare.Isee this potentially suffering under thirdparty representation.As a staff we are very much aware of your griev-ances toward ourselves and the administration. Weand the administrationhave our own quarrels. Thestaff is as anxious as you are to have a free ex-change of ideas, and just as concerned about properstaffing.Good patient care is a team effort and inthe past some members of the team have carriedmore than their share of the load. Look around younow, staffing and lines of communication and coop-eration have improved and they will get better yet.I quite frankly do not know if you should votefor theunion or not, that is a decision you mustmake, however there is a gnawing feeling within methatmakes me think that we, as professionals,should be capable of working out our problemsamong ourselvesby othermeans andshort of be-coming adversaries.If I have offended you forgive me, if I havecaused you to stop and take a second look regard-less of your decision, thank you, for that was my in-tention.Dr.Langworthy told clinical coordinatorWandaBlade that he was sending the letter to all nurses. Ac-cordingly,Blade called nurse Mae Fox on March 19, theday before the election, and inquired about whether ornot she had received a letter from Dr. Langworthy.Blade referred to it as a beautifully written letter. WhenFox said she had not received the letter,Blade urged herto read it and consider everything therein.The Respondent's executive vice president,WalterMischley, addressed a group of employees within the 3-day period before the election. During the course ofMischley's talk, mention was made of the doctor-nursecommittee.According to nurse Barbara Pfeiffer, whom Icredit,Mischleymentioned something about a groupbeing formed to help solve problems at the hospital,whereupon she told him that one of the doctors hadstated that a doctor-nurse committee was going to beformed. Mischley replied, "Yes, that was part of the dis-cussion."He continued that it seemed that they had hada nurse-doctor committee before but he did not knowwhat happened to it. Mischley's reference that there hadbeen some conversation about the committee clearlyrefers to some period prior to that date on which hespoke to the employees and shows that he was aware ofthis circulating idea of a doctor-nurse committee wellbefore theelection.On March 21, the day after the election, Nurse Man-agerAida Newby toldnurseDaniels, interalia,thatthere would be many changes in the hospital including adoctor-nurse committee.On March 27 NurseManagerJudy Kuiize solicited nurse Sizemore to nominate peoplefor a doctor-nurse committee.The firstdraft and revisions of a statement of purpose,guidelines,and subjectsto bediscussed by a professionalrelations conference group were preparedby Kay An-derson and Karen Mehl on April 18 and 28, and May 7,1980. This statement provides for atleastmonthly meet-ings of the group whose members were Anderson andMehl, eight staff nurses, three staff physicians, a nursemanager,and a clinical coordinator.In addition, theHospital's executivevicepresident and the medical staffpresident are ex-officiomembers.The subjects to be discussed by the group are set forthas those "centered around the delivery of patient care,professional relationships,recommendationforpolicyand procedure cases,trends in health care,utilization ofprofessional staff,education and training needs."The minutes of the July 15, 1980 meeting4 of thegroup show Mehl, Anderson, and Mischley in attendancewithDirs.Hurlburt,Langworthy, and Dysart, andNursesHeberling,Hendrickson,Heinz,O'Flynn,Moore,6 Brewer, Rockey, and Schramm. Mehl chairedthe meeting.After a discussion of procedural rules, the relationshipsof doctors and nurses on rounds were discussed, as werematters including patient care and tuition reimbursement.Discussion of tuition reimbursement was deferred to thenext meeting, but an addendum to the minutes signed byAnderson and Mehl set forth that discussion of tuitionreimbursement was inappropriate because it was not apatient care matter, and further set forth that the groupcould not discuss wages, benefits, working conditions,and other personal policies.This collection of incidents reveals more than merehappenstance.Iam persuaded that the meeting of Re-spondent's representatives with the doctors in Februarywas not only to advise them of the nurses' dissatisfactionand plans to engage in union activity, but was also forthe purpose of enlisting the doctors in Respondent's cam-paign againstthe Union, whether by direct solicitation orsubtle implication. It is not likely that the union cam-paign had escaped or would escape the attention of thedoctors in view of their continuing close contact withthe nurses and each other, and I perceive no good reasonfor Respondent to advise the doctors of something theycould reasonably be expected to know without such ad-visement.Thereafter, certain of the doctorsengaged inantiunion conduct more fully detailed elsewhere, whichparalleled that of Respondent's supervisors.Respondentmade not a single admonitory murmur when doctors en-gaged in such conduct, and the statements of SupervisorWanda Blade to Mae Fox on March 19, 1980, with re-spect to Dr. Langworthy's letter of March 13, indicatesthat Respondent adopted and ratified the doctors' effortsThis was not the first meeting because the minutes refer to an earliermeeting5 Jennifer Moore is a clinical coordinator 550DECISIONS OF NATIONAL LABOR,RELATIONS BOARDagainst ONA. Moreover,the statements of hospital man-agement and supervisors,both before and after theMarch 20 election,with respect to the committee thatlater came into being as the professional relations confer-ence group is persuasive evidence that Respondent'smanagement and the physicians were acting in concert inestablishing such a committee whether it was hatched bythedoctorsor the Hospital.ThatNurseManagerNewby,on the morning of the very next day after theelection,told nurse Daniels that the committee would beformed shows that Respondent had already decided onsuch a committee,and persuades me that decision wasmade prior to March 21.The participation of Anderson and Mehl, pursuant tothe request of Dr.Langworthy,6in the ascertainment ofnurse interest and their active role in preparing what wasin effect the group's bylaws illustrates the close coopera-tion of doctors and management in a matter held -out toemployees by management as a benefit.Even though the doctors are neither employees norstatutory supervisors a preponderance of the evidencewarrants a fording that the doctors and managementwere conducting a concerted antiunion campaign, andRespondent condoned,adopted,and ratified the doctors'conduct.Accordingly,Respondent must be held respon-sible for that conduct.IV. THE ALLEGED UNFAIR LABOR PRACTICES7A. Some General ChronologyONA commenced an organizing campaign among Re-spondent's registered nurses about March 13, 1979, whenit conducted its first meeting with the nurses and securedthe first signed authorization cards from them.By March22, 1979, Respondent was aware that ONA was organiz-ing. ONA continued securing signed authorizations cardsuntil September 25, 1979,the date the last such card inevidence was signed.On October 15, 1979, ONA filed a petition in Case 9-RC-13126 requesting a representation election among thestaff nurses.ONA's withdrawal of this petition was ap-proved on November 19, 1979.ONA filed a new petitionin Case 9-RC-13186 on December 12, 1979.It is proba-6The fair import of Dr.Langworthy's testimony is that he requestedtheir assistance and got it.'The facts found are a distillation of credible testimony, the exhibits,and stipulations of fact, viewed in the light of logical consistency and in-herent probability. Although I will not in the course of this decision referto every bit of record testimony or documentary evidence, I haveweighed and considered it. To the extent that any testimony or other evi-dence not mentioned might appear to contradict my findings of fact, Ihave not disregarded that evidence but have rejected it as incredible,lacking in probative worth,surplusage,or irrelevant.In those instances when it has been necessary to determine credibility,Iwas, in most cases,impressed that the witnesses were honest peopletryinafter a lapse of a year or more,to recount as best they could recallwith the usual human failings of recollection after such an interval be-tween event and testimony thereon.Accordingly,I have carefully con-sidered comparative,testimonial specificity and degree of recollection;consistency with other objective evidence;the fact that current employ-ees are testifying against their employer who controls their working con-ditions; spontaneity or lack of it;responsiveness to or seeming evasion ofquestions posed;the leading nature of some questions propounded; andeach witness's believability in terms of demeanor on each topic discussed.ble that Respondent received a copy of this new petitionin the normal course of the mail within 2 or 3 days.The Regional Director'sDecision and Direction ofElection issued February 21, 1980, and the election washeld in the appropriate unit on March 20, 1980.Sixty-five votes were cast for ONA;121 against;and 7 ballotswerechallenged.ONA then,on March 27,1980, filedthe objections to the election pending before me.The-earliest charge before me was filed and served onFebruary 7, 1980.Accordingly,in accordance with Sec-tion 10(b) the only conduct of Respondent that may befound violative of the Act is that conduct occurring onand after August 7, 1979.It is elementary,however, thatevents occurring before that date may be considered asbackground evidence shedding light on events within thestatutory limitation period.8B. Alleged 8(a)(1) ViolationsTurning to the alleged violations of Section 8(a)(1), Iwould first note that I repeatedly sustained objections toRespondent's attempts to inquire into the effect of alleg-edly unlawful statements on the employees who heardthem.Administrative law judges are required to followBoard precedents until the Board or the Supreme Courtoverrules them, despite contrary authority in courts ofappeals-9It is well settled that "the determination ofwhether statements are coercive does not depend onwhether they have had the intended effect, or upon thesubjective state of mind of the hearer....the applica-ble test is whether the Employer engaged in conductwhich,itmay reasonably be said, tends to interfere withthe free exercise of the employee's rights under theAct "10 Accordingly, I adhere to my rulings excludingexploration of the effects of Respondent's statements, andapply the Board-approved test to the statements at issue.Having consistently applied this test, I believe it is re-dundant to repeat each and every time I find a violationthat it had a reasonable tendency to interfere with em-ployee rights,and I have not burdened this already longdecision with this unnecessary repetition. The reader isadvised that each fording of violation is to be read ascontaining a finding that such a tendency was present.1.Statements of Dr. FloydDuring the weekprior to theelection," Dr. Floydtold nurses Pfeiffer and Bowers that the nurses did notunderstand unions that were a destructive force, and theONA hadgiven them false information.Nurse Sizemorethen entered the area.Dr. Floyd related an instancewhen,a union had caused trouble in a hospital, andopined that doctors and nurses could not work well to-gether with a union present. He then offered that if theaMachinists Local 1424 (BryanMfg.) v.NLRB,362 U.S. 411, 416(1960).9 Iowa Beef Packers,144 NLRB 615, 616 (1963).10G.H. Hess, Inc.,82 NLRB 463 fn. 3 (1949); and see,e.g.,MasonicHomes,258 NLRB 41 fn. 4 (1981).11The exact dateisuncertain.Sizemore puts it about March 14, butPfeiffer believes it was 3 days before the election. This difference in testi-mony is unconsequential. MIDDLETOWN HOSPITAL ASSN.551nurses would cancel the election 12 he would continue ef-forts to get a doctor-nurse committee together.He addedthatRespondent'sexecutive vice president,Mischley,would be troublesome in bargaining and would makecounter offers in bargaining that would result a settle-ment that was nothing like what the nurses wanted orasked for." 3Dr. Floyd's solicitation of nurses to cancel the electioncoupledwith a promise to pursue the formation ofdoctor-nurse committee amounts to a solicitation toabandon the Union and pursue their concerns through analternative representative group. This solicitation violat-ed Section 8(a)(1) of the Act, as did his rather obviousimplication that selection of the Union to bargain for thenurses would be an exercise in futility.Dr. Floyd didnot,as the complaint alleges, threaten an inevitablestrike.2. Statementsof Dr. GordonAbout March 14, 1980, Dr. Gordon asked nurse MaeFox if she would talk to him about the ONA. She agreedand the two had a private conversation in the lounge.Dr. Gordon asked if Fox was aware that when the ONAcame into a hospital there was a possibility of strikes. Hestated that patients had died as a result of strikes becausethey had not been given their antibiotics.He also advisedthat a thirdpartywould cause problems between thedoctors and nurses,and that he could not understandwhy she would want a third party to represent thenurses.Dr. Gordon closed by suggesting Fox talk to Dr.Floyd because he knew what could happenin a unionhospital.' 4When Dr. Gordon expressed a lack of understandingabout why Fox wanted a third party, he was plainly re-ferring to the ONA and just as plainly interrogating Foxwith respect to her union sympathies.This interrogationviolated Section 8(a)(1) of the Act.About a week before the election, Dr. Gordon askednurse Daniels to enter the conference room because hewanted to talk to her about ONA and her union activi-ties.She immediately volunteered that she was an ONAprotagonist.He said he had not known that;commentedthat unions were not good for a hospital; and asked if shehad ever workedin a unionhospital. She said she hadnot, and asked if he had. He replied, "No," but sheshould talk to Dr. Floyd who had. There was then abrief argument about whether a union would causenurses and doctors to be adversaries, with Dr. Gordonfinally conceding things probably would not change in12 I credit Sizemore on thispoint,noting that she seemed to be morecertain13 I donot creditPfeiffer's testimonythatDr FloydsaidMischleywould never come to an agreement with the Union,nor do I credit Size-more thatDr Floyd said Mischleywould not bargain at all, because thisis inconsistentwith her testimony that Dr FloydsaidMischley wouldmake alternative offers resulting in a settlement less than thatsought bythe nurses14That Fox's testimony is uncontroverted does not in and of itselfconvince me itis credibleinasmuch as DrGordon isdeceased and thusunable to respond,but Iobservednothing in her demeanor that wouldrequire discreditingherMoreover,she impressed me as a believable wit-ness on this point I credit herFor thesame reasons I credit Daniels onincident(b) belowDaniels' unit,but would change in otherunits.He thenstatedthat a doctor-nurse committeewould be formedand would handle grievances. Further irrelevantdiscus-sion ensued.Dr. Gordon's initial statementof purpose invited re-sponse,and thereforeamountedto not so subtle interro-gation into Daniels'unionsympathiesand activities thatviolated Section 8(a)(1) of the Act.3.Conduct of Dr. Kokenakis'5Nurse Mary Weith had a conversation with Dr. Ko-kenakis about a week before the election. He asked totalk to her and she agreed. They went to the conferenceroom where Kokenakis told her that "they" had saidthat if she would listen to anyone about this that shewould listen to him,and it madehim very proud. Sheaskedwho "they" were, but Kokenakis would notanswer. He then asked her what kind of people and whatkind of nurses Daniels and Mae Fox were. She answeredtheywere fine in both respects. He then asked if itwould be worth his while to talk to Daniels. Weith saidshe did not know if he could persuade Daniels aboutanything.He then asked her what sort of a gripe LarryTurner and Anita Waddles would have about a union be-cause they had not worked there very long. She told himto talk to them if he wanted their answers. Kokenakisthen inquired if Weith had spoken to her family about it.She said they seemed to agree with her and her husbandwas the secretary of his union. Kokenakis advised herthat because he was on the executive board" he hap-pened to know there were some big changes coming inthe administration.He stated there was a certain stigmaattached to "you people." Kokenakis continued that ifWeith voted for the Union he would never speak to heragain.At one point in the conversation he asked herhow she thought Newby and Blade were doing theirjobs. She replied she did not think they were doing avery good job. He said he would personally see thosethings would change.Ifind thatDr.Kokenakis coercively interrogatedWeith with regard to her union sympathies and those ofothers;warned her that her union activity had causedher to be stigmatized by Respondent;' 7 and impliedlypromised changes in management and supervision to thebenefit of the nurses.The interrogation, warning, andpromise, each individually and all collectively, violatedSection 8(a)(1) of the Act.After talking toWeith,Dr.Kokenakis asked nurseDaniels to go with him to the conference room. ThereKokenakis said, "They told me that you were a ringleader of the Union" and further said that she had a15 I credit Judith Danielsand Mary Werthrather than Dr Kokenakiswith respectto his conversation with them Both nurses remainemploy-ees of theHospital and are likely to be in continuedcontact with DrKokenakis.It isnot likely that theywould fabricate testimonycontraryto the interestsof their employer or contrary to the testimony of Dr. Ko-kenakisMoreover,their testimony was more convincingthan that of thedoctor whoappeared to be somewhat affrontedby thefact he was calledto testifyand had somefailures of recollectionon significant portions ofthe conversation with Danielsand Weith18DrKokenakis was not and is not a member of Respondent's board.11A warningmarkedly similar tothat later given to Daniels. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDstigma attached to her name and anywhere she went thatstigma would follow her.He also told her that her namewas on Mischley's desk.He then said that unions werenot good for the Hospital and they did not need any out-siders at the Hospital.He next volunteered that he wouldsee that Wanda Blade was removed within 2 weeks afterthe election if Daniels would vote "no"and sway othernurses.He also said that when Newby retired he wouldsee that Blade was not made manager.Daniels said shedid not think he had that power.He replied that if hedid not the board did and he had a lot of friends on theboard."'Daniels said that nurses had tried to go to theboard but were denied access.He replied that Mischleywas a problem,doctors could not handle Mischley, andhe would probably be removed.He then again solicitedher to agree to sway the nurses' vote and to vote "no."She told him that she would not promise that.Dr. Kokenakis'remarks about a, stigma on Daniels'name together with the positive assertion that her namewas on Mischley's desk was an obvious warning that Re-spondent knew of her union activities,did not like them,and was giving her special scrutiny on that account. Om-inous statements of this variety are plainly calculated tointerferewith, restrain,and coerce employees in the ex-ercise of their statutory rights and violate Section 8(a)(1)of the Act. The accompanying solicitation to voteagainst the Union and persuade others to do likewise isblatant interference with employees'rights and is par-ticularly coercive when, as here,it follows a threateningpronouncement of employer stigmatization because anemployee has exercised those rights contrary to the em-ployer's interest.Accordingly,this solicitation violatedSection 8(a)(1) of the Act, as does the promise to securethe removal of a supervisor if Daniels voted againstONA andgot others to do so.Whether or not Blade wasunpopular among the nurses, Dr. Kokenakis'promise as-sumed that Blade's removal would please the nurses andwas uttered on that premise.4. Statementsof Dr. James Stewart"According to nurse Francis Giltrow, though she doesnot remember all that was said or how discussion of theUnion started,. Dr. Stewart told her in mid-March 1980that the nurses should have taken their complaints to theboard of trustees. Giltrow responded that with organiza-tion the nurses had clout, and had nothing without it.Dr. Steward then said something about ONA going onstrike.Giltrow asked how he knew there would be astrike, and told him if ONA got in it would require amajority vote - of its members in the bargaining unit todecide to go on strike. Dr. Stewart made no response.The remarks of Dr. Stewart as reported by Giltrowwarrant no fording of 8(a)(1) violations. They do not riseto the level of unlawful interrogation nor do they con-tain solicitationsof grievances,promises to remedygrievances, or threats of an inevitable strike.18 Board as used inthis conversation refers to the Hospital's board oftrustees.29 Dr. Stewart did not testify.5.Professional relations conference groupThe details relating to this group are set forth above.Although its actual establishment is not specifically al-leged in the complaint, the matter has been litigated andplainly relates to complaint allegations that the promiseof such a group was unlawful.I am persuaded it wasformed in satisfaction of the promises found unlawfuland was designed to wean nurses fromthe ONA. Wheth-er or not the group deals with matters on which an in-cumbent union could require bargaining,and I am in-clined to believe it does,20 its erection is the benefit un-lawfully promised' and is therefore itself a violation ofSection 8(a)(1) of the Act.6. Solicitation rule and related eventsFrom at least February 1979 to March 30, 1981, theRespondent had a rule in its employee handbook that isset forth below in relevant part:1.No general solicitation and/or distribution ofliterature throughout the hospital is allowed unlessapproved by Administration or Personnel Depart-ment.4.Many badges, buttons, etc. may be consideredto be solicitation by our public, therefore, we re-quire that they not be worn or distributed withoutapproval of Administration.The General Counsel concedes that the promulgationof this rule may not be found unlawful because it oc-curred more than 6 months prior to the filing of the firstcharge in this case,but contends its maintenance withinthe statutory period violated Section 8(a)(1) of the Act.The blanket ban on solicitation and distribution"throughout the hospital," without specification of ex-empted areas or times of applicability, could reasonablybe interpreted as an injunction againstanysolicitation ordistribution at any time during the day or any place onthe premises. This is plainly overbroad and unduly re-strictive in the total absence of any showing that sobroad a rule is reasonably necessary in the interests ofpatient care,21 and the failure to define the area of per-missable union solicitation in a manner that would beclear and understandable to the employees has a reasona-ble tendency to cause employees to refrain from such ac-tivity.22The requirement of predistribution clearance bymanagement of union literature is also unlawful.23Withreference to numbered paragraph 4 of the rule, whichalso impermissably requires prior approval of Respond-ent before wearing union buttons in view of the para-graph's broad proscription that fairly encompasses unionbuttons, it is well settled that the discouragement of thewearing of union insignia in the absence of some validshowing of special circumstances violates Section8(a)(1)20 "Utilization of professional staff,education and training needs"would seem to be work-related topics subject to collective bargaining.21Intercommunity Hospital,255 NLRB 468(1981);EasternMaine Med-ical Center,253 NLRB 224 (1980).zaFasco Industries,173 NLRB 522 fn 1 (1968).zsMcDonnell Douglas Corp.,240 NLRB 794 (1979). MIDDLETOWN HOSPITAL ASSN.of the Act.24 Respondent has shown "no special circum-stances warranting the banning of union buttons through-out the entire Hospital.For the foregoing reasons, I conclude and find thatparagraphs 1 and 4 of the solicitation rule are invalid,and that their maintenance since August 7, 1979, violatedSection 8(a)(1) of the Act, oven if they were not en-forced.25On two occasions the Respondent required compliancewith this rule. On August 13, 1979, Nurse Manager AdaNewby referred Larry Turner, registered nurse, to para-graph 4 of the rule and asked him to remove an ONAbutton he was wearing. He did. On January 11, 1980,Manager of Personnel Barker advised Gail Sizemore,registered nurse, that he had become aware that she was"solicitingmaterial"and pointed to the solicitationpolicy discussed above. Sizemore told Barker that shehad been advised by her attorney it was all right to passout copies of a letter of the president of the AmericanNurses Association (ANA), of which ONA is an affiliate,and she did. The letter, inter alia, states the ANA is theunion best qualified" to represent nurses and calls forunity among the nurses. I am satisfied that the documentwas in the nature of union literature, and Sizemore wasutilizing it as part of the preelection campaign. In both ofthese instances Respondent violated Section 8(a)(1) ofthe Act by enforcing an overly broad rule because suchenforcement of an invalid rule has no lawful basis andhas a tendency to interfere with, restrain, and coerce em-ployees in the exercise of their statutory right to engagein union activity. In neither case has Respondent shownthe existence of special circumstances or any adverseeffect on patient care that would render its conduct per-missable.Moreover, employees have long sold variousproducts and worn various buttons without restriction.This practice continues to the present 'and shows clearlythat the rules were disparately applied against ONA lit-erature and buttons on the two occasions covered here.After the trial commenced, Respondent issued a super-sedingrule that read as follows, in pertinent part:1.No solicitation, selling, fund raising, or distribu-tion of literature is permitted in patient care areas ofthe hospital or, in non-patient care work areasduring your working time. Patient care areas in-clude all areas utilized by patients; for example, pa-tient rooms, adjacent hallways and patient lounges,the physical therapy and radiology treatment areas,outpatient clinics, etc.Non patient care areas in-clude the cafeteria, employee lounges, private of-fices, conference rooms, etc.This new rule is presumptively invalid to the extent itprohibits solicitation and distribution during employees'working time. I make no finding in this proceeding thatthe new rule violates Section 8(a)(1) of the Act becauseitwas not so alleged in the complaint and Respondent24Firmat Mfg.Corp., 255 NLRB 1213 (1981);Schwan's Sales Enter-prses,257 NLRB 1244 (1981).25BlueCross flue Shield,225 NLRB 1217, 1220 (1976).553was not put on notice that the lawfulness of the rulewould be a subject of litigation.26,7. Statements of Walter MischleyOn March 18, 1980, Walter Mischley and KarenMehl27 read prepared speeches to assembled employees.The General Counsel does not allege any illegality inMehl's speech, but contends Mischley adopted it. Mehl'swritten speech contains no unlawful or objectionable lan-guage, nor does Mischley's.Questions were raised about Mischley's speech by Si-zemore's testimony before she examined the writtenspeech:A. He spoke third, he started out by saying thatthere were only two issues that had to be negotiatedin a contract and that was wages and benefits. Hesaid that Middletown Hospital had the best wagesand benefits in the area and he couldn't see why wewould want to change those. He said that he hadnever seen a decrease in wages and benefits, sincehe had been the administrator. He also reinforcedwhat Mrs. Mehl had said about the fact that thehospitalwould maintain the right to manage thehospital, that the scheduling and staffing would stillbe controlled by the hospital even if the contractcame about.She continued after she examined the written speech:A. I have some problems with that one-I believehe said everything that is on there, but I know thathe made statements to the effect that he-therewere only twoissuesthat had to be bargained forand that was wages and benefits, and he also keptstressingthe fact that the hospital wouldmaintainthe right to manage and to control scheduling andstaffing and I do not see that on there.Sizemore's memory is,as might be reasonably expect-ed after the passage of a year, not entirely accurate. Hertestimony that Mischley "reinforced what Mrs. Mehl hadsaid about the fact the hospital would maintain the rightto manage the hospital, that the scheduling and staffingwould still be controlled by the hospital even if the con-tract came about" contains a misconception of whatMehl actually said,whichwas: "Innone of the ONAcontracts did any of those hospitals give up their right tomanage the hospital," and, with respect to staffing:Iknow that a major concern among you is thefutureof our hospital staffing patterns. Capablenurses such as yourselves are not easy to find Kay,myself,personnel and the department managershave worked hard and together to build our staffinglevels and we have no intentions of changing orlosing thismomentum.Ipersonallywould havelittle interest in remainingyourdirector if I believedZsTRW., Inc.,257 NLRB442 (1981).E7 TheGeneral Counsel'switnesson this topic,Gail Sizemore,identi-fied the written speech in evidence as exactly what Mehl had said. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDthat staffing would be decreased,and I fully intendto be here for a long time.Mischley's speech states, with respect to staffing andthe managementof the hospital:Iwant to go on record today that I have no in-tentionof your losingground on the tremendousprogress we have made in staffing,communications,or working conditions.Iwant to' make it clear thatwith or withouta union we intend to manage thishospital at its optimum level.Our record on how we 'have exercised the rightto managewithoutunion pressure speaksfor itself.I am persuaded that Sizemore honestly stated her con-clusions regardingwhat was said about the right tomanage and staffing,but was in error.Turning to Sizemore'srecollection thatMischley"made statements to the effect"that only wages and ben-efits had to be bargained for, neither written speech con-tained any such statements.Sizemore'sverytestimony,"statements to the effect," indicates that she does not re-member exactly what Mischley may have said about thebargainability of wages and benefits,if he in fact did sayanything about it aside from his written speech. Consid-ering the inaccuracies of+her other recollections, I haveconsiderable difficulty in assigning any great weight toher testimony in regard to wages and benefits, eventhough uncontroverted,and I certainly do not think italone compels a fording that Mischley threatened not tobargain in good faith.The General Counsel argues that in the context of a"deluge"of Respondent's campaign literature referringto strikes,and other statements of Respondent's agents, Imust find that on March 18, 1980,Mischley was tellingemployees the ONA would have to resort to a strike toforce him to bargain over anything but wages and bene-fits, and had adopted, by his presence,a statement ofMehl that a strike was the Union's only weapon.Mehl did say, without more, "The ONA's onlyweapon againstthe hospitalis a strike," and the employ-ees present were entitled to believe that Mischley sub-scribed to this statement,even though he said nothingabout strikes,but thereis no implication in this statementthat the ONA would have to strike to force Respondentto bargain,nor does it become anymore unlawful whenthe contextthe GeneralCounsel refers to is examined.Of the 14 pages of Respondent literature the GeneralCounsel specifically directsme to in support of his"deluge" theory, sometimes referred to by the GeneralCounsel as "bombardment,"8 pages are nothing morethan photographic copies of newspaper articles reportingon hospital strikes inOhio.The remaining seven pages28consist of a one-page collage of newspaper articles aboutONA strikesand six pages-of questions and answersabout strikes at various Ohio hospitals. Not 1 of these 15pages contains anything remotely resembling an implica-tion of strike inevitability, and all of them read togetheramount to nothing more than obvious campaign propa-2s The General counsel's addition is faulty.G.C. Exh.100 A-H iseight pages and G.C. Exh.98 is seven pages.ganda that any nurse was capable of evaluating.There isno evidence this literature is not entirely truthful.Apart from my conclusion this amount of literature ina long campaign does not merit the grandiosesobriquetof "deluge,"also known as "bombardment."I also con-clude it provides no reason for fording Mischley'sMarch18 statements,or his adoption of Mehl's statements,threatened employees with an inevitable strike, nor doesany of it contain such an implied threat. Similarly, thestatements by other agents with respect to strike inevita-bility are insufficient to support the broad inference theGeneral Counsel would draw. In short, the GeneralCounsel has not shown by a preponderance of the- evi-dence that either Mischley's statements of March 18 orthe "deluge"of literature violated Section 8(a)(1) of theAct as the complaintalleges.Accordingly, paragraphs6(b) and 13 of the complaint will be dismissed.8.Conduct of Director of Nursing Kay Anderson29On March 15, 1980,Brenda Harrison and SandraBrown were discussing the Union.Brown asked Harri-son what she thought the nurses were asking for. Harri-son enumerated elimination of hospital request days, lowworkload days, working shorthanded, and the need formore help on the hospital units. Brown pointed out thatall these things had been corrected,S° and asked why thenurses did not stoptheirONAcampaign. Harrison re-plied that she thought they would be intimidated. Ander-son entered the area some time during this discussion ofnurses'wants, and Brown left immediately thereafter.Harrison said she did not like to cross a picket line, andasked if nurses' aides would be laid off without unem-ployment compensation if there was a strike.Andersonassured her there would be unemployment benefits ifnurses' aides were laid off. Harrison then inquired whatwould happen to aides who honored a picket line. An-derson told Harrison she should report off-duty, and ex-plained that pursuant to hospital policy suspension or dis-charge was possible if Harrison failed to, report off-dutyfor 2days consecutively.I am persuaded Harrison's testi-mony that Anderson bluntly said she would be absentwithout leave and fired for honoring a picket line was amisunderstanding of what Anderson actually said.Anderson did not, as the complaint alleges, threatendischarge for supporting a protected refusal to work.On March 17 and. 18, 1980, Anderson and other man-agement personnel addressed several groups of nurses.Anderson first read a written speech at these meetings,between 10 and 13 meetings in all,and then entertainedquestions.A careful examination of the speech text,31 re-29 This account is a fair synthesisof thecredible evidence of the testi-mony of Anderson,nurses aide Brenda Harrison,and nurse SandraBoone. Testimony to thecontrary hasbeen discredited.30 Harrison agrees all these issues had, been corrected at the time ofher talk with Anderson and Brown.21 The written speech is as follows:Someof you knowme very well because youworked with mewhen I was a staff nurse,a head nurse,a manager and now as direc-tor.I only,wish that there were sufficient time, prior toThursday, forme to talk with each of you individually, especiallythose of youContinued MIDDLETOWN HOSPITAL ASSN.weals nothing more than campaignrhetoriceasily suscep-tible of evaluation by the electorate. It contains no prom-ises,threats,or other statements violative of Section8(a)(1) ofthe Act,nor is there any evidence it containsany material misrepresentation.Judith Daniels testified that,during the question andanswer period following the speech given to her group,Anderson said there, would be many changes if she wasjust given a chance, she was riot Nadine Orr (her prede-cessor),and needed time to'implement these changes.who are new to me.But since that isn't possible,I'd like to take thisopportunity to share my views of professional nursing and the ONAwith you.First of all, let me say that I am proud to be a nurse.The deliveryof the highest quality of patient care has and always will be my pri-mary goal.Equally important to me is that an environment exist thatrecognizesyou, thenurse,as part of the patient care process. Theonly way that these goals may be achieved is that we have sufficientnumbers of nurses to provide optimum care and that each nurse isgiven the opportunity to have input concerning the method of deliv-ering nursing care to our patients,as well as input concerning ourworking conditions.I doubt that Gertrude Torres of the ONA, and Barbara Nichols ofthe ANA would disagree with anything I have said. But I stronglydisagree with them in one important area,and that is the method ofattaining these goals.First let me say that I am not anti-union, nor am I anti-ONA. I ampro-employee,pro-nursing and a member of the ONA. There may besome situations in which collective-bargaining is necessary.I do notbelieve that situation exists here.I believe that an atmosphere of openness and honesty can achievefar greater results for us all. Speaking up as professional nurses inprofessional circumstances is far more desirable than being bound bywork rules and contracts.During my 18 months in the emergency room,Iworked veryhard with the nursing staff,the medical staff and administration toidentify and correct problems existing there.We knew that the image of the E.R. within the community hasbeen poor overall, together we problem solved, and the results havebeen very satisfying for the staff and patients alike.As a result of input from nurses, we increased RN staffing by 5frill-time equivalents; created a triage technician position;and imple-mented the, employee health nurse position.Myefforts brought thenurse closer to the bedside,allowed her to practice in a professionalmanner, and expanded her role.I feel that my working relationship with the RN staff has beenboth positive and progressive.My concepts of quality patient care,and professionalism have not changed.I bring with me the sameideas and commitment to doing my utmost to promote modem nurs-ing practices at Middletown Hospital and I know that these are thesame concepts and commitments yrou as professional nurses believein. I hope you will all give me the chance to do these things withoutthe wedge that unionization would create.Since I have become director,I have had the opportunity to workclosely with Walter Mischley, 'Karen Mehl,and the other divisionheads. I have found all of them willing to listen, willing to cooper-ate, and willing to back me when changes were necessary.In addition,singe returning to the medical/surgical division, I havebeen listening to you.Given the constraints of this election process, Ihave responded where possible. I want to assure you that this willcontinueOver the past few days, we have presented you with significantfactson the ONA, backed by documentation. You have seen the his-tory of the ONA both atthe bargaining table and on thepicket lines.Collective bargaining, here, would be at best,a second rate alterna-tive,when a first rate one is possible.We deserve better. I think wecan accomplish a lot more through working together to better thishospital-and our working situations than by,opposing each other atthe bargaining table.I hope that on Thursday you will support the efforts of Karen andmyself and give us the opportunity to prove to you and to this com-munity that our problems,both current and future,can be positivelyresolved without third party pressure or intervention,555She, continued that she was aware of the problems,would personally correct them herself, and made refer-ence to the need for bed lights and brushes. Accordingto Daniels,another nurse complainedthatproblems werenot getting through to the supervisors— to which Ander-son said she would always hear nurses'problems.Ander-son said,in response to another question,that therewould beno retaliation or recrimination against a nursepresenting a problem.Daniels adds that the only specificchange Anderson mentioned was that she would person-ally look into the, staffing problem. Daniels, who the par-ties agree is an expert witness on the subject,testified thestaffing was dangerously inadequate in her expert opin-ion, but had been improved in the winter of 1979.Gail Sizemore avers that at her meeting Anderson saidexactly what is in the written speech, but also said thatshe was not NadineOrr and wouldmake changes.Rhonda Cottinghim recalls Anderson mentioning nospecific problems but merely announcing she had, justbecome director of nursing and, hoped the employeeswould give her and the administration a chance, to workout the problems they,had1Gladys Wolfe recalls that Anderson told the nurses tobe sure they voted regardless of their feelings about it,thatAndersonwas amember of ONA, but felt nursescould handle their problems without outside influence,and she would like them to give her a chance to givethem a chance. Wolfe first did not recall that Andersonused the word "changes," but -stated she thought thatwas what Anderson meant, On further questioning bythe General Counsel, Wolfe testified that Anderson saidthere had been changes in the past and there would bemore changes made if "you give us an opportunity." IcreditWolfe's second recollectin because it is consistentwith the testimony of Daniels and Sizemore.Deborah Parr does not recall specifically what Ander-son saidafter her prepared speech.Barbara Pfeiffer testified that Anderson promised nospecific benefits, and just said she was a problem solverand to give her a chance.It is not clear whether Daniels, Sizemore, and Wolfewere in, the same or different meetings. This is of nogreatconsequence inasmuch as their testimony onchanges is complementary regardless of whether thethree nurses heard it at different speeches or the sameone.aaAnderson concedes she did say that she was notNadineOrr, butdenies promising any changes in wages,hours, or, working conditions. Anderson was somewhatevasive on cross-examination, tending to answer ques-tions with generalized explanations rather than direct an.swers.The employees'testimonyon the subject ofchanges is more believable and is credited.The purpose of Anderson's presentationwas obviouslyto persuade nurses to vote againstONAi Thisisnot initself unlawful, and I do not believe the evidence sup-ports a fording of any specific action promised. Never-theless,Anderson's comments during question and32 The testimony of Cottingham,Parr,and Pfeiffer neither adds to norsubtracts from the testimony of Daniels,Sizemore, and Wolfe. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer periods that she would make changes if given achancemost reasonably reduces itself to an impliedpromise to be responsive to the nurses'needs if they for-bore from selecting ONA to represent them.33 That An-derson chose not to "commit Respondent to specific cor-rective action, 'does not cancel the employees'anticipa-tion of improved conditions if the employees oppose orvote against the union."34 Accordingly,I find and con-clude Anderson violated Section 8(a)(1) of the Act bypromising"employees improvements in their workingconditions.9.Conduct of Clinical Coordinator Wanda BladeBlade and nurse Mae Fox are in essential agreement,and I fmd,that Blade called Fox on March 19, 1980, andasked if Fox had received a letter from Dr. Lang-worthy.3a Fox had not. Blade urged Fox to read theletter and consider everything therein. The letter recites,inter alia, "Look around you now, staffing and lines ofcommunication and cooperationhave improved and theywill get better yet." I conclude that Blade was referringto this passage when she then stated that Respondentwas aware there were problems,was working on them,and should be given a chance. In any event, her state-ment on problems fairly carries an implied promise thatRespondent would remedy employees'problems if givena chance (i.e., if the employees did not select,ONA inthe election), tended to restrain Fox in her selection of arepresentative of her own choosing,and violated Section8(aXi) of the Act.Nurse Turner testified that on March 19, 1980, Bladeinterrogated him with regard to his attendance at anONA meeting the night before and what had happenedthere, particularlywhat had ONA representative Wil-liams said to certain employees.Accordingto Blade, shedid not ask Turner about his union activities, attendanceat union meetings,or anything else. Her version is thatshe and nurse Sandy Brown were discussing the ONAmeeting of the previous night wherein two employeesleft themeeting becausethey could not get their ques-tions answered.Blade's recollections were not as certainasTurner's, and Respondent proffered no testimonyfrom Brown in support of Blade's version even thoughRespondent called Sandra Brown to testify on othertopics. I credit Turner and find that Blade coercively in-terrogated him concerning his union activities and thoseof other employees, and thereby violated Section 8(a)(1)of the Act.Nurses Judith Daniels and Larry Turner attended adepartmental meeting aweek or two before the March20 election. It was chaired by Nurse Manager AdaNewby,and Wanda Blade was also present.' ;a.Daniels'versionBlade asked her if she knew that in New Jersey therewas a butcher's' union that spoke for nursesand did shewant a meatcutter having negotiations.Daniels said shesa S LIndustries,252 NLRB 1058 (1980).asRelianceElectric Co.,191 NLRB 44, 46 (1971).as Thisrefers toa letterauthored by Langworthyunder his personalletterheadand sent byhim to employeeson March 13.thoughtprofessionalsdid that but itwas alrightwith herifhe could get what she wanted. Blade said if theywanted a union to come in they would lose all their ben-efits, including the 10-percent raise they received theprevious January.Daniels disputed this.Blade said therewould be a strike.Daniels asked why she was talkingabout strikes.Blade said that the ONA always strikes,and they had data that the ONA always strikes a hospi-tal.Blade continued that if ONA came in she would beunable to change schedules and then illustrated by sayingthat if two people wanted to change times she could notdo it and if she did there would be a grievance filedagainst her. Daniels said she did not think that was theway it worked if two people had not agreed to it. Bladesaid that it was true that he would not be able to changetime at all.Newby turned to Larry Turnerand saidBlade was right.b. Turner's versionNewby handed them a bunch of anticollective-bargain-ing literature and started talking about it and collectivebargaining in general.She talked mostly to JudyDanielsabout whether they would want butchers and people likethat to organizewiththem as some people elsewherehad. Daniels said that as long as they could solve someof the things that needed to be solved that would be sat-isfactory.Newby mentioned strike or something at dif-ferent places.Bladewas talking about being able toadjust schedules and whether she would be able to adjustthem with a union.Daniels said she thought Blade could.Newby asked Turner what he thought. He said he couldnot seewhy she could not adjust the time, it would allbe negotiable.Blade said if she wanted to change thescheduling the Union would stop her from doing that.He said that he thought they could change it.c. Blade's version on directexaminationA week or two before the election at a departmentalmeeting shedid have a conversation with JudyDanielsabout the Union. They were talking about the Union andthat there was a possibility they would not gain benefits,could lose benefits, and there could be a strike if theUnion came in. They also talked about'scheduling, that ifsomeonewanted their time changed now, and there wasagreementwith the other person affected, the time waschanged.Blade saidthat there was a possibility if theUnion came in, if the contract said so, they may have tohave a third person to okay it. They talked about thepossibility there could be some bargaining. She did nottellDaniels that if the Union were elected then thenurseswould lose all benefits, nor did she tell her that ifthe Union were elected there would be a strike. She didnot tell her that if, the Union was elected that Bladewould be unable to ever change schedules again.d. Blade's version on cross-examinationBlade did not remember whether the Union was themajor topic of conversation. She did' not remember anyother topics coming up. She did not know who broughtup the Union. She just remembered that it was a groupdiscussion. She did not remember what happened after MIDDLETOWN HOSPITAL ASSN.557Newby called the meeting to order, but did recalltheUnion was discussed,and Blade said there was a possibil-ity of losing benefits. She had gotten that informationfrom reading articles in nursing magazines.She did notremember if she was given this information at someother meeting,but she did have information at home.With respectto the scheduling changes, she said she wasjust trying to show that today they do things a certainway but it could be changed if the contract said so andthey might have to' go to a third person. They were talk-ing about the possibilities of all the other occurrences,and this happened in the course of the conversation. Shedid not remember how long that portion went on. Shesaid that there would be a possibility of a strike. She didnot remember who brought the topic of strikes up. Shedid not remember the details with specificity.e.ConcluTionsTurner's recitation struck me as strained and uncertain.Daniels and Blade agreed they talked to each otherabout the Union,benefits,strikes,and scheduling. Itherefore do not credit Turner that it was Newby talkingto Daniels.Daniels' version is more convincing than thatof Blade who suffered from uncertainty and lapse ofmemory-36Blade's statements threaten the loss of benefits and theinevitability of a strike if the nurses selectedthe ONA.Blade's threats,inwhich Newby apparently acquiesced,violated Section 8(axl) of the Act.10.Conduct of Clinical Coordinator HelenConverseNurseMarciaHalsey first testified about a weekbefore the representation election Converse told her andothers, "Ltjhe hospital had no intention of bargainingwith ONA about the Union, and if theuniondid ... getin, that the hospital, had intentions of bargaining. Andthat if nurses went on strike, that he would be replaced."This ambiguous testimony was clarified by Halsey oncross-examination to, "She just said as I said before, thatthe hospital had no intention of bargainingwith ONAabout theunion."Considering the fact that Respondenthas consistently contested the appropriateness of the unitwithin which the election was held it is probable thatHalsey is using the word "unit" interchangeably with"union," and she is in fact testifying that Converse toldher there was no intention of bargaining with ONA overthe unit.In any event,nurse Janet Salyers confirms thatConverse said the Hospital would not negotiate withONA, and that the nurses would be forced to strike ifONA won the election, and could possibly be replaced.Salyers'memory is suspect because she had no clearrecollection of what else was said,but I do not considerit unusual that she would more clearly remember a state-ment of such ominous import.Converse denies being 'a party to such a conversation.It is'possible that Converse simply does not recall it, butthe testimony of Salyers and Halsey is mutually corrobo-"s The failure of Newby to testify in support of Blade suggests shewould not corroborate Blade.rativeand was -delivered before me without any appear-ance of manufacture or dissembling.I therefore creditSalyers and Halsey and find that Respondent, by Con-verse's statements,did threaten to refuse to bargain withONA if it won the representation election, and therebyviolated Section 8(a)(1) of the Act. Similarly, the state-ment that nurses would be forced to strike, linked as it iswith a threat to refuse to bargain,reasonably and quiteclearly conveyed the message that a strike would be in-evitably caused by Respondent's bargaining tactics, andtherefore restrained and coerced employees in violationof.Section 8(a)(1). It is by, now axiomatic'that an employ-er who predicts strikes and the futility of bargaining as aconsequence of unionization acts unlawfully. Whether ornot Converse was privy to Respondent's intention, Re-spondent is liable for the statements of its statutory su-pervisors.Respondent's employees are under no obliga-tion to inquire further to ascertain the truth of thosestatements,and may reasonably be expected to considerthem as authorized by Respondent.11.Conduct of NurseManager Darlene DeckA few days before March 20, 1980, Deckcalled nurseToni Rogers and asked her if she had decided how shewas going to vote in the upcoming representation elec-tion.Rogers said she would vote for ONA. Deck thenstated that some of Respondent's campaign literature7mentioned strikes;that strikes sometimes lasted a longtime and the employees sometimes ended up with lessthan they started with, and when employees went onstrike the bargaining started at zero. I agree with thecomplaint allegation that Deck interrogated her subordi-nate concerning her union sympathies,and that the inter-rogationwas coercive by virtue of Deck's position indirect control of Rogers' workday. Accordingly, I findthe interrogation violated Section 8(a)(1) ofthe Act.Thisevidence does not,however, support the allegation thatDeck threatened an inevitable strike. On the other hand,the statement that bargaining started from zero whenemployees went on strike conveyed the implication of aloss of existing benefits if employees struck,and amountsto a threat of reprisal for protectedunionactivity thatalso violates Section 8(axl) of the Act.3812.Conduct of Clinical Coordinator JudyGardinelliOn March 19, 1980, Clinical Coordinator Judy Gardin-elli called nurse Toni Rogers on the phone" and askedif she had received Respondent's campaign literature.Rogers answered that she did not.Gardinelh continuedthat her husband had been on a teachers' strike for along time andthe teachers did not get everything theywanted. Rogers was not sure whether or not Gardinellisaid bargaining would start at zero. I conclude and find37 Rogers had not received this literature.38 The bargaining from zero statement was an integral partof the con-versation alleged to be unlawful, and is part of Rogers'uncontrovertedand credible testimony,and is closely related to the subject matter of thecomplaintAccordingly,itmay be found a violationof the Act.Acker-man Mfg. Co.,241 NLRB621 (1979).39 Rogers was on maternity leave. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDthe General Counsel has not proved thatJudyGardinellieither threatened the loss of benefits orthatbargainingwould start at zero ifthe ONAwere selected by the em-ployees to represent them.13. Statements of Nurse Manager Judy Kunze4oOn January 7, 1980, nurse Gail Sizemore told Kunzethat she had been subpoenaed to testify in the Board rep-resentation hearing onJanuary 9.Kunze cautioned, "Ihope you know what you are doing, I'd hate to see youget hurt." After Sizemore responded that she felt she hadto try,Kunze asked what more nurses could want inas-much as they had better staffing, better scheduling, andevery other weekend off. Sizemore replied there wereother problems.Kunze then asked if Sizemore did notthink the tension in the department had improved. Thishad reference to the fact that a disliked clinical coordina-tor had left the department.Sizemore opined that tensionhad improved,and Kunze said the administration wasstillconcerned about the department and were consid-ered dispersing the nurses to different floors.The General Counsel urges that Kunze threatened Si-zemore"concerning" her testifying, and further threat-ened employee transfer because of her ONA activity. Iam not at all convinced that Kunze had any intention ofthreatening Sizemore with respect to her testifying, butintent is not a necessary ailment in ascertaining whethera statement violates Section 8(a)(1) of the Act. Eventhough I consider it somewhat doubtful, it is reasonablyarguable that Kunze's cautionary statements with respectto Sizemore's subpoena to testify may well have tendedto restrain Sizemore in the exercise of her right to prof-fer testimony in furtherance of her activity on behalf ofthe Union. Accordingly, I find the General Counsel hasestablished a violation of Section 8(a)(1) by a preponder-ance of the evidence.I do not agreethat Kunze was threatening to transfernurses because of union activity. The evidence indicatesthe "tension" she referred to grewout of thenurses' dis-satisfaction with their supervisor, and had nothing to dowith union activity. That the tension thus engendereddid not immediately dissipate with the departure of thedisliked clinical coordinator does not in itself establishthat continued tension in the department arose fromunion activity.Ido not believe that Kunze's remarkamounts to anything more than that possible disperse-ment of thenurses inorder to alleviate the residual ten-sion was being considered,nor am I persuaded that herremarks in this regard had any reasonable tendencyeither' to (a) convey the idea that dispersal was afoot todiscourage union activity,or (b) restrain or coerce Size-more in the exercise of her statutory rights.Deborah Parr first testified that Kunze told her, that ifthe ONA got in employees would start with no benefits,would start at zero, and would negotiate for every bene-fit they would get, and might actuallylosebenefits. Oncross-examination she gave the following version, whichimpressed me as more certain than her earlier testimonyand is credited:40 Kunze did not testify.A. Well, she said that when we sit down to bar-gain that we would start with no benefits at all, andthat each benefit would be negotiated between thetwo parties, and that we might actually end up withless benefits than we started with.Q. Can you recall anything else she said in thatconversation?A. No, she just said did I realize what I would bedoing if I actually asked for this to happen, that wemight strike, and that would hurt more than just thenurses; that it would hurt the whole hospital.I have considered from Parr's change in testimony thatthe reference to "zero"" was her understanding of whatKunze said,not what Kunze actually said.I also recog-nize,however, that "starting with no benefits" is a fairequivalent of "bargaining from, zero" or"bargainingfrom scratch," and may or may not be an unlawful state-ment depending on the context within which it wasmade.41The applicable context here is provided by simi-lar statementsby Newby and other violations of Section8(a)(1) found in this decision.Moreover, Kunze's com-ments on their face carried commencement of bargaininguntil each was negotiated. The fact that Kunze advertedto the possibility of less benefits as a result of bargainingis insufficient in my opinion to alert employees to thefact there might be more or better benefits flowing fromnegotiations. Kunze thus presented considerably less thana balanced picture of the possibilities inherent in collec-tive bargaining on benefits, and the most reasonable im-plication of her statements is that employees would losetheir benefits now enjoyed andanybenefits restoredthroughbargainingmight well be less than what employ-ees previously had. It may be that Kunze said more thanParr recalls, which possibly ameloriated the effect of heradvice there would be no existing benefits to start with,but this is pure speculation in the absence ofanysupport-ive evidence. On the credible evidence I conclude andfind Kunze did threaten Parr with the loss of benefits iftheONAwere successful in securing representationrights for the nurses'unit.The coercive nature of such athreat is obvious, and the threat violated Section 8(a)(1)of the Act.On March 12, 1980, Kunze called nurse Jo Back intothe conference room. They sat down on opposite sides ofa table on which there was literature containing com-ments about strikes. After Back read one of the docu-ments,a letter to nurses from Respondent dated March12, 1980, which stated, inter alia,"You can lose yourjob142The law states that economic strikers can be per-manently replaced."43 Back told Kunze that she foundthis statement threatening.Kunze responded that Backcould call it what she liked and the Hospital had to takea stand. Kunze then asked if it came down to it wouldBack go out on strike. Back replied affirmatively. Kunzeexpressed surprise at Back's answer. -41WagnerIndustrial Products Co.,170 NLRB 1413 (1968).42 Emphasis present inthe original.43 A lessthan complete exposition of the reemploymentrights of eco-nomic strikers. See theLaidlaw Corp.,171 NLRB 1366 (1968),enfd. 414F.2d 99 (7th Cir. 1969),cert.denied397 U.S. 920 (1970). MIDDLETOWN HOSPITAL ASSN.By asking Back if she would go out on strike,in theabsence of any justification therefor,Respondent byKunze coercively interrogated Back with respect to herunion sympathies.This violated Section 8(axl) of theAct, as doesthe portionof theMarch 12 letter that erro-neously tells employees that if they engage in an eco-nomic strike they will permanently lose their jobs.Piezo2'echnolog,ip,253 NLRB 900 (1980).Nurse Francis Giltrow gave the following testimonywith regard to a one-on-one meeting with Kunze in theconference room during the week preceding the March20, 1980 election:DirectexaminationLiteraturewas on the table-about ONA orga-nizing in other places,and-various statements on-in this literature were underlined,and she drew myattention to that.She talked about if ONA did get in, there wouldbe no more special days44 granted to us, that some-one elsewould be making out the time.... she said that she had also been lenient aboutour coffee break, and our lunch hours, and that thatwould no longer be if we were-if ONA did in factget in.We, would have to punch a time clock. She alsostated that the hospital was not, obligated to-bar-gain with us , where we were at that time,or withwhat we had.Cross-examinationIwould liketo drawyour attention to yourconversation with Judy Kunzy.[sic]Q.Did Miss Kunzy [sic]tellyou that a unioncontractwould probably result in more specificrules regarding time keeping and scheduling andwhat not?A. Yes.Redirectexaminationby the General CounselQ.With respect to your conversation with MissKunzy [sic], do you recall what was said about acontract in particular?A. As Irecall,the actualONA contract was notmentioned, per say[sic],other than what was onthe pamphlets on the table.The things that I had mentioned before werestipulated as if the union gets in.Q.Was there any connection with a contract atthat point?With regard to the otherthingsthat youmentioned to me-on your direct testimony?A. I cannot remember actually contract beinglinked to that, no.44 A special day is a requested day off for personal reasons that is ac-commodated by a shifting of schedules to ensure the nurse taking the dayoff will lose no work hours.559Redirect examination by Charging PartyMs. KALHORN: Can you respond to if you canrepeat the testimony-can you indicate exactlywhat the conversation was between you and MissKunzy [sic]concerning the time clocks?THE WITNESS: She said that we would no longerbe grantedour specialdays off. And that she waslenient about coffee breaks and lunch hour, and wewould not-someone elsewould bemaking out thetime as far as the special days were concerned.Then she said that as far-she was lenient aboutour coffee breaks and our lunch time-and that-we would have to punch a time clock.Recross-examinationQ. Now, is your recollection clear enough of thisconversation to distinguish betweenwould andcould?As faras the-the words in Miss Kunzy's [sic]conversation with you? _THE WITNESS: No, I'm sorry, it isn't.Giltrow's testimony on direct and redirect examinationis consistent,but her testimonyon cross-examination putsan entirely different light on Kunze's statements. If"could" is substituted for,"would" in Giltrow's directtestimony its tenor is markedly changed. It is fair to con-clude from her testimony that Giltrow's recollections areconfused, inconsistent,and unreliable.The GeneralCounsel has not shown by a preponderance of the credi-ble evidence that Kunze's statements violated Section8(a)(1) ofthe Act. 'On March 27, 1980, Kunze called Sizemore into heroffice and told her "they" were trying to get a doctor-nurse committee together,Kunze asked Sizemore tonominate people for the committee who were strong, ag-gressive,and verbal, and to give Kunze a list of nomina-tions byApril6.Kunze also asked what problems Size-more felt were still in existence.Sizemore mentioned theneed for a stronger housekeeping department because thewalls, rugs, and curtains needed more frequent cleaning.Sizemore also suggested 'that any registered or practicalnursewith more than 12 patients assigned to his/herwing should have a treatment nurse as a helper.Kunze's conjoining of the committee-with the invita-tion to Sizemore to adviseher ofcontinuing problemsreasonably tended to convey that the committee wasbeing formed to deal with those problems and that em-ployees were being solicited to take part in such a com-mittee.As discussed elsewhere in this decision, I havefound that the committee was erected to lure nursesfrom supporting the ONA, and I further find that the so-licitation of employees to participate in the committeewas also designed to further that end.Sizemore's sugges-tions were in the natureof workrelated grievances, andKunze's request for "problems"was not limited to,thoseunrelated to wages,hours,and working conditions.A question concerning representation existed onMarch 27, 1980,and Kunze's effort to enmesh Sizemoreand other` employees in the construction of a committeeto handle matters that might well be within the province 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the ONA in its representative capacity should it besuccessful in securing Board certification as collective-bargaining representative had a reasonable tendency torestrain and coerce employees in the exerciseof theirstatutory right to select their own representative withoutemployer interference and violated Section 8(a)(1) of theAct.Respondent,by Kunze, also violated Section 8(a)(1) ofthe Actby soliciting grievances from Sizemore.Objec-tions to the election were filed on March 27, 1980, andONA was continuing in its efforts to represent the nurseswhen Kunze asked Sizemore about "problems."An em-ployer unlawfully interferes with employees' rights bysoliciting grievances during an organizational campaignwhen the inference thereby raised that the employer ispromising to correct the solicited grievances goes unre-butted.45Respondent has not rebutted the inferenceraised by Kunze's solicitation,and theannouncement ofa committee to resolve the "problems"enforces it.14.Conduct of Clinical Coordinator Amy LindenA week or two before the election, Linden told nurseGwendolyn Cluverius that if the nurses were representedby a union the Respondent would have to stick byposted schedules and would not be able to give employ-ees days off as they now do because it would be out ofRespondent's hands. There is no evidence that the Unionwas advocating or would seek a more strict adherence toestablished schedules,nor is there any other reasonablebasis on which to ground a conclusionthat theRespond-ent would be required by the Union to be more strict inthis respect.Linden's statements amount to a threat of achange in working conditions adverse to employee inter-ests if the Union succeeds in its representation efforts,and imply that the onus for such changes would restwith the Union. Both the threat and the effort to shiftthe blame to the Union had a reasonable tendency tointerferewith,restrain,and coerce Cluveriusin the exer-cise of her Section 7 rights, and violated Section 8(a)(1)of the Act.15.Conduct of Nurse Manager Mary Ann MeredithThe complaint,as amended,alleges thatMeredith, inlate 1979 and February and March 1980 threatened em-ployees with loss of benefits and that bargaining wouldstart at zero if ONA were selected. A March 1980 threatof an inevitable strike is also alleged.Nurse Roger Brewer testified to a meeting of employ-ees that was conducted by Meredith between November19, 1979, and December 12, 1979. He avers that Mere-dith said she wanted to explain that when bargainingbegins both parties start at zero, with the Hospital notexpecting work and employees not expecting wages andbenefits, and also emphasized it would be difficult to getrid of the ONA once it was in.NurseJudyUlman testified to a similar meeting morethan 3 months prior to the March 20, 1980 election. Itwas in the operating room, as was the one Brewer at-tended, and I conclude Ulman was probably referring to45 Uarco Inc.,216 NLRB 1, 2 (1974).the same meeting as Brewer was. All that Ulman recallsisMeredith saying if the employees had a union theywould be starting their benefits from zero.NurseJoyceBatze recalls a meeting,whichshe places2 or 4 weeks before the election, when Meredith saidemployees would bargain from zero and would not startwith what they had. Batze testified Meredith also askedif the technicians realized that if there was a strike, andthere most probably would be, that they would not beable to get into their jobs. She recalls nothing else said atthismeeting.Although Meredith impressed me as a candid witnesstestifying credibly, her denials that she told employeesthe Hospital would bargain from zero relate to meetingsin February and March 1980. She was not asked aboutthe 1979 meeting. I therefore conclude that the uncon-troverted testimony of Brewer, supported somewhat byUlman'sweaker recollection,mustbe credited.Theadvice that bargaining would start at zero, together withthe statement the Hospital would expect' no work andthe employees no wages or benefits, reasonably tended tothreaten employees with loss of employment and existingbenefits if they selected the ONA to bargain for them,and violated Section 8(a)(1) of the Act.Meredith's testimony with respect to meetings is sum-marized in the following two paragraphs.Meredith had two informal meetings among the nursesin her department in February 1980 during which theONA was discussed. Both were on the same day and shesaid the same thing at both. She told the nurses that shewas concerned that they needed to know some informa-tion about the upcoming election so that they couldmake an intelligent decision and know both sides of thestorywhen they voted at the election. She told themthat often when someone considers a bargaining agent hethinks he is going to get more benefits, but that mightnot necessarily be the case, and that all benefits andwages would be negotiated,' and the fact that they hadbenefits today would not necessarily mean that theywould retain those benefits after the ONA bargained forthem. She went on to say that inanytype of bargainingsituation it was give and take and sometimes they couldlose benefitsand thebargaining agent might give upsome of their benefits in order to get something else. Shetold them she did not know all the answers but wantedto encourage them to ask any questions that they had.She cannot recall what questions were asked. Nor doesshe remember anything more that was specifically said atthe meetings. She did not tell employees wages or bene-fitswould be zero or the Hospital would bargain fromzero.In March 1980 she made an announcement at the endof the regular departmental meeting that the electionwould be held and that the nurses would be given timeoff from their duties to vote. She emphasized that it wasextremely important for each nurse to exercise his/herright to vote at the election. She also asked for any ques-tions from the other nonnursing employees at the time.One of the technicians asked if there was a strike wouldthey be expected to cross the picket line or would theHospitalwant them to cross the picket line. Meredith MIDDLETOWN HOSPITAL ASSN.561said that if there was ever a strike they would want allemployees to cross the picketlines.She did nottell em-ployees their wages or benefits would be zero if theyvoted for the Union or that the Hospital would bargainfrom zero.IcreditMeredith's testimony over that of Batze,noting thatMeredith was a most impressive witness,whose testimony was straightforward and believable. Inshort, her demeanor and delivery was more impressivethan that of Batze, who purports to recall little of themeeting other than matters alleged.Moreover,I am per-suaded Batze's testimony is a confused amalgamation ofportions of two meetings into one. Accordingly, I findMeredith did not say employees would bargain fromzero, did not say employees would not start with whatthey had, and did not threaten an inevitable strike as thecomplaint alleges.Nurse Mary Hackney Simmons gave credible uncon-troverted testimony that Meredith talked to her privately2 or 3 weeks before the election. At the outset, Meredithhanded Simmons some literature,including a Board deci-sion on employer statements and some newspaper clip-pings on long nurses'strikesatother hospitals.AfterSimmons read them, Meredith asked if Simmons had anyquestions and said she would not ask Simmons' opinion,but it would be fine if she wanted to say anything aboutthe handouts or to share her feelings about the ONAcampaign.Meredith did not threaten Simmons with an inevitablestrike, and the use of the clippings was nothing morethan campaign propaganda.In this connection I note thatSimmons had earlier been advisedby ONArepresenta-tives of statistics on nurses' strikes that were lower thanthose proffered by Meredith. Meredith did, however, im-permissably solicit Simmons' views on the ONA cam-paign, and thereby violated Section 8(a)(1) of the Act.This was unlawful interrogation cast in the guise of per-mitting Simmons to freely comment.16.Conduct of Clinical Coordinator Jennifer MooreA couple of days after the election,46 nurses Turnerand Daniels were talking to each other in Moore's pres-ence. Turner asked Daniels if she thought there wouldbe any retaliation after the election. Daniels said it waspossible.Turner' then asked Moore if she thought therewould be any retaliation. Moore replied that there prob-ably would be.47Although the identity of the party or person whomight possibly, or probablyengage inthe retaliation wasnot specificallymentioned byanyoneitappears ratherobvious to me that the reference was to action flowingfrom the Respondent. Established Board precedent re-quiresme to find that Moore's prediction of probablefuture retaliation, although emanating from the lowestlevel supervisor as a mere opinion in response to a ques-49 The complaintalleges about March22, butitwas stipulatedthe par-ticipants in this incident did not work together on that date, but did onMarch 24.The pleadings are broad enough to cover the event that wit-nesses Daniels and Turner place a few days after the election of March20. See,e.g.,Omico Plastics,-184NLRB767, 770 (1970),with respect tothis immaterial variance between pleadings and proof.47 I do not creditMooresdenials.tion, reasonably tended to coerce employees and violatedSection 8(axl) of the Act.48 In arriving at this conclu-sion I do not in any way rely on Turner's conflictingrepresentations at trial andin his pretrial affidavit withrespect to whether or not it appeared to him Moore wasthreatening him and Daniels because,it is immaterial.17. Some statements of Nurse Manager AdaNewby49On January 10, 1980, Newby gave nurses LarryTurner and Anita Waddles their paychecks that includeda recent wage increase. Newby took the occasion to askboth of them why, with those wages, did they want aunion. Newby's inquiry into the reasons why Turner andWaddles wanted a union was coercive because such aninquiry "conveys an employer's displeasure with employ-ees' unionactivity and' therebydiscouragessuch activityin the future."50 That Turner may have been an openunion supporter, and that Newby made no attendantovert threats, do not lessen the coercive, impact of thequestion.5 rAccordingly, I find Newby coercively inter-rogated employees with respect to their union sympa-thies and thereby violated Section 8(a)(1) of the Act.Later the same day, Turner was discussing collectivebargainingwith nurse Brown when `Newby joined thediscussion.Newby ventured that she believed in collec-tivebargaining,but thought ONA would be a backwardstep because the nurses would have to give up benefitslike the wageincrease' they had just received and bar-gaining would start from scratch. Newby also noted thatshe would be willing to go along with other organizingefforts, like an independent union, and that if the nurseswould give her' a year to work out the problems every-thingwould work out. When ' Turner said he thoughtcollective bargaining could improve nursing as a whole,Newby rejoined that he had better worry about his jobatMiddletown Hospital instead of nursing as a whole. Iconclude and find Newby violated Section 8(a)(1) of theAct by: (a) threatening employees with the loss of bene-fits like their recent wage increase if they selected ONAto represent them; (b) encouraging employees to abandonONA and form an independent union; and (c) by con-veying to Turner that his job was in jeopardy because hefavored collectivebargaining.Each of theseitems is anindependent violation of Section 8(a)(1) of the Act, be-cause each clearly has 'a reasonable tendency to restrainand coerce employees in the exercise of their Section 7rights.In January or February 1980, Newby called nurse Jen-nifer Sliger into her office and said' that she was sur-prised Sliger would'support a union because she knewSliger was from an antiunion family. Sliger had never ad-vised Newby of her union sympathies, nor is there anyevidence to support a fording that Newby knew of them.There is no legitimate reason in the record for Newby'sactions in calling Sliger to her office and talking aboutthe Union. I am persuaded that ,Newby's comments con-48PPG Industries,251 NLRB 1146, 1147 (1980).49 Newby did not testify.soPPG Industries,251 NLRB 1146, 1147 (1980).51 Ibid. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDstituted interrogation into Sliger's union sympathies be-cause they were reasonably calculated to elicit a re-sponse, and a response would require Sliger to makeknown her feelings toward the ONA. The fact thatnurses do casually enter and leaveNewby's office doesnot diminish the coercive impact of being peremptorilycalled in and then confronted with the displeasure ofNewby withunion sympathies.Itisobvious thatNewby's surprise was not a pleasurable one, and the factNewby was displeased could not help but be readily ap-parent to Sliger. I conclude and find Newby's statementwas coercive interrogation violative of Section 8(a)(1) ofthe Act.Later the same week, Newby again called Sliger intoher office. This time Newby stated she would be disap-pointed if the Union came in because it would be diffi-cult for nurses'to receive any benefits' that might be of-fered them in the future. Thiswas notpart ofa reasoneddiscussion of the possibilities inherent in the collective-bargaining process, but was nothing more than a contin-ued effortby Newby todissuade Sliger from supportingthe Union by expressing her personal displeasure withsuch support and issuing an implied threat of loss offuture benefits. The failure of Newby to testify requiresthat any ambiguities in her reported comments be con-strued against her, consistent with the general principlethat ambiguities are construed against the utterer. Ac-cordingly, I find and conclude Newby threatened Sligerwith the loss of future benefits if the ONA were selectedto represent her in collective bargaining. This threat hada reasonable tendency to coerce and restrain Sliger in theexerciseof her statutory rights, and therefore violatedSection8(a)(1) of the' Act.On March 21, 1980, the day after the representationelection,Newby told nurse Judy Daniels not to feel likea loser, and went on to say there would be manychanges in the Hospital including a doctor-nurse commit-tee but she could not talk about these things for at least aweek after the election. I conclude from her proviso thatNewby was aware of the period within which objectionsto the election might be filed,and was also aware thatthe electionresultswere therefore not yet final when shespoke to Daniels.52A couple of days after the election, apparently aftershe talked to Daniels, Newby told nurse Mae Fox not tofeel bad because ONA53 had lost the election. Fox saidshe did not feel bad because she felt a lot had been ac-complished.Newby agreed, stating the Hospital hadbeen aware of staffing problems and would correct them.Noting that Newby initiated both conversations bycallingDaniels and Fox aside, and further noting thatshe volunteered the hospital was going to make somechanges including the formation of a doctor-nurse com-mittee,and the alleviation of staffing problems, I am per-52 Sec. 102.69(a) of the Board'sRules and Regulations provide, interalia, a 5-day period after the parties to an election have been furnished atally of ballots for the filing of objections to the election.Sec. 102.69(b)provides for the issuance of an appropriate certification of results and theclosing of the proceeding,in the absence of objections to election, afterthe 5-day period has run.ss Fox said,"they."I conclude Newby was referring to the ONA,which did indeed lose the election.suaded that the purpose of Newby's statements .was notonly to cheer up union adherents in what appeared to bea losing cause and thus engender a kindly feeling in themtoward the Hospital, but also to convey to them that theHospital would move to remedy some of their problems.At the time of Newby's statement, and continuing todate, a question of representation yet existed. That beingthe case Respondent was not free to promise benefits be-cause such a promise tends to coerce employees in theselection of a collective-bargaining representative. Unfairlabor practice charges had been filed against Respondent,and Respondent could reasonably expect that objectionsto the election might well be filed with the resultant pos-sibility of a new election. Respondent therefore acted atitsriskwhen its supervisor and agent, Newby, madepromises of benefits designed to remedy existing com-plaints before the outcome of the election was certain.That risk was not well taken, and I conclude and findthatRespondent, by its supervisor and agent, Newby,violated Section 8(a)(1) of the Act by promising employ-ees benefits, in response to their previous complaints,while an election proceeding was yet in progress.18. In regardto Nadine OrrThe complaint alleges Respondent removed an unpop-ular supervisor, Orr, as an adjustment of employee griev-ances. There is no evidence Orr's departure was by wayof removal, or that her departure was caused by Re-spondent in an effort to adjust employee grievances. Thiscomplaint allegation will be dismissed.19.Conduct of Director of Education and TrainingMary OrtmanNurse Barbara Lee testified that she had a conversa-tion about the Union with Ortman before the electionbut after the election date was set. Lee related the con-versation, in pertinent part, as follows:She had brought that subject up [strikes], and that ifwe did want a bargaining union, that it could possi-bly mean strike. If we chosea unionto represent us,it could mean lowering of our wages from the pointof zero. I was argumentative with her at that point,and that we would not go on strike. And as far asstartingwages from zero, I could not argue that,and that the hospital could bring that up as an issuein the bargaining session.On cross-examination Lee explained:I had made the statement we were not bargain-ing for wages. It was . . . for better patient care.And she [Ortman] made the statement that wageswould most definitely become an issue, and thatthey could possibly even start at the zero rate if thehospitalwere to make wages an issue during thebargaining situation. And I realized that, too.I realized it, too, because I had taken part in theONA involvement, and they explained the bargain- MIDDLETOWN HOSPITAL ASSN.563ing position and what each side could take in bar-gaining.Although Lee's testimony is uncontroverted and sheseemed to be trying to testify accurately, I cannot be-lieve that Ortman told her the selection of a union repre-sentative could lower wagesbelowzero or less than noth-ing.Whatever the talismanic value of the word "zero,"when uttered during a discussion of bargaining,I am per-suaded that the most Ortman did was advance possibi i-,ties that might occur during bargaining,and I consider itso highly improbable as to be unbelievable that Ortmansaid Respondent would propose-a "zero" wage, 'in otherwords no pay at all, for employees as a condition of con-tract. I therefore find Ortman did not, as the complaintalleges, threaten the "loss of current benefits" or "thatbargaining would start at zero"if the employees selectedthe ONA.20. Statements of Nurse Manager Betty PhillipsIn early March 1980 Phillips met with six nurses. Sheadvised them of the date of the election,and went on tosay if the Union got in things would not be as flexible.Afterrelating that her husband worked in a union shop,where employees had to call in each daytheywere offsick,she said that this could happen with a union. ThepolicyatMiddletown Hospital requires a call-in everyday, except for extended periods in which case an em-ployee may so advise in advance without further needfordailycall-ins.Phillipsalsomentioned employeeswould probablyhave topuncha timeclock.It is a close question,but I am persuaded Phillips'statements were not unlawful.An employer does indeedsurrender some of its unfettered discretion with respectto wages,hours, and working conditions when he is re-quiredby lawto bargain thereon with a duly selectedcollective-bargaining representative.With respect to thesick day andtimeclock comments, they amount to specu-lation on what might possibly happen rather than state-ments of Respondent's present intent to change existingpractice.21. Statements of ClinicalCoordinator WilmaPopplewell54In Septemberor October 1979,duringthe ONA orga-nizational campaign,Popplewell asked nurse DeborahGentry, "Do youthink youneed more money, is thatone ofthe problems?" When Gentry saidthatwas prob-ably the least of her concerns,Popplewell told her that ifemployees would talk their problems over with their su-pervisorsmost of themcould besettledwithin theunit.5 5Popplewell's inquiry related to Gentry's reasons forsupportingthe ONAand constitutedcoerciveinterroga-tion into Gentry's union sympathies in violation of Sec-tion 8(aXI) of theAct. I further find thatPopplewell'sstatements about employee problems amounted to a so-54 Popplewell did not testify.sa unit here apparently refersto the departmentalunit within whichPopplewell and Gentry worked.licitation of grievances and a promise to remedy them inviolation of Section 8(a)(1) of the Act.56'In February 1980 Popplewell had a conversation withGentry and nurse Rhonda Cottingim. The following ac-count is a fair composite of the complementary testimo-ny of Gentry and Cottingim, as is that below.Popplewell advised that she had heard of a nurse in ahospital under a union contract that had been put onprobationfor tardiness.She added that they should thinkabout it because there would be a possibility they wouldhave to punch timeclocks if they became subject to acontract,S7I do not agree with the General Counsel's allegationthat Popplewell threatened employees they would haveto punch a timeclock if the Union came in. She merelyreportedwhat she had heard about the tardy nurse,which report has not been shown to be false, and advisedof a possible requirement in a collective-bargainingagreement.Popplewell spoke to a group of nurses in late Februaryor earlyMarch 1980. Turning to Gentry, she said,"Debbie, you know you're not going to get everythingyou want through ONA." Gentry acknowledged thatshe knewthey would not get everything they asked for.Popplewell continued that when negotiations startedthey would start from scratch58 and there was a possibil-ity the Hospital would not want to agree with every-thing ONA asked for. Popplewell added that negotia-tions could take months and months.The thrust of Popplewell's remarks is not that employ-ees would automatically lose benefits if they selected theONA to bargain for them. Reading the "scratch" com-ment in the context of all Popplewell's statements in thisconversation,which related to negotiations, I am per-suaded that Popplewell clearly, transmitted the permissi-ble opinion that the Hospital might not acquiesce toONA'sbargaining demands,and bargaining would takeseveralmonths.Her, statements, in context, cannot rea-sonably be interpreted as a threat of loss of benefits or athreat to deliberately extend bargaining. I 'find no unfairlabor practice in these statements.5922. ,Communications unlimitedOn August2, 1979, W. A. Mischley,Respondent's ex-ecutive vice president,directed the following letter to allemployees:56 This solicitation of the promise to remedy grievances by Popplewellisnot specifically alleged in the complaint,but is clearly related to thesubject matter of the complaint and was sufficiently litigated to warrantfinding a violation.57Gentry does not mention any talk of a contract,but does not denyit. I credit Cottingim's version in regard to the timeclock(Tr. p 565) andconcludethat Gentry's contention that Popplewell said they would prob-ably have to punch a timeclockifONA gotin is her understanding ofwhat Popplewell meant rather than what she said.68 I seriously doubt that Popplewell would redundantly say, as Gentryclaims, that negotiations would start from scratch and zero,and I do notbelieve Cottingim would have forgotten the use of the word zero if itwas used,in view of her clear recollectionof the "from scratch" com-ment.59 See,e.g.,Rapid MJk.Co.,239 NLRB 465, 471-472 (1978). 564DECISIONS OF NATIONAL LABOR,RELATIONS BOARDRecently we asked for comments,from employeesregarding the needs and progress of the Middle-town hospital.You gave us many excellent'sugges-tions and we learned a great deal.Part of what welearned was that better communications among allthe employees of the hospital-communications inwhich we allspeak out andwe alllistenwereneeded.We are going to, do something about meeting thatneed.We propose a new program called "Communica-tionsUnlimited...for a better hospital." To befrank,everyone of you carries a wealth of ideas inyour head ... ideas that will lead to a better hospi-tal and better patient care.The goal of this newprogram is to regularly and routinely ask you forthose ideas and discuss your suggestions with you.The first part of the program will be called"Speak Out."The plan will provide"Speak Out"boxes into which you can drop any suggestions,comments,or questions you might have.You willreceive an answer to every item you send us andyou will receive it promptly.The details of thatplan are explained on the attached sheet.As a second part of the program,we are going toconduct a series of group meetings that will include20 percent of the employees of the Hospital eachyear.By lot, we will draw the names of about 18employees each month and ask them to attend itone-hour meeting with three members of the topmanagement of the Hospital for a free exchange ofideas and thoughts.These will be called"One-in-five"meetings as one in every five employees willbe in one of the meetings some time during theyear.Finally,we will be periodically sending you"Idea-Grams."Some of the best questions,thoughts,and ideas from "Speak Out" and the"one-in-Five" meetings will be, printed along withthe answers.Naturally,the ones chosen to be pub-lished will be the ones of most interest to all of us.With the "Communications Unlimited"programI expect that we will have one of the best approach-es to communications.We'll all be trading and com-paring the best ideas we can come up with.The netresultswill be better health care for our patients-and this is foremost in all our minds-aswell as abetter hospital team because we will have a com-plete understanding of what each other is thinkingand why.I sincerely hope you will participate and cooper-atewith"Communications Unlimited ... for abetter'hospital."Your thoughts and suggestionswill, as always,be most welcome.An attachment to the letter reads:tal's progress.Any issue can and will be addressedexcept those relating to individual personalities orpeople's private life.Blanks will be made readily available throughouttheHospital for employees to use.In addition toyour comments,the forms ask for your,name, ad-dress,and phone number.To receive an answer youmust signyour name.Confidenceswill be keptwherever possible.When your suggestions or con-structive criticism necessitates involvement of othermembers of the Hospital Team, they will be con-sulted to help answer, resolve,or implement yoursuggestion.The blanks should be dropped into ideaboxes ,placed throughout the Hospital or sent direct-ly to Don Barker in Personnel.To insure confiden-tiality, please write"Speak Out" on the envelope.All questions will be answered personally andsent to your home unless otherwise requested. If forone reason or another your questions cannot receivea written response you will be called.Ideas will becollected daily and answered within five workingdays."ONE-IN-FIVE"PROGRAMThe purpose of the "One-in-Five" meetings is toallow employees the opportunity to openly discusstheir ideaswith members of top management. Webelieve that such an exchange will not only improvecommunications,but also bring about-suggestionsthatwill help solve problems in the organizationThese suggestions will lead to a better hospital andbetter patient care.Afterthis initialmeeting, thelistof invited em-ployees will be posted 10 days to two weeks priorto the session. This allows co-workers to "passalong"their suggestions and thoughts to those at-tending that month's session.These will be luncheon meetings held in theBoard Room on B Level in the new building. Thefirstmeeting is scheduled for noon on Friday,August 10th.Minutes of the meeting,complete with answers,will be posted within 72 hours. The minutes willonly include topics of discussion,not who asked thequestion."One-in-Five"meetingsWere subsequently held onAugust 10,September14,October30, November 23, andDecember18, 1979; and January 23, February 27, andMarch 28, 1980.60 They followed the format set out inMischley's letter and attachment thereto. An examinationof meeting minutes reveal that the questions asked posedemployee concerns on a broad range of subjects. To theextent it can fairly be said that everything connectedwith the operation of a hospital is somehow related to"SPEAK OUT" PROGRAMThis is the written portion of the "Communica-tionsUnlimited"program.You are encouraged to"speak out" in writing with suggestions and/orproblems which, in your mind,will help the Hospi-60Mischley attended,the August 10, September 4, October 30, andNovember 23, 1979 meetings and the March 28, 1980 meeting.Wiley at-tended the September 14, November 23, and December 18,1979 meetingsaswell as the January 23, February 27, and March 28, 1980 meetings.Barker was present at the September 14, October 30, November 23, andDecember 18, 1979 meetings, and all the 1980 meetings. MIDDLETOWN HOSPITAL ASSN. ,565patient care, every question could be construed as a pa-tient care question.By the same token it might also befairly argued that a working condition is a broad enoughsubject to bring almost every employee concern underitsumbrella.The minutes reflect, however, that manyquestions were advanced that related directly to wages,hours, and working conditions. Among them were in-quiries about staffing,employee insurance coverage andother benefits, work standards, the computation of cost-of-livingwage increases,the absence of a merit paysystem, call pay, shift `differential pay, seniority and pro-motion policy, break time, every other weekend off, thebeginning, wage scale, job posting, timing of payday, se-niority for, part-time employees, leavewithout pay,Sunday premium pay, sick leave, employee appraisals,and tuition reimbursement. Although many of the ques-tions were of an information seeking nature, many othersexpressed employee complaints and requests for remedythereof.That Respondent used the "One-in-Five," as well asthe "Speak-Out" program, as a tool for soliciting andremedying employee grievances is shown by the minutesof the December 18, 1979 meeting reflecting the follow-ing responseby Personnel Director Barker to an employ-ee statement that "One-in-Five"meetingswould beuseful and productive if they accomplished something:Mr. Barker responded to this by citingsomeofthe programs and projects that have resulted, eitherpartially or completely, from the "One-in-Five" and"Speak-Out" programs.Three highlightsare thepart-time benefit program (to be implemented in1980), envelopes for payroll checks for all employ-ees (late January or early February 1980) and up-grading of the C.O.L. program (January 1980). Acomprehensivelistof whathas been done as a resultof the "One-in-Five" and "Speak Out" programswill be published in January 1980.61Barker's response implies that changes in addition tothose specifically cited have been made. Further confir-mation that the Respondent used the new program as anapparatus to solicit and remedy employee grievances isfurnished by: (1) vice president Wiley's letter to all em-ployees, dated February 5, 1980;The cost of living check you received today isbased on the new cost of living base rate. It is adirect response by the Hospital to meet the needs ofour employees. Through "One-in-five"meetingsand the "Speak Out" program, we received employ-ee concerns about updating our existing cost ofliving system.To improve your ability to deal withthe problems of inflation, the Board of Trustees andHospital Administration responded by adjusting thecost of living base rate to present (1980) wage rates.The result of this boost should be readily apparentin today's check.This improved benefit- isjust one.more exampleof what can be, accomplished whengenuine con-cerns are discussed openly and acted upon together.(2)management's reiterated promise of a part-time bene-fit program at the January 23meeting;and (3) the March25, 1980 announcement of a "Qualified Part-Time Em-ployee Benefit Plan" setting forth 17 specific benefits."Speak Out" also resulted in the remedy of other em-ployee complaints, most notably the grant of seniority topart-time employees in May 1980 in response to a sug-gestion made by Teresa McGuire.The Respondent was aware of the ONA campaign asearly as March 1979. Barker, who became manager ofpersonnel" on August 1, 1979, testified that the Re-spondent was concerned aboutthe ONAcampaign, un-dertook to find out 'why the nurses wanted a union, wasconcerned about this as well as other problems caused bythe opening of a new building, and instituted its "SpeakOut" and "One in Five" programs as a means of ascer-taining what all of the problems were.The August 2, 1979 announcement of the "Communi-cations Unlimited" program and its constituent parts maynot be found to be an unfair labor practice because itissued more than 6 months prior to the filing of,the firstcharge in this case, but this poses no bar to a consider-ation of whether Respondent unlawfully solicited, prom-ised to remedy, and did remedy employee -grievancesafter August 7, 1979. Moreover, the August 2 letter andother evidence originating prior to August 7, 1979, maybe considered to the extent they assist in understandingwhether the post-August 7 conduct of Respondent vio-lated Section 8(a)(1) of the Act ,63 'Respondent contends that the "Speak Out" and "One-in-Five" programs are merely continuations' of a 'long-standing practice of holding regular monthly or bimonth-ly departmental meetings when employee suggestions arediscussed, togetherwith annual hospitalwide meetingswhen employee complaints were solicited and sometimeslater remedied.Respondent also points to an existing"problem procedure" setting forth, in effect, a grievanceprocedure.The "problem procedure" continues in effect, and de-partmental meetings, continue to be held. Therefore, nei-ther was replaced by the new program.With respect to the annual meetings, vice presidentWiley asserts they have been held each spring since 1967for the purposes of advising employees of changes inwages and benefits, and soliciting their suggestions andcomplaints.He also states the timing of those meetingswas caused by the fact the Hospital makes its wage andbenefit changes about the beginning of the year. In sup-port of this testimony Respondent proffered documenta-ry evidence that such a meting was held in 1975 whennumerous complaints, similar to those in the "One-in-Five"meetings,were voiced by employees, and alsoproffered evidence that Respondent had remedied suchcomplaints in past years. Apart from this documented1975meeting,Wiley'stestimonyregardingother61 Emphasis added.az Thetitlewas later changed to director of personnel.63MachinistsLocal 1424,supra. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD"annual" meetings is doubtful.He concedes there weresome years since 1967 when no meetings were conduct-ed, specifically1979,but is most unconvincing when hetestifies there were more meetings conducted in the yearsbetween 1967 and the present than when not.64Director of Nursing Anderson remembers only a meet-ing in1978. She is unable to recall any othermeetings.6 aBarker only knows about a 1978 meeting.The evidenceof Respondent,at best, only shows meetingsin 1967,1975, and 1979, considerably short of an established pat-tern of regular annual meetings.The evidence compels a fording that Respondent hadnot established practice comparable to "One-in-Five"and "Speak Out," and that Mischley's letter of August 2,1979 was eminently correct in characterizing"Communi-cations Unlimited"asa newprogram.It is well established that when an employer institutesa new practice of soliciting employee grievances or com-84 The following portion of his testimony illustrates the uncertainty ofhismemory:A. I'm quite certain there were some years when meetings werenot conducted.Q. Do you recall now which years there were not such meetings?A. No, sir.Q. Isn't it a fact,Mr. Wylie,that there were less of these meetingsthan there were of these meetings? In actuality, there were moreyears since1967 whenthese meetings were not held than there wereyears when they were held?-A. No.Q. Well, what is the basis for you saying that?A. My knowledgeof the meetings that were conducted.Q. Can you recant[sic] for us which years they were definitelyconducted?A. Not without records to authenticate that, no.Q. Which records would you use to authenticate that?A. I don't have any to authenticate that.They're the records thatwe've already indicated have been destroyed in the normal course ofbusiness.Q. Then you can't say for a certainty that these meetings wereconducted in any year other than 1967 and 1975, isn't that right?A. I can say for certain that they were,yes. You can disagree, butI can-Q. Which ones can you say for a certainty there were such meet-ings?A. I didn't say I could specifically in answer to your question. Isaid I can say there were more conducted than not in those years.JUDGE WoLFE:The question is, though,can you say what years atleast some of them were conducted,other than'67 and '65?MR. LANG: '75, Your Honor.JUDGE WOLFE: '75-I'm very sorry.THE WrrNrss:Iwill not attempt to do that with the lack ofrecords to substantiate that.No, sir.THE WrrstESS:You don't remember whether or not there was onein '78?THE WrrNESS:Yes, I do happen to know there was one in 1978.THE WrrNESS: Well, proceed.BY Mx. LANG: (Resuming)Q. Wasthere one in 1979?A. No.Q. What about 1977?A. -1 cannot recall any further.In answer to '78,I know specifical-ly there were meetings conducted in '78, and I will not try to recallback further than that.05 She testified:Q. Outside of that meeting[1978],there have been none of thosemeetings between 1975 and 1979.Isn't that right?A. I can't testify with any degree of certainty to that.Q. Youcan't recall any meetings.Is that right?A. Not thatI could put any exact time on them or topics discussedor anything like that. No.Q. Can you recall any meetings?A. I can't say that I recall there were or there were not.plaints during a union organizational campaign"there isa compelling inference that he is implicitly promising tocorrect those inequities he discovers as a result of his in-quiries and likewise urging on his employees that thecombined program of inquiry and correction will makeunion representation unnecessary."66 Respondent has notrebutted that evidence, and Respondent's efforts to do sopersuades me that its proffered defense is pretextual. Thisraises yet another inference,one of unlawful motive,67which draws additional strength from the evidence ofRespondent's knowledge and hostility toward union ac-tivities demonstrated by its other unfair labor practicesand Barker's admission that ONA activity was a precipi-tating cause of the new program.I therefore concludeand ford that Respondent's implementation of the "One-in-Five" and "Speak-Out" programs commencing August10, 1979, and its conduct, by its supervisors and agentsMischley,Wiley, and Barker, of soliciting, promising toremedy, and remedying employees'complaints andgrievanceswas designed to discourage union activityamong its employees,and violated Section 8(a)(1) of theAct.68Although the use of suggestion boxes in the"Speak Out"program is found to be unlawful as a con-stituent part of that program, I do not find that the mereinstitution of suggestion boxes is unlawful because therecord indicates that such boxes may well have been inplace as early as 1978.23. Announcement of an adjusted cost-of-living baseBy letter of December 4, 1979, Mishley advised em-ployees that in response to their concerns the base onwhich their cost-of-living checks are computed would beincreasedeffective "the first cost of living checks distrib-uted in 1980." This adjustment had been approved byRespondent's Board of Trustees on November 29, 1979.Quarterly cost-of-living checks had been issued since1974, and the base rate on which they had been comput-ed remained unchanged from 1974 until Mischley's 1979announcement. As earlier noted, Barker advised employ-ees at the December 18, 1979 "One-in-Five" meeting thatthe "upgrading" of the cost-of-living program was anitem that had resulted, either partially or completely,fromthe "One-in-Five" and "Speak Out" programs.Vice President Wiley announced in his February 5, 1980letter issued on that subject that the new cost-of-livingbase rate was a response to employee needs, and went onto note, "Through `One-in-Five' meetings and the `SpeakOut' program, we received employee concerns about up-dating our existing cost of living system."Wiley avers that employees had complained as early as1975 or 1976 about Respondent's failure to update the66RelianceElectric Co.,191 NLRB 44, 46 (1971).67Shattuck Denn MiningCorp. Y.NLRB,362 F.2d 466, 470 (9th Cir.1966).68 That the new program applied to all employees provides no de-fense.I know of no authorityfor the propositionthatan employer is ex-cused for his unlawful acts against unionactivists if he'extends his actionto other employees.Nor do I finditmaterialthat therewas no petitionfor electionon file between November19 and December 12 that mayhave created somedoubt that union activitycontinued during this hiatus.All meetings but one occurredduring the pendencyof a question of rep-resentation. MIDDLETOWN HOSPITAL ASSN.567cost-of-living base, and the cost-of-living checks werenot keeping up with the consumer price index.After several years of unremedied complaints aboutthe cost-of-living base, we here have-an announcement ofan increase in that base hard on the heels of complaintssolicited through a program that I have found was ille-gally designed to solicit and promise remedies for em-ployee concerns. Barker's comments on December 18 at-tribute part of the cause for the increase to the new pro-grams, and Wiley's February 5 letter implies the increasewas entirely due to employee concerns expressedthrough "One-in-Five" and "Speak Out "89In context it is reasonable to conclude, and I do con-clude, thatWiley's letter of February 5, 1980, was rea-sonably calculated and carefully constructed to urge onRespondent's employees that its largess was preferable tounion organization, and the implied promises made via its"Communications Unlimited" program would be kept. Iconclude and find that Wiley's announcement violatedSection 8(a)(1) of the Act.24. Part-time employee benefitsBenefits have been sought by part-time employeessince at least 1975. According to Wiley, Respondentstartedworking on a benefit package as early as 1976and made its decision to develop such a program in thespring of 1979. When questioned about why this was notannounced in the December 4, 1979 letter announcing ageneral wage increase as wellas anincrease in cost-of-living base,Wiley avoided answering the question by cir-cumlocution,70 but later said an announcement of thecomplete program could have been made in February1980 but was delayed, "Due to the upcoming electionand an effort to not institute a benefit at that time, thatcould become an allegation of an unfair labor practice. . ." This reason did not constrain him from announc-ing the cost-of-living adjustment in February 1980.At the November 23, 1979 "One-in-Five" meeting atleast three questions were asked with respect to part-timeemployee benefits. The response, apparently by Misch-ley,was that Respondent was thinking of considering acomplete part-time employee benefit package on a pro-rated basis. This- was accompanied by a brief explanationof some aspects of that projected plan.Respondent's minutes of the December 18, 1979 meet-ing reflect that Barker stated the part-time, benefit pro-gram to be implemented in 1980 resulted partially orcompletely from the "One-in-Five" and "Speak Out"programs.Respondent again told employees at the January 23,1980 "One-in-Five"meeting that part-time benefitswould be implemented in 1980.Nurse Cottingim credibly testified that Barker told em-ployees,during a meeting with them about a weekbefore the election that Respondent had been workingon part-time benefits, was not at liberty to give them to69 The cost-of-living base rate was questioned at the very first "One-m-Five"meeting onAugust 10, 1979.7° (Tr. pp. 1716-1717.) I conclude the question related to the complet-ed program.employees at that time, or tell employees about them be-cause of the upcoming election.The part-time benefits were announced on March 25,1980.Respondent's efforts to develop a part-time benefitpackage commenced before union organization began,but it is well settled that an employer must continueduring a union campaign as it would have in the absenceof union activity or pending election.,71Wiley testifiesand Barker told employees that the benefits were de-layed because of the upcoming election. I fmd that Bark-er's statement violated Section-8(a)(1) of the Act. And Ifurther fmd that the deliberately delayed announcementmade on March 25, almost immediately after the ONAhad failed to get a majority' vote in the election andwhile,a question of representation was pending, was rea-sonably calculated to convey to employees the messagethatRespondent would treat them better without theUnion than with it, and was giving them a quick rewardfor voting against the ONA. This announcement there-fore also violated Section 8(a)(1) of the Act.Respondent's argument that it was trying to avoid anunfair labor practice charge by delaying the announce-ment has no weight for the simple reason the recorddoes not show that employees were ever so advised. Allthey were told was that the delay was caused by theelection.SeeProgressive Supermarkets,259 NLRB 512(1981).25. The "low workload" ruleLow workload days are those that nurses take offwithout pay when there is a low patient census. Wileytestified that he instructed both the nursing service andnursing specialties divisions to discontinue the practice inthe fall of 1978. This testimony is doubtful because nurseLinda Spicer credibly testified that she was last asked totake such a day off in about December 1979, and thatNurse Manager Phillips announced the end of low work-load days' in January 1980 at an interdepartmental meet-ing. I consider, it highly unlikely that the, policy wouldhave continued for 13 months if Wiley had decreed itsend. Moreover, it is obvious from a question posed at theJanuary 23, 1980 "One-in-Fivemeeting concerning whyRespondent was hiring part-time nurses in the presenceof low workload days, which was answered with the as-sertion that low workload days no longer existed, thatthe employees had not then been advised this policy wasno longer in force. I conclude' and fmd discontinuance ofthe low workload policy was not announced to employ-ees and was not in fact discontinued until ' January 1980,in the midst of an election contest. Accordingly, , I findthe discontinuance and, its announcement were profferedto induce, employees to refrain from supporting theUnion, and violated Section 8(a)(1) of the Act.26. Every other weekend off policyMehl, director of nursing specialties, instructed nursemanagers in January 1978 to place employees in their de-71 See, e.g.,McCormick Longmeadow Stone Co.,158 NLRB 1237, 1242(1966);and'PerformanceMeasurementsCo.,148 NLRB 1657 (1964). 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDpartments on anevery otherweekend off schedule assoon as staffing made it possible.Itwas left up to the in-dividual managers to decide when to implement the pro-gram.It appears that all but main 1 and the intensivecare and coronary care units(ICU/CCU)went on thisschedule prior to the statutory limitations date.There isno showing these actions were caused or accelerated byunion activity.Nurse Cleo Garvin told Fuller,nurse manager on main1,as early as the spring of 1979 that she would like tosee if it was possible for main 1 to have every otherweekend off. Garvin does not recall Fuller's response. Iam persuaded that had Fuller rebuffed her Garvin wouldhave remembered it. In July 1979,Fuller told Garvinthat if Garvin would talk to thenurses abouttheir pref-erence for every other weekend off, and a majority wasin favor, she would try and see what she could do.Garvin avers that Fuller also talked to other nursesabout this. Garvin checked with the nurses, found therewas a majority in favor, and so reported to Fuller whorepeated that she would see what she could, do. Shortlythereafter,72 Fuller prepared schedules, gave them to theemployees,and told them to examine them.The every otherweekend off schedule was implement-ed by the first week of October 1979. Garvin testifiedthat an increase in staffing of the unit commenced inSeptember or October.ICU/CCU wenton the same schedule in January1980.Betty Phillips, nurse manager of the unit, had earli-er told employees they could not go on that schedule be-cause there was insufficient staffing. Rhonda Cottingimcredibly testified that Phillips said the new schedulingwas the result of suggestions made.There had been suchsuggestions placed in the suggestion box, a part of the"Speak Out" program, prior to this action. I concludethese were the suggestions referred to by Phillips.Phillips explains that this schedule change was delayedbecause of the difficulty in getting "quite a few" part-time nurses of sufficient competence to staffICU/CCUon weekends. She does not say who, or how many, suchpart-time nurses were hired to take on the weekendwork.The summary of payroll records stipulated intoevidence reflects no increase in total nurses from thepayroll period ending November 24, 1979, through thepay period ending January 5, 1980, but does increase byseven nurses duringitspayroll,endingJanuary 19,1980.73The recorddoes not showwhich, if any, ofthese seven were assignedto ICU/CCU. That being thecase,Respondent has not met its burden of coming for-ward with persuasive evidence supporting Phillips' vaguereference to "quite a few" part-time nurses hired to staffthe unit on weekends. Moreover, Gwendolyn Cluveriustestified there weremorepart-time nursesin ICU/CCUprior to the change in policy than after, and RhondaCottingim avers she can think of no part-time nurseshired in ICU/CCU in 1979.72 Probably a week or two later,consideringitwould take some timeto prepare the schedules.73 Thebargainingunit involved does not exclude part timenurses, andI note thatpart-time nursePhyllis Duff is included in the stipulated pay-roll.ConclusionsImplementation of the every other weekend off policycontinued department by department in 1978 and 1979,with main 1 the last unit so affected in 1979. The appli-cation of the policy to main 1 was accompanied by in-creased staffing, which has not been shown to be unlaw-fullymotivated, and the sequence of events leading tothe last September or early October 1979 implementationon main 1 appears to have been an orderly progressionpursuant to the policy announced in 1978 and graduallyimplemented in other areasof the hospital. The recorddoes not support a finding that Respondent proceeded inmain 1 with respect to this policy in a manner differentthan it would have in the absence of a union, but, rather,persuades me its conduct was no different than it wouldhave been absent union activity.ICU/CCU is a different matter. Betty Phillips' earlierstance there could be no every other weekend off prac-tice in that area because of the insufficient staffing sud-denly changed, without any apparent increase in staffing,as a result of suggestions via the "Communications Un-limited"program.I have found the communications pro-gram wasunlawfully conducted as a tool for soliciting,promising to remedy,and remedying employee com-plaintsand grievances. It is further found that the an-nouncement and implementation of every other weekendoff in ICU/CCU has been shown by a preponderance ofthe substantial evidence in the record to be a benefitgranted during an election campaign with no adequateshowing of business justification therefor. Accordingly, Ifind the announcement and implementation violated Sec-tion8(a)(1) of the Act.V. THE APPROPRIATE BARGAINING UNITRespondent challenges the appropriateness of the col-lective-bargaining unit alleged in the complaint, whichreads as follows:All registered nurses employed by the [Respondent]at itsMiddletown,Ohio facility, including staffnurses, infection control nurses, nurse instructors,and utilization review nurses, but excluding allother employees, all office clerical employees, andall guards and supervisors as definedin the Act.This unit74 was found appropriate in the Regional Di-rector'sDecision and Direction of Election. The Boardby denying Respondent's request for review adopted theRegional Director's finding.In, support of its positionbefore me, Respondent proffered, as an offer of proof, itsrequest for review that the Board has denied and Re-spondent relies on the argument and evidence therein.The issue has been litigated in the representation case onthe same grounds advanced before me, and Respondentraises nothing new that either was not or could not havebeen litigated in the representation case. Accordingly,74 The onlydifference is that the RegionalDirectorused the wordEmployer rather than Respondent,and the use of the latter term in thecomplaint is an insubstantial variation requiring no further discussion. NIIDDLETOWN HOSPITAL ASSN.Respondent is not now entitled to relitigate the unit.75Moreover,I decline the Union's invitation in its posttrialbrief to make findings on unit placement issues notbefore me, but in the record before the Board in Case 9-RC--13186.Imust presume the Board considered whatwas in its record before it,and I will not presume tosecond guess the Board.The parties have stipulated theidentity of employees in the unit before me, and that issufficient for unit placement purposes.I therefore findthe unit alleged in the complaint,is appropriate for pur-poses of collective bargainingwithinthe meaning of Sec-tion 9(b) of the Act.VI. THE OBJECTION'S TO ELECTIONThe election conducted on March 20, 1980, among thenurses described in the appropriate bargaining set forthabove to ascertain whether they-wanted to be represent-ed by ONA, resulted in a tally of 65 votes for, and 121votes against ONA, with 1 void and 7 challenged ballots.On March 27, 1980,ONA filed objections to conduct af-fecting results of the election.The objections are as fol-lows:1.The Employer promulgated and enforced anunlawful-no-solicitation/no-distributionrulethroughout the critical period prior to the election.2.The Employer enforced its unlawful no-solicitation/no-distribution rule in the selective anddisparatemanner, thereby limiting employees in adissemination of information favorable to the Peti-tioner.3.The Employer, through its"One-in-Five Pro-gram" and its"Speak Out Program," solicited em=ployee grievances with the promise or the impliedpromise to remedy such grievances in order to per-suade employees to abandon the Petitioner.4.The Employer remedied grievances,grantedbenefits and improved the terms and conditions ofemployees by, among other things,(a) granting acost-of-living increase,(b) increasing staffing in amanner designed to demonstrate that nurses' griev-ances could be remedied by the Employer withoutthe Petitioner,and (c) replacing unpopular manage-ment officials with popular officials.5. ' The Employer interrogated employees con-cerning their own and other employees'support forthe Petitioner.6.The Employer threatened or impliedly threat-ened employees with reudiation because of theirsupport of the petitioner.7.TheEmployer encouraged employees to forman independent union in order to dissuade employ-ees from supporting the Petitioner.8.The Employer maintained and enforced a ruleprohibiting employees from wearing buttons in sup-port of the Petitioner while permitting employees towear buttons and insignia in support of other orga-nizations or causes.7s SeePittsburghPlateGlassY.NLRB,313U.S. 146, 162 (1941);Board's Rules,Secs. 102.67(1) and 102.69(c); andFrederick Memorial Hos-pital,254 NLRB 36(1981).5699.The Employer,throughout the 2 to 3-weekperiod immediately preceding the election,conduct-ed individual meetings with employees,therein co-ercing and restraining such employees in the exer-cise of their free choice in the election.10,The Employer,through its literature and oralstatements,created theimpression that a strike wasinevitable if the Petitioner were selected as the em-ployees' bargaining representative.11.The Employer,through its literature and oralstatements,indicated that selection of the Petitioneras the employees' bargaining representative wasfutile because the Employer would not bargain ingood faith with the Petitioner.12.The Employer made substantial and materialmisrepresentations concerning,the Petitioner at sucha time as to preclude a response by the Petitioner.13.The Employer assisted and endorsed the ac-tivities of persons opposed to the Petitioner by al-lowing such persons to distribute literature on theEmployer's property.14.The Employer used Board processes and de-cisions in a misleading fashion in an attempt to justi-fy the Employer's unlawful activities.15. By these and other acts, the Employer inter-ferred with the employees'right to a free and un-trammelled choice in selecting a collective-bargain-ing representative.I have found matters covered by Objections 1 through8, and 10 and 11 to be unfair labor practices occurringduring the critical period between the petition and theelection,IdealElectricCo.,134NLRB 1275(1961);Goodyear Tire&Rubber Co.,138 NLRB 453 (1962). It iswell settled that unfair labor practices constitute objec-tionable preelection conduct.76 'Accordingly,the objec-tions should be sustained and the election set aside.VII. THE UNION'S MAJORITY STATUSA. UnitMembersAt the hearing the parties stipulated to a payroll sum-mary that was entered into evidence reflecting thenumber of employees working during each week for thepayroll periods endingJuly 7, 1979,through March 29,1980,the parties agreed that of the 229 employees whosenames appear on this exhibit,only three might be inissue.The status of Suzannah Power and Jeri Taylor wasreferred to me for determination without further evi-dence thereon being proffered or adduced.On the basisof the record before me I have no reason to excludethese two individuals from the unit.Imust assume thatthe inclusion of them in the compilation is some primafacie evidence,however weak, that they are indeed inthe unit and I will consider them so in making compila-tion. The third name was Pat Aldridge.With respect to Aldridge,Respondent argues in hisposttrialbrief thatshe is a' part-time clinical coordinatorand was in that position at the time she signed an author-76 Dal-Tex Optical Co.,137 NLRB 1782, 1786(1962). 570DECISIONSOF NATIONALLABOR RELATIONS BOARDization card in April1979.The General Counsel merelystates in his brief that "it appears,that Aldridge was apart-time clinical coordinator at the time she signed herauthorization card."The Charging Party concedes in itsbrief that Aldridge spends the overwhelming majority ofher worktime as a night-shiftclinical coordinator andtherefore is a supervisor under Section 2(11) of the Act.Aldridge herself testified on cross-examination that in thespring of1979she was a part-time clinical coordinator.She further testified,"as far as responsibility of takingcare of patients go ... the buck stops here," and thatshe has the same number of people working directlyunder her direction when she works as the full-time co-ordinator.She is paid a premium for work done as clini-cal coordinator and sinceApril 1979has received lessthan'the premium rate some five times at most when shewas functioning in a position of less than that of a clini-cal coordinator.I am persuaded that Aldridge is indeed apart-time critical coordinator,who works in the absenceof another coordinator, and that she falls within the stip-ulation of the parties on the supervisory status of clinicalcoordinators. Therefore,Iwill exclude her from the unit.It follows that the authorization card she signed may notbe used in computing the Union'smajority status. I finditunnecessary to pass on unit placement of BarbaraWright because her exclusion would not affect theUnion's majority status."B. Authorization CardsA total of 121 signed ONA authorization cards werereceived in evidence. The cards contain clear and unam-biguous language indicating that the signers authorizedthe ONA to represent them for purposes of collectivebargaining.78I rejected authorization cards purportedly signed byBelinda Reed on August17, 1979; by Kathy McGourtyon June 28, 1979; and by Maxine Weber on August 22,1979.The General Counsel advised that all three hadfailed to appear in response to subpoena,and requestedme to compare the signatures on the three cards withthose on other documents proffered.I declined to do so.On reconsideration of this issue in the light ofKen'sIGA,79whichseems to imply thatanadministrative lawjudge must compare signatures for card authenticationpurposes,I reaffirm myearlier ruling for the followingreasons: (1) there was no showing of chain of possessionor other-proper foundationlaidfor the proffer of thecards in evidence,and (2) theGeneral Counsel made noshowing of any effort other than the mailing of the threesubpoenae,all of which were returned to him 12 days ormore before trial, to secure the attendance of the threecard signers or testimonial corroboration of the cards byothers, except fora denied request that I permit fellowemployees to compare the signatures. In any event, thesecards are not criticalto the Union'smajority status.77Price's Pic-Pac Supermarkets,256 NLRB 742in. 1 (1981).78 The printed card reads:I hereby designate the Ohio Nurses Association to actas myex-clusive representative for purposes of negotiating terms and condi-tions of employment.7aKen'sIGA,259 NLRB 305 fn. 2 (1981).Respondent challenges the validity of the authorizationcards on several grounds.1.A primarycontention is that the cards are invalidbecause ONA represented to nurses that it would notseek to represent them unless 80 percent of them signedcards,joined ONA,and paid dues.It is true that manynurseswere told these things.Respondent argues atlength that because ONA did not secure 80 percent ofthe nurses'signatures on authorization a condition prece-denthas not been satisfiedand ONA has no right to bethe nurses'representative on the basis of the cards. Thisis a novel argument,but it is not the law.The appropri-ate standards applicable to authorization cards have beenset forth by the Board as follows:80InN.L.R.B. v. Gissel Packing Co., Ina,395 U.S.575 (1969), the Supreme Court approved Board lawon determiningthe validity or invalidity of authori-zation cards, as set forth inCumberland Shoe Corpo-ration,144 NLRB 1268 (1963), enfd. 351 F.2d 917(6th Cir. 1975), and reaffirmed inLevi Strauss & Co.,172 NLRB 732 (1968). The Court described Boardlaw in the following terms(395 U.S. at 584):Underthe Cumberland Shoedoctrine, if the carditself is unambiguous(i.e., states on its face thatthe signer authorizes the Union to represent theemployee for collective bargaining purposes andnot to seek an election),itwill be counted unlessit is proved that the employee was told that thecard was to be used solely for the purpose of ob-taining an election.Withrespect to employees who sign cards upon al-legedmisrepresentations as to their purpose, theCourt said,"[E]mployees should be bound by theclear language of what they sign unless that lan-guage is deliberately and clearly canceled, by aunion adherent with words calculated to direct thesigner to disregard and forget the language abovehis signature." (395 U.S. at 606.) The Court cau-tioned the Board not to apply theCumberland Shoerulemechanically,and quoted with approval theBoard's language inLevi Strauss, supra,that "It isnot the use or nonuse of certain key or `magic'words that is controlling, but whether or not the to-tality of circumstances surrounding the card solici-tation is such as to add up to an assurance to thecardsigner that his card will be used for no purposeother than to help get an election." (395 U.S. at fn.27.)InCumberland Shoe Corp.,81cards were solicited withthe representation that(depending on the solicitor) 50,80, or 90 percent of the employees must sign cards tosecure an,election. InDresser Industries,8aanemployeesolicitor advised employees "60% or better" would haveto sign cards to get the Union in. In both cases the cards80Keystone Pretzel Bakery,242 NLRB 492, 493 (1979).81 144 NLRB 1268, 1278 fn. 10 (1963).as 248 NLRB 33, 36 fn.18 (1980). MIDDLETOWN HOSPITAL ASSN.were held to be valid, without any reliance on whetheror not the specific percentage was reached. Precedent isthus against Respondent's argument on 80 percent state-ments,and a requirement,it indeed exists, that an em-ployee join and pay dues before receiving representationcertainly is not an inducement to secure the card. I con-clude and fmd that the above statements complained ofby Respondent neither cancel nor diminish the unambig-uous language printed on the cards considered herein.2.Respondent contends'that 13 cards must be foundinvalid underSavairBSbecause the signers were inducedinto signing cards by an offer of half-price ONA dues forthe first year of membership. The Supreme Court inSavairheld thata union'soffer to waive initiation- feesfor all employees who signed union authorization cardsbefore a certification election interfered with the employ-ees' right to refrain from union activities, did not com-port with fair and free choice of bargaining representa-tive, and was ground for denying enforcement of a bar-gainingorder, but the Court also pointed out that theUnion could have legitimately waived initiation fees forall employees who join after the election as well as thosewho signed before.ONA has an established policy of requiring new nurs-inggraduateswho apply for membership within 6months of their graduation to pay only one-half, of 'theannual membership fee, for the first year. When its solici-tors so advised recent graduates in the unit,they werenot offering anything the nurses could not obtain withoutsigning an authorizationfor ONAto represent them incollective bargaining,nor is there any persuasive show-ing this offer was contingent on anything other than theexpiration of the 6-month postgraduate period. The noti-fication of this benefit, which recent graduates alreadywere aware of from information provided them in nurs-ing school, does not run afoul ofSavairand does not in-validate any otherwise valid authorization cards securedby ONA.3. In addition to the foregoing broad attacks on groupsof cards, Respondent objects to individual cards on vari-ous other, grounds. I have considered the testimony onthese cards taking note of the, Supreme Court's observa-tion that "employees are more likely than not, manymonths after a card drive and in response to questions bycompany ' counsel, to give testimony damaging' to theUnion, particularlywhere company officials have [ashere] previously threatened reprisals for union activity inviolation of § 8(a)(1),"84 and the Board's recognitionthat answers to leading questions on cross-examinationmustbe viewed with caution.85Margaret Guidotestified she was told by the card so-licitor that "they were obtaining signatures verifying in-terest in obtaining legal professional counseling for thenursing." She is unsure whether or not she read the card.1.find that she did because she filled it out and couldhardly have missed the brief message on it. She was notdirected to disregard the language on the card. The com-ment made to her was on its face not a promise of free83NLRB,v.Savair Mfg.Co.,414 U.S.270(1973).s4NLRB v. Gissel Packing Co.,supra at 608.ssAmericanCableSystems,161 NLRB 332, 333-334 (1966).571legal representation as Respondent urges nor was it astatement of the sole purpose of the card.Guido's card isvalid.Respondent contests the cards ofDeniseGoodlet,Judith AnnWolfe,Pam Wilson,CarolynDearth,BettySchultz,andNancy Voix Wilsonon the ground they weretold"words to the effect" that their card would only beused to obtain an election,and the card ofPhyllis JeanAdamsbecause she was told signing the card would "letme vote whether I want a union,"and she testified, "Isigned a card so that I could have a voice as to whetherIwanted a union or not.Denise Goodletread the cardandwas not told to disre-gard anything,on it.She answered"yes" to a leadingquestion whether she was told by someone present it wasonly to get an election, and then explained she was toldby someone that 80-percent was needed to get an elec-tion and that was the purpose of the card. The evidencedoes not support a finding that a card solicitor told herthe card was only to obtain an election.All it shows issome employee made the statement she last testified to.This is insufficient to invalidate her prima facie validcard.PhyllisAdamsread the card and was not told to disre-gard anything on it. On cross-examination she testifiedshe does not know whether she was told the only pur-pose of the card was to get an election.She didnot,asRespondent claims, testify she was'told the card wouldlet her vote,but, rather,identified the card as somethingthat let her vote for or against the Union.Her views ofthe purpose of the card do not substitute for its plain lan-guage or the message of the solicitor, which she appar-ently does not recall. Her card is valid.JudithWolfedoes not remember who solicited hercard;says she was told by the solicitor or someone elsethe card was only to obtain an election or something likethat, but only remembers something about needing 80percent of the nurses to get an election.The prima facievalidity of her card is unrebutted.PamelaWilsoncannot recall who solicited her card,but concedes she read it. She first testified that she askedwhy itwas worded as it was, and was' told it was toshowONA that 80percent of the staff was interested intheir representation and that the card would not meanwhat it said unless ONA was elected,and the card wasonly to get an election. She later changed her testimonyto reflect that the solicitor told her the wording did notmatter because the point was to show ONA that 80 per-cent of the staff was interested in having,them for a rep-resentative"or something like that." I ,am persuaded thatWilson was a confused witness whose testimony is notsufficiently reliable towarrant invalidating her primafacie valid card.Carolyn Dearthsigned her card at a union meeting.Before she signed it a representativeof ONA talkedabout representation and the thingsONA possibly wouldor could do. Dearth was distracted by her five youngchildren that were with her and concedes she could notpay much attention to the speaker.Ido not credit hertestimony that she wastold by "whoever" gave it'to herthat the card was only for an election because it was a 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD"yes" answer generated by a leading question" and herrecollection of other events of the same transaction is ex-ceedingly poor.Her card is valid.Betty Schultzcannot remember precisely what was saidto her when she signed her card, and it is plain from hertestimonythatwhile she concluded the purpose of thecard was to secure an election she cannot certify thatwas said.87 Her primafacie validcard is evidence superi-or to such generalized testimony,and I will count hercard.Nancy Voix Wilsonread her card before, signing it, andwas told if ONA got 80 percent support it would orga-nize an election to have them represent the nurses in bar-gainingwith the hospital.This does not amount to a"clear and deliberate"cancellation of the language onthe card, and the card is valid.ShirleyMcCormicsigned her card at a union meeting.She agrees with the following leading question: "DidJoyceBatz[sicI88 say, `What the heck? Go ahead andsign it. It won't hurt. It only shows we're interested inwhat they have to say."' The General Counsel is incor-rect in stating she testified she read the card, but he iscorrect that Batze's words do not invalidate McCormic'scard.McCormic,like the other nurses, is well educatedand presumably understands what she signs.There is noshowing Batze was doing anything more than profferingan opinion, and it does not appear Batze solicited thecard from McCormic. McCormic's card is valid.Jennifer Stoopscredibly testified that she read andsigned an authorization card,and was told it was "just ashow of interest"because ONA would not begin organi-zational activities until they had a"decent show of inter-est" from the nurses.Stoops is an intelligent woman whoread what she signed, and the mere fact ONA purported-lywould not organize until they had preliminary evi-dence that a substantial number ofnurseswanted to beorganized does not render Stoop's otherwise valid cardinvalid.Respondent contends the cards ofKaren PurdumandJoanne Connare invalid because they were solicited witha misrepresentationthat onlya few more cards wereneeded to reach a total of 80 percent of the nurses withsigned cards.In response to leading questions on cross-examination Conn testified card solicitor Gail Sizemoretold her 80 percent of the cards were needed for an elec-tion and only a couple more were needed, and Purdumaverred that card solicitor Mary Hackney told her ev-eryone but one other had signed a card and they neededa few more to make the 80 percent to obtain an election.Purdum later corrected her testimony to reflect thatwhat Hackney actually said was that they had to have 80percent signed. Apart from the lack of weight accordedto "yes" answers to leading questions,a representationthatmany, even amajority,have signed cards is immate-rial.8988AmericanCableSystems,supra.87 No weight is accorded to her "yes"answer to the conclusory lead-ing question,"Did she tell you words to the effect that the card was onlyto get an election?"American Cable Systems,supra88 Joyce Batze is a registered nurse.89Merrill Axle & Wheel Service,158 NLRB 1113(1966).Respondentwould invalidate the cards ofPhyllisCarney,Mary Beth Owen,Martha Way,andElsie Johnsonbecause they were told signing an authorization card wasrequired to become a member of ONA. Carney read thecard before she signed it, and testifies that she had goneto a couple of meetings and wantedthe ONA.She doesnot recall who, but says she was told by somebody thatshe had to sign the card to become a member of ONA. Ithink it is clear that she knew what she was signing andwanted to be represented by theONA. Theunidentified"somebody"she speaks of has not been shown to be aunion agent or even a card solicitor.Her card is valid.Owen read and signed her card,and does not rememberbeing told she had to sign an authorization card tobecome a member.Her card is valid.Way gives no testi-mony,in support of Respondent's argument,and says sheglanced at the card before she signed it, but did not care-fully read it. Given the brevity of the card language andthe fact she filled out and signed it I conclude she, a lit-erate and well-educated person, knew what the cardsaid.Way's card is valid. Johnson had turned in an appli-cation for membership before she signed an authorizationcard.She credibly testified that she read the card, knewitwas for representationby ONA,and was,never toldthis card was for membership.Her card is valid.-Respondent had not shown thatanyof the authoriza-tion cards received in evidence are invalid,and I con-clude and find they are all valid.C. The MajorityOn August 14, 1979, the Union had 93 signed andvalid authorization cards in a unit of 183nurses90 andthereaftermaintained its card majority until the March20, 1980 election.VIII. THE REQUESTED BARGAINING ORDERThe sheer volume of Respondent's unfair labor prac-tices extending from August 1979 beyond the March 20,1980 election is instructive. Ten instances of unlawful in-terrogation;two warnings that union adherents had beenstigmatized by Respondent because of their union activi-ty; seven threats of loss of benefits; two threats of an in-evitable strike; three threats of loss of employment; onethreat of unspecified retaliation; one threat to refuse tobargain; one instance of coercively cautioning an em-ployee about testifying before the Board; two instancesof solicitation of employees to vote against ONA and topersuade others to do so; three instances of solicitation ofemployees to abandon ONA and pursue their grievancesthrough an independent union or a doctor/nurse commit-tee; one instance of blaming the delay in part-time em-ployees' benefits on the pending representation election;one instance of placing the onus on the Union for threat-ened changes in working conditions;two independent so-licitations of (and promises to, remedy) employee com-plaintsand grievances; six independent promises toremedy employee concerns; the maintenance and dispar-ate enforcement of unlawful solicitation and distribution90 Patricia Aldridge and Barbara Wright are excluded from this com-putation. Their inclusion would increase the Union's majority margin MIDDLETOWN HOSPITAL ASSN,rules; the adoption and maintenance' of the ProfessionalRelations Conference Group as a forum for resolvingemployee concerns;the implementation of the "one-in-Five" and "Speak Out" programs for the purpose of so-liciting,promising,and remedying employee complaintsand grievances;and theannouncement and implementa-tion of (a) an adjustment in the cost-of-living base forcalculating cost-of-living pay, (b) discontinuance of lowworkload days, (c)' the every other weekend off policy inthe Intensive Care Unit, and (d) the part-time employeebenefit program certainly cannot be casually fobbed offasminor,isolated occurrences.Thirty violations tookplace between the issuance of the direction of election onFebruary 2, 1980 and the election on March 20, 1980.These unfair labor practices, which I find were' part ofRespondent'sgeneral campaign to destroy the nurses'support for the Union, hada serious impact on all unitmembers. The very number of the violations would seemto require a finding of considerable residual impact. Thethreats of loss of employment,loss of benefits, unspeci-fied retaliation,and stigmatization of union adherentswere extremely serious in nature and of a type likely tobe widely disseminated among the nurses-911 Moreover, itissettled that"Respondent'sunlawful solicitation ofgrievances, its express and implied promises to correct orremedy the same, and its actual adjustment of some ofthe employees'complaints...constitute sufficientlyegregious conduct to warrant a bargaining order,"92 andthe following excerpt from the Board's decision inTele-dyne Dental Products Corp.,91'is descriptive of and appli-cable to unlawful conduct of the Respondent:In essence,we are presented with a situation where-in the Respondent has deliberately embarked upon acourse of action designed to convince the employ-ees that their demands will be met through directdealing with Respondent and that union representa-tion could in no way be advantageous to them. Ob-viously such conduct must, of necessity, have astrong coercive effect on the employees"freedom ofchoice, serving as it doesto eliminate,by unlawfulmeans and tactics, the very reason for a union's ex-istence.We can conceive of no more perniciousconduct than that which is calculated to underminethe Union and dissipate its majority while refusingto bargain.Neither is there any conduct whichcould constitute a greater impairment of employees'basic Section 7 rights under our Act, especially be-cause such conduct by its very nature has a long-lasting, if not permanent, effect on the employees'freedom of choice in selecting or rejecting a bar-gaining representative.There is no allegation of an unlawful refusal to bargainbefore me, but the Board's rationale is clearly applicableto Respondent's conduct, which was, I find, aimed at un-derminingthe Union's support.Respondent's unfair labor practices clearly interferedwith the conduct of the March 20, 1980 election ands2 SeeDevon Gables Nursing Home,237 NLRB 775 (1978).eaJeffersonNational Bank,240 NLRB 1057, 1079(1979).as 210 NLRB 435 (1974).573were:of such a nature that the likelihood their lingeringeffects can be erased by a traditional order in remedy of8(a)(1) violations is so slight as to be almost nonexistent.Accordingly, I conclude and find that the Respondent'sunfair labor practics were sufficiently extensive and suffi-ciently grave that their impact can reasonably be expect-ed to make a fair election 'unlikely, and, therefore, theemployees'signed authorization cards are a more reliableexpression of their desire for union representation.94 Inthe absence of a request for bargaining,the beginning ofRespondent'sbargainingobligation is established asAugust 14, 1979, at which time the Union attained ma-jority status.CONCLUSIONS OF LAW1.Middletown Hospital Association is an employer en-gaged in commerce within the meaning of Section 2(2),(6),and (7) of the Act, and a , health care institutionwithin the meaning of Section2(14) of the Act.2.Ohio Nurses Association is a labor organizationwithin the meaning of Section2(5) of the Act.3.The following employees constitute a unit appropri-ate for collective bargaining:All registered nurses employed, by the Employer atitsMiddletown, Ohio facility, including staff nurses,infection control nurses,'nurse instructors,and utili-zation review nurses;but excluding all other em-ployees; all office clerical employees and all guardsand supervisors as defined in the Act.4.At all timessinceAugust 14, 1979, and continuingto date, the Union has been the designated representativeof all the employees within the appropriate unit for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By coercivelyinterrogating employeeswith respectto their union activities and those of other employees,Respondent violated Section 8(a)(I) of the Act.6.By making statements to employees that strikes areinevitable, thereby leaving the impression that Respond-ent will not bargain in good faith, Respondent violatedSection 8(a)(1) ofthe Act.7.By threatening to refuse to bargain if the Unionwere selected by the employees as their collective-bar-gainingrepresentative,Respondent violated Section8(aXl).8.By telling employees the Respondent had attached astigma to them because of their, union activities,, Re-spondent violated Section 8(a)(1) of the Act.9.By telling employees the selection of the Union torepresent them would be an exercise in futility, Respond-ent violated Section 8(a)(1) of the Act.10. By soliciting employees to vote against the Unionand persuade other employees to do likewise, Respond-ent violated Section 8(a)(1) of the Act.11. By warning employeesthey could be hurt by testi-fying in a Board proceeding,Respondent violated Sec-tion 8(a)(1) of the Act.94 NLRB v.Gissel PackingCo.,395 U.S. 575,614-615(1969). 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD12.By soliciting employees to abandon the Union andpursue their concerns through an independent union or adoctor/nurse committee,Respondent violated 8(a)(1) ofthe Act.13. By telling employees a grant of part-time employeebenefits would be delayed because of a pending represen-tation election,Respondent violated Section 8(a)(1) ofthe Act.14.By threatening employees with loss of employ-ment, changes in working conditions,loss of present andfuture benefits,and other unspecified retaliation becauseof their support of the Union,Respondent violated Sec-tion 8(a)(1) of the Act.15.By blaming the Union for adverse future changesinworking conditions,Respondent violated Section8(a)(1) of the Act.16.By soliciting employee complaints and grievances,and promising to remedy them,Respondent violated sec-tion 8(a)(1) ofthe Act.17. By announcing and implementing an adjustment inthe cost-of-living wage base, part-time employee benefits,the discontinuance of its low workload days policy, andthe every other weekend off practice in the intensivecare unit and coronary care unit, all in order to induceits employees to refrain from supporting the Union, Re-spondent violated Section 8(a)(1) of the Act.18.By implementation of its "One-in-Five"and"Speak Out"programs for the purpose of soliciting,promising to remedy,and remedying employee com-' plaints and grievances in order to induce them to refrainfrom supporting the Union,Respondent violated Section8(a)(1) of the Act.19.By adopting and maintaining the professional rela-tions conference group as a forum for resolving employ-ee complaints and grievances and for purpose of discour-aging support of the Union,Respondent violated Section8(a)(1) ofthe Act.20.By maintaining and disparately enforcing an un-lawful solicitation and distribution rule, Respondent vio-lated Section 8(a)(1) of the Act.21.The unfair labor practices set forth above areunfair labor practices effecting commerce within themeaning of Section2(6) and (7) of the Act.22.Respondent engaged in objectionable conduct re-quiring that the election conductedon March20, 1980,in Case 9-RC-13186 be set aside.23. The violations of theAct foundinterfered with theelection process, prevented the holding of a fair election,andwarrant the issuance of a collective-bargainingorder.[Recommended Order and notice omitted from publi-cation.]SUPPLEMENTAL DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Myoriginal decision in this proceeding issued on January 8,1982, finding that Middletown Hospital Association (Re-spondent) had violated Section 8(a)(1) of the Act, hadunlawfully interfered with a representation election, andshould be required to bargain with the Ohio Nurses As-sociation(Union)as the exclusive representative of allemployees in the following unit:All registered nurses employed by the Employer atitsMiddletown, Ohio facility, including staff nurses,infection control nurses,nurse intructors,and utili-zation review nurses; but excluding all other em-ployees, all office clerical employees and all guardsand supervisors as defined in the Act.This unit was found appropriate by the Regional Di-rector for Region 9, and Respondent's request for reviewof the Regional Director's decision was denied by theBoard. Respondent has consistently contended, and stillcontends, that a unit limited to nurses is inappropriateand that the unit should be one of all professional em-ployees-By orders of July 14 and October 29, 1982, the Boardreopened the record and remanded the proceeding forthe purposes of receiving evidence of changed circum-stances effecting the unit determination,receiving therecord of the representationhearing inCase 9-RC-13186,reconsidering the unit issue in light of the Board'sdecision inNewton- WellesleyHospital,250 NLRB 409(1980), and the issuance of a supplemental decision inlight of the evidence received at the supplemental hear-ing. IA supplemental hearing was held before me, as direct-ed by the Board, at which all parties were present andhad opportunity to submit evidence encompassed by theBoard's Order. All parties filed able posttrial briefs thathave been considered.On the entire record" before me, including my obser-vations of the demeanor of those witnesses testifyingbefore me, I make the followingFINDINGS AND CONCLUSIONSThe basic issue on which findings of unit inclusion orexclusion, the Union's majority, and the propriety of abargaining order turn is the appropriateness of the em-ployee unit alleged. The parties, as I have noted, havediffering views. This issue must be resolved in the con-text of existing Board law as exemplified inNewton-Wellesley,supra, and St.FrancisHospital,265NLRB1025, 1031 (1982). The procedure to be followed inhealthcare unitsis set forth in StFrancis Hospital asfol-lows:We begin witha maximumof sevenpotentiallyap-propriate units ...: physicians, registered nurses,other professional employees, technical employees,businessoffice clericalemployees, service and main-tenance employees, and maintenance employees.These, units are neither presumptively appropriatenorwill they invariably be granted. They are,rather, commonly found employee groups whichmay warrant their own bargaining units if it is ade-quately demonstrated that they actually possess adistinct community of interest, separate and apartfrom other hospital employees. Accordingly, if aIErrors in the transcript have been noted and corrected. MIDDLETOWN HOSPITAL ASSN.575petitioner seeks to represent a unity-comprised°pf ohesuch potentially appropriate group,we then applythe various community-of-interestcriteria to theparticular employees involved to determine whetherthey,in fact comprise an appropriate bargainingunit. If sufficient intragroup identity is establishedand there are sufficient distinctions separating theseemployees from others at the facility,we will findthe petitioned-for unit appropriate.If,they fail todemonstrate such,singular identity,we will not findthe unit appropriate.The unit found by the Regional Director and nowurged by the Union and. the General Counsel is a "poten-tially appropriate" registered nurses unit. 'A determina-tion of whether it is in fact appropriate must be made onthe record before me in accordance with the Board'steachings inNewton-Wellesleyand other of its decisions.Respondent is an Ohio nonprofit corporation operatinga 420-bed general hospital at Middletown,Ohio,where itprovides acute care and outpatient clinic services,includ-ing the 805 clinic.Additionally,Respondent has operatedtheConover Health'Center,an outpatient clinic atFranklin, -Ohio,since August 1980 by contract with theConover,board of trustees.During the original represen-tation hearing in January 1980 the pending opening ofthe Conover Health Center was mentioned as a contract-ed for facility, which had not yet become operational.Respondent has 1061 employees at these facilities, ofwhom approximately 185 are nonsupervisory registerednurses. Respondent also employs the following stipulatednonsupervisory professional employees:21 medical tech-nologists,3 therapeutic dieticians,7 pharmacists, 2 occu-pational therapists,1 recreational therapist, 2 speech andhearing therapists,3 physical therapists, 7, social workers,5 instructors in the education and training department ofwhom 3 are registered nurses, 2 infection control officers(1 of whom is a registered nurse and the other,who suc-ceeded a ` nurse in the position, not a nurse but holding aBachelor of Science degree in medical technology), 3utilization review persons who are all registered nurses,and 2 nutrition educators.-Respondent also'employs 15 radiological technologists,2 nuclear medical technologists,and 2'respiratory -thera-pists.Thereis no agreement on the status of these 19 aseither professional or technical employees.An intrave-nous therapy department was activated by Respondent inAugust 1981, but the intravenous therapist positions pro-vided for in Respondent's plans --for this department hadnot been filled at the time of the hearing before me.Similarly,a projected position of Chaplain had not beenfilled,but I can conceive of no reasonable basis for con-sidering a chaplain a member of either unit contendedfor by the parties.The following employees are stipulated supervisorswithin the meaning of Section 2(11) of the Act: vicepresident of medical/surgical nursing;,vice president,nursing specialties;president,nursing director of educa-tion and,training; nurse managers;clinical coordinators;section heads and administrative technician in the pathol-ogy department; 'director of the pathology department;chief technician for isotopes,administrative technician,and the,director in the radiology department;chief phar-macist;director,assistant director,and supervisors in thedietary department;director of ambulatory care center,coordinator of 805 clinic;director of therapies;directorand assistant director of respiratory therapies;director ofphysical therapy; director of occupational therapy; direc-tor of speech and hearing therapy; director of quality as-surance.The parties could not agree on the status of theassistantdirectorof education and - training,BarbaraWright.All' but approximately 32 of the registered nurses areadministratively assigned to the medical/surgical nursingdivision of nursing,specialties division.The 805, Con-over, and other ambulatory care clinics are in the nurs-ing specialties- division.The vice president of nursingspecialties estimates about 40 percent of the nurses are inher division.The vice president of medical/surgery nurs-ing estimates about 125 nurses under her direction. Bothof these vice presidents are registered nurses.The twolevels of supervision between them and the nurses arestaffed with registered nurses.The 3'nurse instructors in education and training, thehealth,nurse, and 24 registered nurses who comprise afloat pool for assignment as needed for relief and vaca-tion purposes, are administratively placed in the humanresources/staff division headed by a vice president. Thethree utilization review persons(all of whom,are nurses)and infection control officers(one of whom is a nurseand the other'a medical technologist) are administrative-ly situated under the executive vice president.The floatnurses are directly supervised by the nurse manager,who is a registered nurse, of the department to whichthey are assigned.The registered nurses in the clinicsand,the education and training, infection control, and uti-lization review functions are all directly supervised by aregistered nurse.Considering thatmore than 150 of the registerednurses are administratively assigned to the two specificnursing divisions and the supervisory line in those divi-sions from the division vice presidents down is composedexclusively of registered nurses, and further consideringthat the float nurses have the same direct supervisionwhen they work as do the other staff nurses, it is clearthat approximately 174 nurses enjoy common supervisionseparate from that of other professionals and that theunique status of nurses is recognized by the Respondentin grouping 150 of them in nursing divisions.,The grouping of the remaining nurses in other admin-istrativedivisions is purely an administrative devicerather than an indication of direct supervision by non-nurse hierachy.All of the nonsupervisory registered nurses, exceptthose in education and training, infection control, utiliza-tion review, and perhaps health nurse, are general dutystaff nurses.Of the approximately 174 nonsupervisorystaff nurses there are no more than a half dozen at the,outpatient clinics.The remaining 170 or so are, as theRegional,Director correctly found,directly responsiblefor inpatient care on a 24-hour per day, 7-day per weekbasis.No other professional employees have'the same re-sponsibility for continuously monitoring the entire well 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing of patients as do the staff nurses.On the contrary,the otherprofessionalsperform only that portion of theservices required of them by virtue of their training andexpertise in a special discipline.They are neither quali-fied nor assigned to perform the functions of a staff nurseor other professional versed in specialties other thantheir own.Of the other stipulated and contested professional em-ployees currently employed all but the seven socialworkers, two nutrition educators,and three dieticians areadministratively situated under the executive vice presi-dent and report directly to supervisors in their specialtyrather than the supervisory nurses of the units in whichthey may happen to be working on any given occasion.The intravenous therapists have been placed under thevice president of medical/surgical nursing for administra-tive purposes, but how and by whom they will be direct-ly supervised if and when they are hired is a matter ofconjecture at this point.Staff nurses,medical technologists,radiologic tech-nologists,and nuclear medicine technologists are hourlypaid.All other employees discussed in this decision asprofessional employees are salaried.Hourly paid employ-ees receive overtime and shift differential pay and haveautomatic wage progression at 6, 15, 24, and 36 monthsafter entering on employment.Salaried employees re-ceive no overtime and no automatic wage increases, butmay receive merit increases.Thereis a centralized per-sonnel function covering all employees,and all employ-ees of the hospital receive the same insurance and otherfringe benefits.Registered nurses are graduates of 2-, 3-, or 4-yearnursing programs and are licensed by the State of Ohio.Other professionals have as much or greater education interms of duration of schooling, and some are licensed bythe State of Ohio, e.g., pharmacists, occupational thera-pists, speech and hearing therapists, and physical thera-pists.Those professionals who are not licensed generallyhave passedexaminationsand/or been approved by theirown national professional associations as proficient intheir respectivespecialties.There aresome similaritiesbetween the curricula for nurses and other professionals,but the specialized orientation of each course of studytoward a particular profession renders any real compari-son between them somewhat meaningless.All are of thegenus education,but each is a different species. Simplyput, the nurses are trained to be nurses.The other profes-sionals are not. That nurses'training is considerably dif-ferent is illustrated by the fact that professionals withoutitand licensure as a nurse may not transfer or be as-signed to or perform the duties of staff nurse positions,but staff nurses may perform the duties of some whomRespondent denominates professionals.See, for instance,the projected duties of intravenous therapists, which areand have been performed regularly by staff nurses.Respondent makes the point that,the Hospital is com-pletely functionally integrated in providing patient care,and that patients admitted require the services of numer-ous types of professional employees.Respondent doesoperate a modem hospital providing the many profes-sional services that make up total patient care. To co-ordinate the delivery of these services and the efficientutilization of hospital resources it has established severalinterdisciplinary committees that meet periodically. It ap-pears that the committee meetings are either chaired orattended by a supervisorynurse,but by no nonsuperviso-ry nurse except in the circumstance when one is tempo-rarily substituting for an absent or as yet undesignatedsupervisor.In addition to these'committees there areweekly conferences between the nursing staff, physicaltherapy department, and social service people for thepurpose of planning postdismissal needs for patient to bedischarged from that particular unit. There are similarweekly conferences between a clinical coordinator andthedirectorof physical therapy to review patientprogress,and between the social worker and nurses inthe maternal child health care clinic,an outpatient clinic,for about an hour on those Tuesdays and Thursdays thatnew patients come in. These various committees andinterdisciplinarymeetings are of a type the Board hascharacterized as "mechanisms to enhance communica-tions and cooperation among numerous disciplines work-ing towards a common goal" and"a natural response toattempt to solve the problems in planning and coordina-tion inherent in the operation of such a complex institu-tion" with "only a minimal impact on the day-to-day jobresponsibilitiesof RNs."Long Island College Hospital,256 NLRB 202, 206-207 (1981).Much of the work of the nonnurse professionals is per-formed in their own departments under their own super-visor.This is particularly true of the various therapistsand technologists. The social workers and recreationaltherapist carry out a portion of their dutiesawayfromthe hospital or clinicpremises.The staff nurses, on theother hand, spend almost all of their time in direct pa-tient care units and do not generally venture outsidetheir assigned areas except in limited instances such asthose when it becomes necessary for them to assist in thetransportation of patients from their rooms to the variousareaswhere therapy or diagnostic procedures are per-formed. The visits of other professionals to patient careareas for purposes of providing specialized treatmentsuch as therapy,or obtaining necessary information pro-vide them with much less contact with the patients thanthe nurses regularly have as a result of their constantmonitoringof thepatient's condition around the clock.Moreover, the contact of the nurses with other profes-sionals,which arises only on specific need for that pro-fessional to contact them or their patient, is patently farless than the contact of the staff nurses with each otherevery day as they work in their assigned units.Regis-tered nurses are eligible for transfer from one unit or fa-cility, including the clinics, toanyother registered nurseposition atanylocation.They do not, contrary to Re-spondent's argument, interchange with other profession-als,nor do professionals interchange with each other.The mere fact that Respondent has transferred or is plan-ning to transfer relatively minor portions of the workpreviously done by nurses to other professionals,such asintravenous and respiratory therapy to therapists and thepreparation of intravenous additives to pharmacists, hasnothing to do with interchange, nor does it obscure theplain fact that the duties and responsibilities of nurses MIDDLETOWN HOSPITAL ASSN.577remain fundamentally unchanged and undiminished afterthese work transfers.On the foregoing facts, I find that a unit of registerednurses is appropriate for purposes of collective-bargain-ing because(1)more than 80 percent of them are admin-istratively placed in nursing divisions overseen by regis-tered nurses and their supervisory hierachy is completelycomposed of registered nurses;(2) they have similar edu-cation and training and are required to have the samestate license;(3) they can be transferred and inter-changed throughout the various hospital units and clin-ics,whereas other professionals cannot so easily be uti-lized;(4) they work in close and continuous contact withone another,as opposed to their routine and intermittentcontact with other professionals;(5) there is no signifi-cant functional integration between the registered nursesand otherprofessionals;and (6) they have theunique re-sponsibility for continuous around-the-clock monitoringof the condition of patients committed to their care. It isalsoworth noting that the Union has never representedanyone but nurses,and at the time of the 1980 represen-tation hearing represented and had collective-bargainingagreements covering over 3000 registered nurses in unitslimited to registered nurses at 27 different facilities inOhio, of which more than half are private not-for-profithealth care facilities.At eight of these private facilitiesthe Board certified the Union as collective-bargainingrepresentative of the employees in registered nurse units.On facts similar to the foregoing the Board has consist-ently found units limited to registered nurses to be ap-propriate for purposes of collective-bargaining;Newton-Wellesley,supra;Long Island College Hospital,supra;Ralph K Davies Medical Center,256 NLRB 1113 (1981);Ojai Valley Community Hospital,254 NLRB 1354 (1981);FrederickMemorial Hospital,254 NLRB 36 (1981);Mil-waukee Children's Hospital Assn.,255 NLRB 1009 (1981).The Board has taken care to point out in these cases thatthe unit findings do not contribute to undue proliferationof units in the health care industry.Respondent's argu-ment to the contrary must therefore be rejected. I amwell aware of the fact stressed by Respondent variousUnited States courts of appeals have disagreed with theBoard's determinations in health care units, and Re-spondent is well aware that,as I noted in my previousdecision,I am required to follow Board precedent untilthe Board or the Supreme Court overrules them, not-withstanding contrary decisions by courts of appeals.The only conceivablysignificantor relevant changesof circumstances since the representation hearing affect-ing the unit determination were the openingof the Con-over Clinic, the hiring of a nonnurse as an infection con-trol officer,the movement of the outpatient clinics fromthe administrative control of the executive vice presidentto the control of the vicepresident of nursing specialties,the placing of social services and intravenous therapyunder the vice president of medical/surgical nursing, theestablishment of interdisciplinary committees and regularmeetings of representatives of nursing groups and otherprofessionals,and the movement of the maternal andchild health care center from another building on thepremises to the main hospital building.The administra-tive maneuvering and the physical movement of maternaland child healthcare center are interestingbut not par-ticularlysignificantto theunit determination issue exceptfor the General Counsel's offhandobservationthat plac-ing the clinics within a nursing division may suggest afurther consolidationof nurses under common supervi-sion.The interdisciplinarycommittees and meetings havebeen dealtwith above.The placement of social servicesand the somewhat unstaffed intravenoustherapy groupunder medical/surgical nursing does not obscurethe factthatthis divisionispredominantly nursing oriented, su-pervised,and staffed,nor does itadd any convincingweight to Respondent's argument for an all professionalunit.The opening of Conover Center andthe appointmentof a nonnurse infectioncontrol officerraises no issueotherthan whetherthe nursesat the Center orserving asinfectioncontrol officerare includedin the appropriateunit.With respect tothe openingof the Conover Clinic, itis clear from the record of the representation hearing inCase 9-RC-13186 thatthe partieswerewell aware thatitwas about to open.2KarenMehl, vice president ofnursing specialties,testified that the onlyprofessionalsworking atConover areDebraParr andPauline Robin-son, both of whomare registered nurses.DebraParr wasa staff nurse in the main hospital for severalyears priorto the ConoverCenter opening.The peopleworking atthe center are Respondent'semployeeswiththe samewage scalesand other benefits.Respondent's employeeshave preferenceovernew hiresfor transferfrom or toConover Center. The centerreceivesall its printing sup-plies,medical supplies and equipment,pharmaceuticalsupplies,and maintenance servicefrom theHospital.Electrocardiograms done atthe centerare transmitted totheHospital's cardiology departmentfor analysis, andthe resultsare reported back to the center. In short, thecenter,like the otherclinics, is an integratedpart of theHospital, and dependson theHospital for its existence.Itsemployees are Respondent'semployees, and thecenter nurses are part of Respondent's registered nurseforce.They areunder the same administrative controland personnel policies,and do, as Parr's situation indi-cates, interchangewith the othernurses.Their educa-tion,training,and licensing is identicalto that of theother staffnurses,and their interests appear to be morecloselyalignedwith nurses at the Hospitalthanwithotherprofessionals.Accordingly,I conclude they are inthe unit found appropriate.Long Island College Hospital,supra.The replacementof one of the two registered nursesserving as infectioncontrol officers witha medical tech-nologist is unprecedented at this Hospital,but Respond-ent arguedin the 1980representationcase that the jobcould be adequatelystaffed with nonnurse professionals.2As 11 read the Board's Order on remand I am required to consider theopening of the Conover Clinic as an alleged"changed circumstance." Ihave done so, but remain of the opinion that issue could have been liti-gated in the representation case because the parties were well aware ofthe pending opening, and Respondent certainly must have known howthe clinic would be staffed.If I am correct in this view,Respondent wasnot entitled to rehtigate the matter.PittsburghPlateGlassCo v NLRB,313 U.S146, 162(1941); Board's Rules and RegulationsSec 102 67(t) 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDInfection control is requiredby thejoint commission onthe accreditation of hospitals. To that end these officersare charged with auditing and containing infectionwithin the Hospital,which encompasses surveillance,follow-up, audit, and recommendations on procedures tofollowin, all areasof the Hospital. The staff nursesinform the infection control officers of possible infectionproblems. The officers thenexaminethe charts of the, in-fected patient or patients and ensure that patients with aninfectious disease are properly isolated.The job title atthe time of the representation hearing was nurse epide-mologist. This was changed to infection control officerhospital epidemologist after the hearing, but no changein the duties of the position accompanied the titlechange.In addition to the nurse acting as infection control offi-cer, the Union seeks to include the nurse instructors andutilization review nurses.Therehas been no change induties or type of personnel employed as instructors or inutilization review.Thesepositionshave always beenfilled by registered nurses, which indicates Respondenthas long considered them to be positions requiring nurs-ing education and training,and has acted accordingly.Moreover,the job title for utilization review personnelapparently remains utilization review nurse. Neither theynor the nurse who is an infection control,officer have thesame 24-hour responsibility for patient care as do the'staff nurses.Nevertheless the education,training,experi-ence, and,licensureof thenurses in these three functionsare like those of, the staff nurse,and they enjoythe sametransfer privileges.Like the nurses in the various clinics,they appear to have a greater community of interest withthe other registered nurses than the various nonnurseprofessionals.I am persuaded that the registered nurseserving as an infection control officer,the nurse instruc-tors, and the utilization review nurses should properly beincluded in the unit found appropriate.Newton- WellesleyHospital,supra;FrederickMemorial Hospitalsupra;LongIsland College Hospital,supra.3The Board has ordered me to reconsider the appropri-ateness of the unit involved herein in light of,the Board'sdecision inNewton-WellesleyHospital,250 NLRB 409(1980), after receiving the representation hearing recordinCase 9-RC-13186 and the parties' evidence ofchanged circumstances effecting the unit determination. Ihave done so and, as the preceding pages,of this supple-mental decision reflect, arrived at the conclusion that theunit found appropriate in my previous decision remainsappropriate on the basis of Board precedent. That beingthe case, I ascertain no reasonto modifythe conclusionsof law or recommended Order set forth in my decisionof January 8, 1982, and accordingly reissue them- [omit-ted from publication].scompareRalph K Davies Medical Center,256 NLRB 1113 (1981);andAddison-Gilbert Hospital,253 NLRB 1010(1981),wherein utilizationreview coordinators were excluded from units of registered nurses.Andrew L. Lang, Esq.,for the GeneralCounsel.Thomas A. Swope, Esq.,andJames J. Grogan, Esq.,forthe Respondent.JanisW. Wise, Esq.,for the Charging Party.SECOND SUPPLEMENTAL DECISIONCLAUDE R. WOLFE, Administrative Law Judge. ByOrder of 27 September 1984 the Board remanded thisproceeding to me for a determination of the appropriate-ness of the registered nurses unit involved in the case byapplying the "disparity-of-interests"standard explainedin itsDecision and Order inSt.FrancisHospital, 271NLRB 948 (1984) (St. Francis II).My original and supplemental decisions previouslyissued found the following unit to be appropriate for pur-poses of collective bargaining:All registered nurses employed by the Employer atitsMiddletown,Ohio facility,including staff nurses,infectioncontrolnurses,nurse instructors,and utili-zation review nurse; but excluding all other employ-ees, alloffice clerical employees and all guards andsupervisors as defined in the Act.The Ohio Nurses Association (Union) has consistentlycontended that this unit is appropriate,but has alsostated, during`the 1980 representation hearing in Case 9-RC-13186, that it wished to proceed to an election if adifferent appropriate unit was foundby theRegional Di-rector or the Board. On the other hand, MiddletownHospital Association(Respondent Employer)has just asconsistently contended that the registered nurses unit isnot appropriate, and that the appropriate unit should beone of all professional employees including the nurses, al-though it now indicates in the alternative that a unit ofall healthcare professionalsmight be appropriate.In St.Francis II,the Board explained its "disparity-of-interests"standard as follows:We are persuaded that the phrase "disparity-of-interests"properly emphasizes that more is requiredto justify a separate unit in a health care institutionthan' in a traditional industrial or commercial facili-ty.That is' to say, the appropriateness of the peti-tioned-for unit is judged in terms of normal criteria,but sharper than usual differences (or "disparities")between the wages, hours, and working conditions,etc.,of the requested employees and those in anoverall professional or nonprofessional unit must beestablished to grant the unit.Requiring greater dis-parities in the usual community-of-interest elementsto accord health care employees separate represen-tation must necessarily result in fewer units and willthus reflectmeaningfulapplication of the congres-sional injunction against unit fragmentation."The Boardalso emphasized"that no unit is per se appro-priate,"2 but I am persuaded by a reading of the Board's"disparity-of-interest"standardexplanation set forthabove, together with Section 9(b)(1) of the Act, whichprohibits,the Board from deciding that a unit includingboth professional and nonprofessional employees is ap-propriate unless a majority of the professional employeesvote to be included in such a unit, that a unit composedof all of the Respondent Employer's professional em-1 St. Francis II,271 NLRB at 953.8 Id. MIDDLETOWN HOSPITAL ASSN.ployees would in all probability be appropriate for pur-poses of collective bargaining. This conclusion is consist-ent with existing Board and court precedent finding anall professional unit including registered nurses to be ap-propriate.Community Health Services,259 NLRB 362(1981), enfd. 705 F.2d 18 (1st Cir. 1983).Mount Airy Psy-chiatricCenter,253NLRB 1003 (1981);VictorValleyCommunity Hospital,274 NLRB 870 (1985).Having so concluded, I further conclude that the issuebefore me is whether there are "sharper than usual dif-ferences ... between the wages, hours, and workingconditions, etc.," of Respondent Employer's registerednurses,who are clearly professional employees, and itsother professional employees sufficient to warrant find-ing a separate unit of registered nurses to be appropriatefor purposes of collective bargaining. Not by way of lim-itation, but by way of guidance, the Board has indicatedthe following factors as subjects of evaluation for thepurpose of determining whether the requisite sharperthan usual differences exist: "employees' wages, hours,andworking conditions; qualifications, training, andskills;frequency of contact and degree of interchangewith other employees; frequency of transfer to and fromthepetitioned-forunit;commonality of supervision;degree of integration with the work, functions of otheremployees; area practice and patterns' of collective bar-gaining; and collective-bargaining history."sBefore embarking on an analysis consistent with theprinciples enunciated in St.Francis II,I acknowledgethat previous analyses took as their point of departurethe Board's previous holdings on the appropriateness ofhealth care units, all of which have been directly or in-ferentially overruled by: St.FrancisH.For this reason,the facts found in my earlier decisions with respect tothe validity of the registered nurses unit must necessarilybe reevaluated and supplemented because the test of ap-propriateness of health care bargaining units is no longerthe convmunity-of-interest standard employed by theBoard in other industries but is now the disparity-of-in-terests' test adopted inSt Francis III have, therefore,enlarged on some facts previously found in my supple-mental decision of 25 July 1983. Except to the extentthey are modified or further explained by this decision,my earlier findings of fact, but not the authorities citedor conclusions' of-law based, thereon with respect to theappropriate bargaining unit, are hereby adopted as partof this, decision. The Union and the Employer have, bytheir briefs, provided considerable assistance in this eval-uation of the 'evidence consistent with the standard setforth in StFrancis H.After considering the briefs filed by the parties, yetagain reading the record in this case,4 and reviewing mycredibility,findings, I conclude the credible evidence,much of it uncontradicted, requires the findings of factand conclusions of law that are set forth below.There are approximately 250 to 260 nonsupervisoryprofessional employees engaged in patient health care. Ofthese, about 18S are registered nurses. The parties stipu-8 Id. fn. 35.4 Respondent's motion to reopen the record to accept an affidavit fromIts vice president of human resources is denied.579lated;° and I therefore find,5 that in addition to the regis-tered nurses the following employees of the RespondentEmployer are professional employees: medical technolo-gists,therapeutic dieticians,pharmacists, occupationaltherapists, speech and hearing therapists, physical thera-pists, socialworkers, instructors in the education and,training department, infection control persons, utilizationreview persons, nutrition educators, and recreation thera-pists.Of these stipulated professional employees, whichnumber about 55 in all, approximately 7 are registerednurses, at least 4 of whom have the same duties as otherprofessionals in the same job classification. Respondent,in its brief,mentions accountants; computer program-mers,public relations assistants, financial analysts, andpurchasingagents asprofessional employees of the hospi-tal.The status of these individuals, as well as that of thechaplain, has not been litigated, and it is not necessaryfor the purposes of this decision that their status be re-solved-6 ,There is no history of collective bargaining betweenthe parties. The Union does represent registered nurseunits at approximately 27 health care institutions in theState of Ohio. This area practice and pattern is a factorthat may be considered, but I conclude, on the basis ofthe Board's decision in St.Luke'sMemorial Hospital,'that it, like bargaining history between the parties, is nota controlling factor. Control of labor relations and per-sonnel policies and functions for all employees are cen-tralized in one department directed by one of Respond-ent's vice presidents, and there is a uniform disciplineand discharge system. The Union, in agreement with therecord and the hospital's claim of identical fringe benefitsfor all professional employees, lists the following as ho-spitalwide policies and benefits applicable to all employ-ees:1.Health insurance and major medical insurance2.Dental insurance3.Discounts in pharmacy4.A noncontributory by group life insurance pro-gram with payment based on earnings5.A noncontributory pension plan with Hospitalcontributions based on a percentage of earnings6. 'Short term and long term sickness, accidentand disability insurance, based on 50% of the em-ployee's base earnings7. Jury duty pay8.Employee cafeteria where anyone can talkwith anyone else9. Parking facilities10.Tuition reimbursement for course work relat-ed to the employee's current job11.Maternity leave12. Bereavement leave13. Educational leave14_ Personal hardship leave5There is no indication the stipulation was merely for the convenienceof the parties to the detriment of rights and interests of the employees, orcontravenedany policy of the Act. CompareClare Community Hospital,273 NLRB 1755 (1985).6The Hospital employs no physicians.7 274 NLRB 1431 (1985). 580DECISIONSOF NATIONAL LABOR RELATIONS BOARD15. Problem procedure16.Employee publications titledTHE SCOPEandTHE DIRECT LINE17. Biweekly pay periods18. Job posting,recruiting,interviewing,and se-lecting personsto filljob vacancies19.New employee physical examinations -20.The general orientation to the Hospital'swages, salaries,benefits andJCAHrequirements'21. Annual evaluationsWithrespect to wages, Respondent has a wage/salaryscale applicable to all,nonsupervisory employees. Staffnurses and medical technologists are hourly paid whereasregistered nurses serving in a capacity other than staffnurse(i.e., infection control,utilization review, and in-structor), and the remaining employees stipulated to beprofessional employees are salaried.The realquestion inthis regard is whether the amounts paid salaried andhourly employees are significantly different. Credible tes-timony and documentary evidence establish that the Hos-pital has a wage/salary scale divided into'grade levels,the highest being grade 15. All the agreed upon profes-sional employees including the registered nurses are inpay grades 9 through 13, except for the pharmacist whois in grade 15. Each grade has five pay steps. Withineach such step there is an hourly rate for those hourlypaid and a biweekly salary for the salaried employees.All employees are paidevery 2weeks.During this 2-week pay, periodsalaried employeeswork80 hours.When the hourly wage rate within a step is multiplied by80 the result is equivalent to the income of the salariedemployees in that grade andstepsThis is so because, asRespondent explains and the record shows, the salarywithin each grade and step is determined by multiplyingthe 80 hours a salaried employee will work in 2 weeksby the wage rate paid an hourly employee in the samegrade and step. The mere fact one is salaried and anotherhourly paid does not by itself show any significant dis-parity of interests.9Most if not all of the registerednurses are in Grade 11 and the difference between theirwage and that of a professional in the same step ofGrade 9 or Grade 13 is 14 percent. In other words, theyearn 14 percent more than a Grade 9 employee in thesame step and 14 percent less than Grade 13. It is notunusual, indeed it is quite common, that different mem-bers of the same bargaining unit have different skills anddifferent wage levels, and I am not persuaded 14 percentis a substantial disparity in wages.' ° There is no disparitya For example, an hourly paid nurse in Grade 11, Step 5,receives$8.48 under the pay scale in evidence.The 2-week salary for that gradeand step is $679.Multiply 80 x 8.48 and you get $678.40 wages for 80hours work by an hourly paid employee.°See, e.g.,Brown CigarCo., 124 NLRB 1435 (1959),PalmerMfg.,Corp.,105 NLRB 812, 814(1953);Century ElectricCo.,146 NLRB 232,235 (1964).10 CompareSouthern Maryland HospitalCenter,274 NLRB 1470 (1984)(25- to 30-percent to 35-percent variance found to besubstantialwagedisparity),andWurster, Bernardi & Emmons,Inc.,192 NLRB 1049 (1971)(30-percent variance in pay between professionals did not prevent,theirinclusion in the same bargaining unit.)at all in the,treatment accorded all employees with re-spect to general wage increases.Respondent's records re-flect the same percentage wage increases given to all em-ployees in each of the 10 years immediately precedingthe 1981 hearing in this case,and Respondent's vicepresident, Thomas Wiley, credibly testified, that all pro-fessional employees,includingnurses, had received ex-actly thesame percentage of dollar amount general in-creases or wage adjustmentsfor 19 years prior to the1980 hearing-in Case 9-RC-13186.The Union,points out that hourly, paidstaff nurseswork overtime and are paid for it; must maintain timerecords; are, paid a shift differential; rise through thewithin grade wage steps automatically at, 6, 15, 24, and36 months;do not progress past the 36-month rate; andreceive sick and holiday pay. In contrast, the Union con-tinues, salaried employees do not keep time records; re-ceive no overtime or shift differential; receive step in-creases as merit raisesrather thanautomatically; get noholiday pay; may get a 15-percent merit increase abovethe top step of a pay grade; and are paid full salary for 1week of illness and compensation for additional time asRespondent's administration may decide.Consistent with the need for 24-hour nursing care atthe Hospital," staff nurses receive a 25-cent wage differ-ential for work on different shifts and time and one-halfpay for overtime work. Salaried professionals generallywork only the day shift12 and perform no overtime, andtherefore receive no shift differential or overtime pay.Inasmuch as they are routinely paid for and work 80hours in each 2-week pay period, there is no need forsalaried employees to maintain time records as do thehourly paid.Registered nurses do have similar education and train-ing, the same state license,and the direct responsibilityfor around-the-clock patient care. The education andtraining of the other professional employees at the Hos-pital is also specialized,' and in some cases of longer dura-tion than that of the registerednurses.These other pro-fessionals also have state licenses and/or accreditation byappropriate professional groups. It cannot seriously bequestioned that the nurses and every other classificationof professional employee at the hospital devote their ef-forts directly toward ' patient care. Staff nurses workingon patient wards comprise most of the registered nursesand spend more time in direct contact with patients thando other professionals. 'As a group, they have 24-hour-a-day responsibility to monitor the treatment and conditionof those patients. There are some 40 other nurses work-ing regularly 5 days a week in the clinics, in ambulatorycare, and the operatingand recoveryrooms.Another 24nurses are in the"float pool" for relief and vacationwork. The differences in the duration and quality of edu-cation and training received by ' registered nurses andother professionals, the differences in licensing, the dif-13Theneed for 24-hour nursing caredoesnot mean nor should it beread to imply that any nurse works continuously for 24 hours.12 Some salaried professionals(e.g. pharmacists)may work the day orevening shifts and be in an on-call status during the night shift(11 p.m. to7:30 a.m.), and there was uncontradicted testimony that some professionalclassifications are represented in the Hospitalevery day inthe week. MIDDLETOWN HOSPITAL ASSN.581ferences in skills,and the differences in duties denion-strate that each is trainedfor andfunctions as a speciallink in the patient care chain.As I readSt.Francis. II,it effectivelycancelsany pref-erence previously existing in favor of bargaining units re-stricted to registered nurses, and a separate unit ofnurses,like anyother separate bargaining unit can nowonlybe justified by a showing it meets the "disparity-of-interests"standard.I am persuaded that standard has notbeen met in this case.The nurses and other professionalsall share in the fringebenefitslisted by the Union anddetailed above.The disparity in wages earlier discussedin this decision is no bar to the inclusion of registerednurses in a bargaining unit with the other professionalemployees,and wage increases have been equally metedout to all employees for many years.All employees aresubject to the same centralized labor relations and per-sonnel policies and practices,including a uniform disci-pline and discharge procedure.Even though the nurses,and other professionals may and usually do perform theirduties in separate departments under separate supervi-sion,inSt.FrancisIItheBoard refusedto findsufficientdifferences to warrant separate units when there was acomplete separation of supervision,direction,and dutiesbetween maintenance and service employees,and mainte-nance employees performed their duties independentlyeven though they were in frequent contact with everycategory of health care personnel. This is consistent withlong-established precedent refusing to fmd a bargainingunit inappropriate because it is comprised of employeesin different departments under different immediate super-vision. x sWithrespect to the diversity of education,training,skills, licensure,and duties between the nurses and theother professional employees,these differences are nomore pronounced than those among employees with, dif-ferent training,skills,and, duties in appropriate all em-ployee or production and maintenance units commonlyfound in industry.Each professional-employee of thisemployer possesses special knowledge and skills that areessential to the performance of duties functionally inte-grated into the Hospital's patient care system. The trans-fer of professional employees from one function to an-other is necessarily limited by the range of each's specifictraining,skills,and licensure,but the replacement of anurse serving as infection control officer by a nonnursewith a Bachelor of Science degree in medical technologywho now works with the remaining nurse serving as aninfection control officer;the mixture of three nurses withtwo nonnurses in the classification of instructor in educa-tion and training;and the transfer of staff nurses to theutilization review classification illustrates that job inter-change between nursesand otherprofessionals is not en-tirely foreclosedbecause there are certain positions forwhich both would be qualified.An examinationof the frequencyof contact betweenthe nurses and other professionals reveals that nurses18E.g.,MontgomeryWard & Co.,91NLRB 366(1950);Benner TeaCo.,88 NLRB 1409 (1950);Texas-Empire Pipe Line Co.,88 NLRB 631(1950);Kol-Master Corp.,75 NLRB 1229(1948);SharonWire Co.,115NLRB 372 (1956).working, on the same shift have more regular contactwith each other than with other professionals, but Re-spondent correctly points out that the contact betweennurses and other professionals is as great as that betweenthe maintenance and service men in St.Francis II,and Ifind it is considerably more than that between the boilerroom maintenance employees and other hospital person-nel inSt.Francis ITDespite the lack of significant con-tact in St.FrancisII,theBoard was not persuaded thatthere was a disparity of interests sufficient to warrant aseparate maintenance unit.Considering that the contactin this case is greater than that inSt Francis II,it fol-lows' and I ford that the level of contact between regis-tered nurses and other professional employees of Re-spondent is not so negligiblethata separate unit of regis-terednurses isthereby justified.After considering all the record evidence,I concludethe Union has not met its burden of proof,with respectto the unit it seeks, and the differences in wages, hours,and working conditions between the registered nursesand the other professional employees, many of whichhave been previously found by the Board not to be a suf-ficient reason for finding a unit inappropriate, do notmeet the "sharper than usual"standard promulgated bythe Board. The record therefore does not demonstrate adisparity of interests between registered nurses and otherprofessional employees sufficient to justify separate rep-resentation.Having found a unit restricted to registered nurses in-appropriate for purposes of collective bargaining, I fur-ther 'find the representation election conducted in Case9-RC-13185 is a nullity; the objections to election musttherefore be dismissed; and the bargaining order request-ed must be denied. The Union stated at the January 1980hearing that it wished to proceed to an election if theRegional Director or the Board found an n appropriateunit other than the petitioned for nurses' unit. The Re-spondent Employer contends either an all-professionalemployees unit or an all health care professional employ-ees unit is appropriate. There are several categories ofemployees alleged by, the Employer to be professionalemployees whose status has not been litigated. Accord-ingly, I will recommend Case 9-RC-13186 be severedand remanded to the Regional Director for further pro-ceedings. If the parties are unable to stipulate to an ap-propriate unit, the Regional Director will direct a hear-ing for the purpose of adducing evidence as to the ap-propriate unit. The Regional Director will then issue asupplemental decision and direction of second election inwhich he shall determine whether a professional orhealthcare professional unit is appropriate in light of St.Francis II.In accord with the Board's Order of 27 Sep-tember 1984, I hereby issue the following amended con-clusions of law and a recommended Order:CONCLUSIONS OF LAW1.Middletown Hospital Association is an employer en-gaged in commercewithin themeaningof Section 2(2),(6),and (7) of the Act, and a health care institutionwithin themeaning ofSection 2(14) of the Act. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Ohio Nurses Association is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees do not constitute a unitappropriate for collective bargaining:All registered nurses employed, by the Employer atitsMiddletown,Ohio facility,including staff nurses,infection control nurses,nurse instructors,and utili-zation review nurses;but excluding all other em-ployees, all office clerical employees and all guardsand supervisors as definedin the Act.4.By coercively interrogating employees with respectto their union activities and those of other employees,Respondent violated Section 8(a)(1) ofthe Act.5.By making statements to employees that strikes areinevitable,therebyleavingthe' impressionthatRespond-ent will not bargain in goodfaith,Respondent violatedSection8(a)(1) of the Act.6.By threatening to refuse to bargain if the Unionwere selected by the employees as their collective-bar-gaining representative,Respondent violated Section8(a)(1).7. By telling employees the Respondent had attached astigma to them because of their union activities, Re-spondent violated Section 8(a)(1) of the Act.8.By telling employees the selection of the Union torepresent them would be an exercise in futility, Respond-ent violated Section 8(a)(1) of the Act.9.By soliciting employees to vote against the Unionand persuade other employeesto dolikewise,Respond-ent violated Section 8(a)(1) ofthe Act.10. By warning employees they could be hurt by testi-fying in a,Board proceeding,Respondent violated Sec-tion 8(axl) of the Act.11. By soliciting employees to abandon the Union andpursue their concerns through an independent union or adoctor/nurse committee,Respondent violated Section8(a)(1) of the Act.12. By telling employees a grant of part-time employeebenefits would be delayed because of a pending represen-tation election,Respondent violated Section 8(a)(1) ofthe Act.13.By threatening employees with ' loss of -employ-ment, changes in working conditions, loss of present andfuture benefits,and other unspecified retaliation becauseof their support of the Union, Respondent violated Sec-tion 8(a)(1) of the Act.14.By blaming-the Union for adverse future changesinworking conditions,Respondent violated Section8(a)(1) of the Act.15.By soliciting employee complaints and grievances,and promising to remedy them,Respondent violatedSection 8(a)(1) of the Act.16.By announcing and implementing an adjustment inthe cost-of-living wage base, part-time employee benefits,the discontinuance of its low workload days policy, andthe every other weekend off practice in the IntensiveCare Unit and Coronary Care Unit, all in order toinduce its employees to refrain from supporting theUnion, Respondent violated Section 8(a)(1) of the Act.17.By implementation of its "One-in-Five" and"Speak Out" programs for the purpose of soliciting,promising to remedy,and remedying employee com-plaints and grievances in order to induce them to refrainfrom supporting the Union,Respondent violated Section8(a)(1) ofthe Act.18. By adopting and maintaining the Professional Rela-tionsConference Group as a forum for resolving em-ployee complaints and grievances and for the purpose ofdiscouraging support of the Union, Respondent violatedSection8(a)(1) of the Act.19.By maintaining and disparately enforcing an un-lawful solicitation and distribution rule, Respondent vio-lated Section 8(a)(1) of the Act.20.The unfair labor practices set forth above areunfair labor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.21. The election conducted on 20 March 1980 in Case9-RC-13186 is a nullity, and the objections to electionfiled by the Union are therefore redundant and over-ruled.[Recommended Order and notice omitted from publi-cation.]